Case 18-00916           Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28            Desc Document
                                       Continued Part 1 Page 1 of 104




                        IN THE CIRCUIT COURT OF COOK COUNTY ILLINOIS
                           CHANCERY DIVISION - COUNTY DEPARTRIENT
      ’wt:bster place athletic club                        )
      LLC, an Illinois limited liability company,          )
                                                           )
                                          Plaintiff,       )   N0.2018-CH- 20180.404243
                                 V,                        )                  C«i_t->:UAR/ftOQIf 13
                                                                               I ifib   - yy
  ■ RAMCO-VTBSTER PLACE, LLC, a                            )                  Declaratory Jam
    Delaware limited liability company                     )
    roistered to do bnslness in Illinois,                  )
                                                           )
 ........................... ................ -Defendant   )

                VERIFIED COMPLAINT FOR DECL.4RATORY AND OTTfT.R T?gT .in-ir •

             Plaintiff; Webster Place Athletic Club, LLC (‘TenanPl, by and through its attorneys.

   Burke, Warren, MacKay & Serritella, P.C., oomplains against defeidant Ramco-Websto- Place,

   LLC, a Delawa-e limited liability corc^any (rLancDwtr’), as foflows:

                                                  INTRODUmON
            1.       Tenant operates a 32,000 square foot full-sm^ice athletic club in what is known as

   fte Clyboum Coixidor in Chicago, near Western and Clyboum Avenues on the«>fth side of the

   City, Tbe Clyboum Corridor is a major destination for shopping and retail and serves as |n arterial
   connection between Chicago’s west side and Lincoln Park. TiafSc- congestion is^ayy, gd

  parking is limited.                                                                                     m
                                                                                             .r   £»S     ^
           2.       Many, if not most, of Tenant’s members commute to the alh^teTclul^' ^
  automobile. iHiimlchosetheaybounjComdorlocaliDnbecauseunderfheLease,definedbSw,.”

  i. was able to provide free patkitig for up to four houm <o its membem io parkiog atls owneSnd'’

  controlled by Landlord. But fin Inndlord's ooutractual agreement to provide froe paridng fiir

  Teaaih s manbers, Tmant would not have entered into the 1 iP-ase.
Case 18-00916         Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28               Desc Document
                                   Continued Part 1 Page 2 of 104




   facilities in the Premises, such as the shower or locker rooms, further leading to membership

   cancellations.

               8.    Landlord has failed to cure any of these breaches despite repeated notices and

   complaints, in writing and verbally, from Tenant.

               9.    Tenant now brings this action seeking: (i) a declaration that Tenant’s performance

   under the Lease is excused by Landlord’s ongoing material breaches (Count 1); and (ii)

   rescission of the Lease (Count 2).

                                                 PARTIES

               10.   Landlord is a Delaware limited liability' company doing business in Illinois and

   the owner of property' located at 1455 W. Webster Avenue, Chicago, Illinois, otherwise known as

   the ‘■'Webster Place Shopping Center” (the “Shopping Carter”).

               11.   Tenant is an Illinois limited liability company doing business in Cook County',

   Illinois.

                                     JPEISPICTION AND VENUE

               12.   Jurisdiction and venue, under 735 ILCS 5/2-209 and 735 ILCS 5/2-101, are

   proper in Cook County because the Property' is located in the State of Illinois, and this is the

   county' in which the transaction or some part thereof occurred out of which the cause of action

   arose and where the Property as defined below, that is the subject of the Lease is located.

                                                  FACTS

               13.   Pursuant to a certain shopping center lease dated December 5, 2014, as amended

   by the First Amendment to Lease dated January 28, 2015 (“First Am.”) and side letter agreement

   dated February, 2017 (the “Side Letter”) (collectively the “Lease”), Tenant leases certain ground
Case 18-00916        Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                  Desc Document
                                  Continued Part 1 Page 3 of 104




          administrative hearing and court costs, in both the trial and any and all appellate
          proceedings, incurred either directly or indirectly in enforcing any obligation under
          this Lease...The covenants of this Section 12.11 shall survive the expiration or
          termination of this Lease due to the lapse of time or otherwise.

   (M, §12.11).

   A.     Farkiag Issues

          20.       The Shopping Center is located in an area that is commonly known as the Clyboum

   Corridor, an affluent, densely populated, congested area of Chicago near the Lincoln Park

   neighborhood with extremely limited free public parking.

          21.       The Shopping Center contains four parking areas available to the public for a fee,

   identified as the Main Garage, Slmkespeare Lot, Shakespeare Garage, and Main Surface Lot in the

   Site Plan attached to the Lease as Exhibit C (collectively referred to herein as the “Parkiag Areas”).

   {Id., Exh. C.)

          22.       The Parking Areas are used as a revenue stream by the Landlord, which charges the

   public for parking.

          23.       Running an athletic club in the area of the Shopping Cente is extremely

   competitive. Parking is a crucial consideration for customers. Without parking. Tenant cannot

   maintain or grow its membership base and the Club will fail. Tenant selected the Premises when

   searching for property in the area to operate an athletic club in reliance upon the Landlord’s

   promise to include convenient free parking in the Parking Areas.

           24.      As a significant feature of the Lease, Tenant negotiated Section 5.6 (“Tenant's

   Parking Rights”) which entitles it to free parking for its members, patrons and customers (referred

   to herein as “Free Tenant Parking”) in the Parking Areas, at no additional cost to Tenant as set

   forth specifically below:

           Tmant’s Parldag Rights. During the Term, and subject to the terms and
           conditioiB set forth in the Lease, Landlord shall provide to Tenant's members.
Case 18-00916        Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                   Desc Document
                                   Continued Part 1 Page 4 of 104




           28.     Under the current parking system, implemented and maintained by Landlord, the

   enttance to the Parking Areas is blocked by a gate. A driver who wishes to park in any of the

   Parking Areas is required to puD a paper ticket out of a ticket machine for the gate to lift, allowing

   the driver to enter the Parking Areas and park his or her car. '^Tien the parker seeks to leave the

   Parking Area, he or she must insert the ticket into tiie pay stations located at the exit to the Parking

   Area, and then pay the parking fee with his or her credit card. Once payment is accepted, the gate

   will lift allowing the parker to exit.

           29.     Under the Parking Validation Program referenced in Section 5.6 of the Lease, the

   Landlord provides certain Parking Validation Ticketing Equipment, as defined therein, to Tenant

   to enable Tenant’s Parkers to validate their parking tickets so that they may exit the Parking Areas

   wdtbout making any payment or encountering any further delay. (See Id., Exh. I, Webster Place

   Shopping Center Rides, and Regulations (the “Shopping Center Rules”), f 12.)

           30.     Since the commencement of the Lease, however, and despite Landlord’s

   contractual obligations to do so, a significant number of Tenant’s members have not received free

   parking.

           31.     Instead, the pay stations regularly, and frequently, fail to recognize properly

   validated tickets, thus preventing Tenant’s members from exiting the Parking Areas, forcing them

   to either call and w'ait for Parking Lot attendants or use their own credit cards to pay for parking

   and incur an additional expense that Tenant’s members do not expect to incur, in addition to their

   monthly membership fees. (The “Parking Validation Failures.”) In addition to iaconveniencing

   the exiting Tenant’s members, the Parking Validation Failure also cause traffic back-ups at the

   Parking .Areas exits, preventing other Tisers of the Parking Areas from exiting the Parking Areas
Case 18-00916       Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                  Desc Document
                                 Continued Part 1 Page 5 of 104




   and roof of the Premises, and the structural soundness of exterior wails thereof...in good order,

   repair and condition.” {See Exh. 1. Lease, §9.1.)

          39.     Landlord breached Section 9.1 of the Lease, resulting in extensive water and other

   damage to the Premises, which the Landlord has failed to repair.

          40.     On April 1, 2017, the ground water pumps located in the Premises which, on

   information and belief, are used to pump groundwater seeping into the Premises from the parking

   lot and other common areas, and thus Landlord is obligated to maintain, failed, causing the

  “Tenaiif s pump room and backstairw'ay of the Prem.is5S"to“fiifwith: standing waterrwMcirwater~

   seeped into the Premises’ weight room. Due to the urgency of the matter and to prevent additional

   damage, Tenant had to have the pumps repaired at its own expense.

          41.     In addition, water regularly leaks into the Premises due to defects in the roof of the

   Shopping Center, and, on information and belief, from condensation from the H\LAC system,

   which water has caused the ceiling of the office on the Second Floor to collapse, destroyed the

   carpeting and drywi'all in the Second Floor, and caused mold to grow, among other damages,

   making the Second Floor of the Premises unusable. Landlord has failed to repair the Second Floor,

   despite numerous requests from Tenant {See photo attached hereto as Exh. 3.1

          42.     The water leaking from the Second Floor has also leaked down, to the Ground Floor

   of tire Premises, causing mold, drywall and other damage to the back dock, the boiler room, and

   the electrical rooms. (See photos attached hereto as Exh. 4.1

          43.     In addition, the loading dock is defective and as a result often unusable, causing

   disruption to deliveries to the Premises, including requiring deliveries to, at times, be brought in

   by hand through member areas of the Premises, disrupting Tenant’s operations.
Case 18-00916        Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                  Desc Document
                                  Continued Part 1 Page 6 of 104




           51.    Landlord has materially breached the Lease by failing to provide Free Tenant

   Parking, required maintenance to prevent and resolve the Water and Stractural Issues, and HVAC

   (collectivel)', the “Breaches”).

           52.    Despite multiple complaints by Tenant, Landlord has not cured the Breaches.

           53.    Tenant has failed to receive the benefit of its bargain under the Lease as a result of

   Landlord's contmuous and ongoing Breaches and its refusal to cure the Breaches, particularly the

   promise of Free Tenant Parking.

         “"547 “ EaMldfd's 'Breaches haveTes'ulted in a 'd'ec1tne1n"meittbership, and iri'-the inability

   to utilize a significant portion of the Premises. The economic loss suffered by Tenant which has

   continued unabated for months, has essentially eliminated the benefit of the bargain Tenant

   obtained under the Lease.

           55.     Landlord’s failure to and refusal to perform its obligations under the Lease excuse

   Tenant from further performance of its obligations under the Lease.

           56.     The Breaches cannot be remedied by monetary damages.

           ■WHEREFORE, plaintiff, Webster Place Athletic Club, LLC, an Iliinois limited liability

   company, requests that the Court enter an order declaring that W'ebster Place Athletic Club, LLC’s

   performance under the Lease to defendant, Ramco-Webster Place, LLC, a Delaware limited

   liability company, is excused, and grant such other relief as this Court deems just and equitable.

                                               couTfrn
                         RESCISSION - MATEEL4L BREACH OF LEASE

           57.     Tenant incorporates by reference the allegations contained in Paragraphs 1 through

   49 as though fully set forth in this Paragraph 57.




                                                    11
Case 18-00916   Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28               Desc Document
                           Continued Part 1 Page 7 of 104




                                               \\^BSTER ATHLETIC CLUB, LLC
                                               an Ulinois limited liability company
                                               Plaintiff



                                               By:_
                                                           One of its attorneys

   Aaron H. Stanton {astanton%hurkelaw.com)
   Madeleine W. Milan (mmilan@burkelm’.com)
   Burke, Warren, MacKay & Serritella, P.C.
   330 Nortb Wabash Avenue, 22nd Floor
   Chicago, Illinois 6^n-3607_______
   Telephone: (312) 840-7000
   Finn ID No. 41704




                                          13
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 8 of 104
Case 18-00916               Doc 9-1            Filed 12/11/18 Entered 12/11/18 14:46:28                                                Desc Document
                                               Continued Part 1 Page 9 of 104




                                                             TABLE OF CONTENTS
      ARTICLE L
      BASIC LEASE PROVISIONS AND ENDMERATION OF EXHIBITS........
       Section 1.1    Bssk Lease Frowstons aaci DefissitioRs........... ......... ..........
       Section i .2   Signlficajiec ®f Bask Lease PrevissES and DeftHteiejis. J..
                                                                                                                                               ... 7
       Sectioc 1.3    Eawjneration ofEsbibits.......... ...................... .
                                                                                                                                               ... 7
      ARTICLE n.
      PREMISES .4ND TE.RM................................................
        Section
        *'       Z’    SbopiJiBg Cetisr..........................
        Secai on 2Z    Prentises........... ......................... ...............                                                        —
        Section 2.3    Term™.............................................................. ] _............                                ...........7
        Section 2.4    iBtentioial'y OiHltted.... .....................................                                                   ......... 7
        Section 2j5    toervatioH ef Sights by Lsaclferd.......................... ...........                                            -.........8
       Section 2.6                                                                                                                        ......... g
                       Tesiant’s Rigbt to Meastsre Preosises..... ...........
                                                                                                                                           ......... 9
     -ARTICLE m.
     DELIVERY OF PREMISES AND THE PERrORM.ANCE OF TEN.AMT'S WORK.
       Section 3.1   Plants aed SperlScaticas for TeaaBt's Work.......................                                                          .10
       Section 3Z    Cenaitson »f the Prenslse.':................................                                                               ,10
       Section 3.3   Failare to lieBver Possessba_______                                                                                        • iC
       Section 3.4  ObiigEtioBs of Te*!snt Before the Terre Begins......                                                                        .10
       Section 35   Lsadto.rd's Cestribation to Tejtaat's Work____                                                                              .iO
                                                                                                                                                .n
     ARTICLE [V.
     RENT..... ........... ..............................
      Section 4.1               Rfisit______ _____ ______ ......................................... *.........                                  .12
      Section 4.2                Operating Year___ _____ CLZ..Z”I'.Z.','....                  ................                                  .12
                                                                                                                                                .12
    ARTICLE V.
    COMMON AREAS AND OPERATING COSTS.......
     Section 5.1  CentiBon .Areas and Facilffles__ __ ________
     Section 5.2  Use ef CoBSMOB Areas................... ........
     Section 5.3  Operating Costs....                                                                                              ...........— 12
     Section 5.4  Tenaaf s Pro Rata Share........ ......... ........ .........                                                     ..............i3
     Section 5.5  PtyiBeiit-orOperating Costs........ .......... ..........                                                        ..............14
     Section 5.6                                                                                                                   ----------- 14
                  TesaBt’s Parkiag Rights.................................... .....

    ARTICLE VI.
    REAL ESTATE TAXES................... .......................
     Section 6.1   Reei Estate Taxes................. .................................. ..............
     Section       Tesaifs Pro Rats Siiare..„.ZZ’l,,I..lZ'ZZ".'Z.............. ...................................... .....16
     Section 63    PayEBcat of Real Estate Taxes.^............ ........ I'.ZZZIZ"'" ------------------ -------- ------ J7

    ARTICLE Vn.
    INDEMNITY „
      Section 7. i             TeRSKfs ladeosnlty....                                                                                       .„I7
      Section 7.2              LEiititert's iBtleiBBiw,                                                                                     ,...17
                                                                                                                                            ..„17
    ARTICLE Vin.
    UTILITY SERVICES AND HEATING, VENTILATING AMO .4!R CQNDlTiONlNG
     Sections. I    Utlitbs............... ....................... ..........                             ......... ........ .......       ....17
     Setaion S.2    Healiag, VeRfilating and Air CoailtioalBg                          .......................................             ...17
     Section S3                                                  __ S2.ir. ....e. Chaises....                                          ------ II
                    Heatlag, Ventifatiag, and Air Conditiasisig
     Sectiaa S.4    TcemPs Pro Hats Share____ ___________

   ■LP smm.7\2S7iMsm
Case 18-00916             Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28            Desc Document
                                       Continued Part 1 Page 10 of 104




       Section 15.1.3'      FiBan'dsI Statejnente...„.„.,..                                      ...........40
       Sea:ioh'l5,14        Project Managemept Space                                             _____ 4B
       Section 15.15        Riders-and 'Esbiljits______                              .......................40
       Sectitm 15. Iff      Force Majeiire_____
       Seettpn IS.17        Recordine.:_______
       Section ISJ-S        Lnmjtation of-EsabHIty
       Section I,5,;15i     Personal Propertj' Taxes....                 .....................
       Section' 1520        EaseaneEts_______ _
       Seotioii 1521        Corporate Attt}joiity..„                     .... --------- ----- .......... ;.41
       Session i5'22'       Laatdiord 'Gonseats___
       Section 15.23        Legal' ReqniEEiacBls „                       ----------------------------41-
       Section 1524.        Gaaraaff of .Compfetioa.,                   ----------------- ----------- 41




                                                              in
    LP 5l42039,7«28Bd-9g4i}4
Case 18-00916             Doc 9-1            Filed 12/11/18 Entered 12/11/18 14:46:28                                         Desc Document
                                             Continued Part 1 Page 11 of 104




              7-11             S29.03 psf        $668.9.%.35        S17.2Q psf             $ 1 '0.159.60 i SS39J55 95                       i
              12-16            S31.20 psf        5719.004,00        S18.49psf              $182,921.57 i S901.925.57
        RRST OPTfON TERM:

           OperaticE       :            First Floor Space                 Basement Space                     i         Total
            Year "        :
            17-21              $33.54            S772.929.30        Sl9.88Dsf          SI96.672.S4 ' S969.602.I4
        SECOK’D OPTION TERM:

    1      Operating                    .First Floor Space                Basement Space                               Total
    1       Year
    1       22-26              $36.05           Sg30.772,2S “1 S2I.37psr               $211.413.41               .51.042,185.6.6
        THIRDOPTIOKl TERM:

    ;      Operating                    First FIcior Space      j         Basement Space                               Total            i
             Year "
            27-3!         i $38.75              .$892,993.75    i S'5'> 07pcf          .S227.242.21
                                                                                  —... . -.........................
                                                                                                                    1 SI.120.235 Q6 .. ‘i
                 1.1.14 PERCENTAGE RENT RATE: Not Applicable.

                 LI.15    percentage rent PERIOD:.             Not .Applicable.

                  1,L16 TENANT’S USE: Die Premises shall only lie used ouiv for (i) ihe operation of a M service
        health dub for aduksand teenagers (14 j^rs and oWer) (except to the extant a portion of ti»e Premises is used for
        AiicilhR" Cnild Activities (as heremafter defined)), providing physica! and occupational therapv aed rehabilitation
        services, vreight and aerobic training, racquet spoits, swimraing pool, sauna and whirlpool activities, sroup tsterdae
        classes inchaing yoga and Pitees, free vraghts. di-cnit training, spinamg, parsana! .and sports training and massage
        ifte^y, together wth *e right to ifse the Premises for such incidaita! uses customary to a neakh dub facilitv
        rociu^ng, bat not limited ta, a pro shop. Isgiiied vitamin and natriricKial seppiements sales as customary for s health
        CJttb lacih^, weight loss and related progra.ms. goif instruction, sv/im lessons, food and bevmge service for natrons
        of the beaifo dub fadiitfes (so long as. and prwided 6at, the area in which such food and beverage sendee is
        opened does not exceed 5,000 square feet), and Andflan- Child Activities (the uses and pirposes desS-ibed in this
        clause (i) facing collectively referred to in this Lease as (the “Health Clab Use”) and (ii) object a and in
        accordance vs'itli. Section iO.i.2, Other Penniaed Retail Uses (as bereinEfter defined), and for no oth» use or
        purpose. “Analiary Child Artivlties” means babysitting and activities (including bailet) ancillary to Tenant's
        operation of a health club feciiity on die Premises offered only to dtildren of patrons of the health club fBcIlities
        while sodi patrons are present on tiie FVemises {except for oecasioml/periodfc “date night*’ special evente offered
        only to health club members). Notwithstanding anything contained ki this Section LL16, in no event shall Tenant
        separasly market or advertise the avaikbilitj- of AnciHaty Chid Activities on the Promises, and Tenant shall
        immediately cease use ofaiQ' portio.n of the Premises for Ancillary Child Activities if such use violates am' of the
        Existing Exclustves (as defined in SectioB W.1.4).

                 1.1.17 GUARANTOR (for completioT! of Tenant's Worii); Laurence H. Weiner, Gerald L Nudo mi
        Patottk CEmningbam.

                 1.1J 8   SECUiyTY DEPOSIT: Si ,090.000.

                    LLi9 TERMINATION D.ATE; June 30, 203!., as the Termination Date may be extended fay virtae cf
        Teiiffljt’s exesdse of the Extension Optisns (as hsreiaafter defined) in accordsice with Section 23 hereof.

                 1.120    THE LEASING BROiCtR(S): Kfid-Americfi Real Estate CorponitioR


        LP 5!4203A7U«73D-9£4&4
Case 18-00916          Doc 9-1           Filed 12/11/18 Entered 12/11/18 14:46:28                            Desc Document
                                         Continued Part 1 Page 12 of 104




                       TcBanl's Pro Rats Share of Shoppirig Center Insurance .............................
                       Ten:ant’s Use...............................................................
                                                                                                                    -.1.16
                       Tenant’s Work _____ ___ ________________ ____________                                         . j. i
                       Tenii___ _____ _____________ _______                                                           0 ”•


             Section 1.2          SigaiScancfi of Bask Lease Provisions md Definitions. Each reference in this Lease to
     py or the Sasic Lease Provisions and Definitions conained in Section i.l shall be deemed and constra^^d to
     Hicoiparateall ot ibt je.rniE provided under each Bask Lease Provision sad Dermnion.

               Section i .3    Ehs®srsSoit of Exitffaits. The exhifeits enurocrated -in this section and attached xo this
     Lease a-s incorporstsd m this Lease by this reference and are ra be construed as a part of tin ’s Lease.

                        Erfiibit A        List of Landlord Eatities
                        Exlii,fait„ ,B    Legal Descripsion of Shopping Ceuta',
                        Exhiliit C         Site Plan of Ae Shopping Cercer
                       --Exhihij D-1       Floor Kan of the nrst Floor Space
                        Eriiibii D-2      Floor Plan of the Baseiaeni Space
                        Exhibit F:        iatenaooaily Omitted
                        Exhihit F         Form of Latter of Credit
                        Exhibit CS        Sign Criteria
                       i£htbj.t.l-j        SigTi Rendering wkh Approved LcSteriag
                       fixhibjTj           Webster Place Shopping Center Rules and Regukrions
                       EsIibilJ           Completion and Perfcirmance Guaranty
                        Exhibit K         Siaiement as to Remcasiinaiient
                       E.\hibii L         Existing Exdtisjves/.Pfaltfbited Uses
                        Exhihit M         Pre-Existing Leases

                                                       AMTfCLE LI.
                                                    PREMISES AND TERM

     ^ ^ ^ Section 2.1         Shopping Center. Landlord is the owner of a tract of ted le^lv described on Exhibit
     gwbidi IS bang opsratsdas tSseshoppmg cealer cls^toed on ExMmrC and denned mSeaion LL7, aad
     in this Lease as the Shopping Center set forth in Section 1. i

              Section 2C      Premises. Lzirilord hereby leases © Tenant, and Tenam herem' access from Landlord,
     subject £0 and with the benefit of *e terms, covraants .and conditions of this Lease, the Premises described in
     Subsection l.I.S.

             Section 2.3         Term. TO HAVE AND TO HOLD the Premises for the period commencing on the
     CoramencemcBt Date and ending on the Teiminarion Date, anless sooner terminated fay laose of time or otherwise
     pursutmt to the terms of this Lease (the "‘Teon”).

               2J.i     Printary Term. The primary sixteen [l-6)-Opeiating Year term of this Lease (the '■primarv
     Term") shall carnmaice on tbs Commenceiaest Date and end on *e Termination Date (as set forth in Sectien
     1-1.19), unless sooner teranamted by lapse of time or otherwise pursaars to the tmas of thk

              23.2     Option Terra.

               (a) _ Provided that no Event of Default arising out of Tenant’s failure to pay Moa&iy Base Rent %
      defined in Section 4.1) exists at the time of the giving of the required notice set forth* hereiR or at the time V
      ooniinencemerA of the First Option Term (defined herein). Tenant shaK lave the octiari (the "Ftm Esteasicai
    . Option”) to extend the Term fa- a five C5)-C^ratmg Year period (the “Fira Ctotion Term”), commencing op the day
      mmemately f&Uowiag the last day of-the Primaiy Terre. The First Extensioa Option shall be esercis^ bv wittea
      notice nrom Tenant to Landbid, gwsH not later than twelve (12) larmtiis prior to the last dev- of the PrimaW Terra
     a,nd shall state ftai Teatat elects to stend fee Pfinnaiy Tare ,% the First Option Tsnn. Amina! Base Rent for eadi



     -LF 5lt2535.7'\2g730«464
Case 18-00916                Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                              Desc Document
                                           Continued Part 1 Page 13 of 104




                                                                                                     ■ space Bbo%’e the roof,
     space beiow the floor aad above the ceiling and ihe exclasive right to install, .tiaintain, tise. repair and replace pipes,
     duels, conduits and Y/b«s leading feoogh, to or from the Premises and serving other parts of the Shoppiae Center in
     iooations whidi wii! not materially iaterfere with Tenant’s use. Laudlord shall not be in violation of the foregone
     sentence if it uses or accesses stmcnira! columns or risers within the sales area of the Premises or areas abore the
     csiling to are located above fe sales area of the Premises so song as such is done in a ntasner which minimizes the
     disruption of Tenant’s business operatiotB. Landlord further reserves the riglit to locate kiodts and other similar
     structares (v/hetber temporary orpennaosnt) and fs          available, alter, add to or delete fksn common areas in the
     Shopping Center, prcnhded only shai (i) the Pranises shai! be located substaniially as depicted on Exhibit D-i and
     IMl 00 none of the foregoing ^all result in any maKriai obstruction of access to the Premises; and (iii) none of &t
     foregoing shall resuit in (x) any material obstruction of the visibility of either the Pnatiises or Tenart’s storefront
     signage frcrni Webster Avenue and from the perspective of soiitli-bound Clyboum traffic (provided, bwever, tliat
     any obstruction of atch visibility due to the theatre K-'lon sign (or cny repiaceiBssit thereof aad any ote silage
     from time to time instslied or a-acted by the tetre pursuant to its lease (or any subsequent lease of the theatre
     premises) shall be psnnitted), and 5') tlje reaction by more than seven (7) parking spaces of tiie parking spaces
     whidi, as of the Date of this Lease, are located within the Main Surface Lm (as the'Wara Surface Lot is ^neraliy
     shown on the Site Plan of the Shopping Center set forth in ExhToii C (the '"Sits Plan”)), unless the rsducrion of die
     Biimbertyf parking spaces in the Main Sa-taceLot by tirore *an seven (7) parking spacts is due to any action by the
     City of Chicago (die ‘"City) or atsy other covemaiental aatharm’ piirsasnt to Legal Reqtiiremaits, or (z) tlte
     rttdmsfon af more than 100 patting spaces from tlw parkirig available to Tenant piirsuani to Ms Lease. If the
     number of parking spaces available to Tenant pursuant to this Lease is reduced bi' eigrtf (S) or more patting
     (but by iess thas 100). tiien, (I) Landlord and Tenant agr<s to extend the lionts bey>ond !:00 p-in. during which
     Tenata's menfoes. patrons and customers shall have the right to use tlje Main Surface Lot pursuant and subiect to
     Section 5.6 and pi) Tenant’s members, patrons aad customers shall have the non-exclusive right, without dsage, to
     use the Mam Surface Lot for a n'mety (90>minutes period after ; :0D p.m., oa a irst-come, first-served basts
     pursuHti and subject to Section 5.6. Notwitlistanding attything to the conoaty, no represent^on or warranty,
     express or implied, is made as to the accuracy of foe iaforraation, scale, design, canflguration or locations on Exhibit
     C and .E-xhifajL-Pri. and        said the same is subject to erroi-a, omissions, changes, alterations, additions and
     withdrawals without notice.

               Section 2.6       Taiasfs Right to Measere Prsffiiises. The square footage of the Premises shall be the
     area computed       maastiremeiss of foe Pranises to and from foe emter of par^' walls and the outside of exterior
     walls or exterior windenv lines, if, within fourteen (.14) days from tlie Odivery Dae (i) Teaianfs architect measures
     foe Premises and calculates that the square footage of foe Premises is less than as set forth in Section 1,1.8, and (it)
     Tenant so notifies Landioid in writing (whidt notice shall indiide the basts for Tenanfs .architect’s computatioB of
     foe square footage vvifom foe Premises), Landlord and Tenant shall cause their respective ardiitects to act in good
     &itb and wifo cooperation to achieve tlie correct oieasurement of the square footage of the Premises. If Landlord’s
     and Tenant’s respective architsets are not able to agra upon a carrect measurement of the square footage of foe
     Premises wifoin ten (10) d^'s from foe date Tenant notifies Landioni of the discrepancy as aforesaid. Landlord and
     Tenant sMI select a third architect, reasonably accepteWe to both parties, .to caiculaie foe square footage of the
     Premises, and sudi architect sliall perform such measurement and notify- Landlori and Tenant of same wTfoin five
     (5) day's of such architect’s appointment: provided, in no event :foali square footage of tbs Premises be greater than
     that designated by Landlord’s architect nor less than ttet designated by Tenant’s architect, if the square footage of
     the Premises has been measurrf by Tenanf s architect pursuant lo, aad m accordance with, this Section 2.6, then,
     Landlord aad Tenrsit shall execute and deFtvsr to each other a vvritten stateineni in the form attached hereto as
     Exhibit K, which shall sped!)' foe square footage of foe Premiss, and if, as a result ofsadi measuremenS, the square
     footage of the Premises is detersiined to differ from the square foot^ set forth in Section L1.&, such wriften
     statemea shall also specify the square footage of the Premises, and shall set forth an asTiustment of the amosmt of the
     Annaal. B:ase Rent and Tenant’s Pro .Rats Percentages set forth in SortioH .i.iil ia accordance - with soch
     measaremstt.                                             _____ .                            .




     1 .r 5 J-42BHS.7 'i 2S730-9fc-S S'i
Case 18-00916           Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                  Desc Document
                                        Continued Part 1 Page 14 of 104




     &iiimenceiaent Date. Tenant shall funiish detaited ewdeocs as to the cost of Tenant’s Work, that Tenant's Work
     has been completed and paid for in fall, and that any and all liens which have been, or which may be filed, have
     been rek^ed or satisfied of record. Tenant shall sappiy to Landlord a sworn eensra! contractor's and sworn
     owTier s statsment listmg all contrast to connection tvith the Tenant’s Work and applicable payraeffis made and lien
     waivers received to date. Tenant shall be solely responsible for *£ payment for and the perfamancc and quaiisj' of
     Teiant's Work and Landlord shall haw no responsibiUiy therefor. Temnfs Wo± shall be performeci and
     completed s.n accordance m* the Plans and Specifications approved by Landlord and shall be perfonaed in a ffet
     class and woiteanlike manner in accordance with al! applicable Legal Rapiremcnts. Tenant shall not commsEoe
     Tenant's Work tinti! Landlord has been provided tvith insurance oertincafes e\’idencinn that the contactors and
     subcontractors peforraing Tensnf s Work have in fall force and effect adesBaie worker’s can^sation insurance as
     required by &e laws of fne Slate of Illinois, pabiic liafaiiliy' and bmUa-‘s risk insunmce in stch              and
     according to terms reasoRifaly satis&ctaty' to Landlord. Any liability of the Landlord or of the Landlord's property'
     for any such woric or any other improvement; upon the Pramises b}' the Tenant is hereby' expressiy prohibited. The
     mterest of the Landlord in and to the Premises and the Shopping Center sM not be subject to liens ’far
     tmprcn'eiaeats mads in or to the Premises by Tenant or by Tenanfs employees, contrectois or ageits

               Section 3.5

               (a)
                                 Laafflord’s Cottrlbittisa to TeataHt’s Work.
                                                                                    JL
                       So long as Tesiant is not sn defanlt of any material obligatioris of Tenant cBsier fais Lease (d'ie
     failure to pay my Annual Base Rent then due and payable beins deemi t© constitute a default of a material
     condition of Tenant under this Lease). Landlorf shall pay to Tenant, as “Landlord’s Confeifaution to Tenant's
     Wort;”, Etgit Himcircd Seventy Five TTiousand Dollars (S875,000) toward the hard sad soft coastraction costs of
     Tenants Work. Lmdlord          pay Landlord’s Contribution to Tenant’s Work wiAin thirty (30) davs after all of the
     foilaiving coaditioas are met:

              (i)       Tenstnt s Work shall have been safastaatially completed in a!! respaits and in acsssrdance with fee
                        promfons ofthis Lease, Tenant’s Plans .and Specifications, aad applicable Legal Reqairesnests;

              (ii)      Tenant has ftmiished Landlord (x) an affidavit from Tenant listing all contraciots and suppliers
                        vtfecMTi Tenant lias contracts^ vrttb in connection with Tenant’s Work, togertssr with the cost of
                        each »tttract, and (y) an affidat'k fiom Tenant’s general contractor listing all subcontractors and
                        suppliers whom the general contiBctor has contr^cd wirii in coRnection with Tenant’s Work,
                        toother wife the cost of each contract and tte dollar amount of work each subcontractor and
                        supplier has theretofore perfonned or famished;

              {iii)     Tenant shall have famished to Landlord final unconditional iisn waives from all general
                        contractors, sifecontractors and materialmen who supplied sereices or raateriai in
                        £2,000,00 ffi performing Tenant’s Worir,

              (iv)     Tenant shall have opened the Premises for business as provided in this Lease;

              (v)      Tenant shall have provided Landlord with copies of all necessaij' governmental permits, inciadmg,
                       bia not liiuited to, s certificate of occupmey (ox its equivalent) for the operation of fee Premises in
                       accostianoe wife this Lease, issued by fee appropriate goveminentel entity; and

              (vi)     Tens® shall have delivered to Landlord mth “as buir drawings of those aspects, if any, of
                       Tenant’s Work relating to plumbing, sprinkler system, or H\LAClf; and to fee extern feat aich
                       “as-buir dratvitigs are required for perfomanee by or on fehalf of Tenant of any such assets of
                       Tenant’s Woik.

            ..           j*'® Tenant is eatitfed to receive p^raent of Landlord’s Csaitribution to Teiant’s Work r-
     aaxjrdance wife, and subject to, the taros and conditions ofthis Section 35, and (ii) Landlord feik to            to Tenant
     Landlord’s CaateibEtion to Tatanfs Work, ar^sm}' portion thereof to wMoh Tenant is entitled, them Tenant sliall
     hai'e fete right, sifejea to the Offset Liroit (as hercinafter defined), to offset agsiast the next Insfellmenis of Monthly
     Base Rent coming doe under this Lease until the total negate of all sodi offeets, equals the amount of Lsaefiord’s


                                                                 fl
     LP 5 S 42039,7 \2l73C-®«4
Case 18-00916          Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                   Desc Document
                                       Continued Part 1 Page 15 of 104




    ■Regulations and other regulations, and to cause its pensitted concessionaires, licensees, officers, empfeyses and
    agents, and to use its commercially reasonable efforts e cause its customers and im'itees. to conform tberete. In
    addition to its other rights hereunder. Landlord may at any time temporarily close any part of the Common Areas to
    aiake repairs or changes, to prevent this acquisition of public rights in such areas, to discourage non-customar
    parking, or for other reasonable purposes, an*d may do such ofoer acts in and to the Common ArWs ss in its sole
    discEKtsoE Landlord may deem desirable, subject to fee restriodons set forth in Section         and so long as any such
    ofesr acts by Landlord do not materially affect the ^ilisy cf Tenant to opaiate its btisioess in the Pramhes in
    accordmice with this Lease. Landlord Shall have the right to close the ComnioB Areas or any part thereof on such
    days or feiring such hours as Landlord shall, in its sole iHscrction, determine. Tcnmit shall, upoa Landlord’s request
    luraish to LsBttlord the licsase numbera isid description of As vehides operated by Tenant aid its permitted
    conctssioHakes, licensees, officers, employees and agents. Tenant dtaii not st any time interfe with the rights of
    the Landlord, other tenants and iis and tasir permitted concessionaires, licensees, officers, emp'loyees, agents,
    custoiuesiE and inwtees to use any patt of fee Cormrior. .Areas. Except for, and subject to. Ti»nsnf..i-B;rf4.rn giniu-g—
    Landtard reserves the right to impose paAing charges determined by meters ox-ofeepadse. Notwithstanding
    anythibg to fee contrary, neither L^dlord nor any of feeir tii^ctive'raerabSs, manners, partners, officers,
    employees or agents shall have any respoBsibility for patrolling the Common Areas or keeping them SSSE”

              Section 5.3        Operatfag C<wts. BeginHing on fee Ctirmnsnceiaent Date, Tenant shall pay to Landlord,
    as Additional RiSit hereanser. “TeaEaifs Pro Rata Share of Operating Cose” (as hereinafier defined/. The term
    "Operating Costs" sliatl mean any and ail costs md expenses of every- kind and nature paid or incurred by Landlord
    (including apprcpriale reserves) in cfierating, managing, equipping, policing ar^d pratecting (if mid to fee extent
    provided by Landiori). insuring, servickg, lifting, rqsairing. replacing, ctea.ning and maintakimg the Shopping
    Center (other than those facilities which Latidlord ts oBligated to maintain zi its expense pursuant to Section §.l); all
    costs and e-xpenses of security aad Sre pr&teetioB, mcluding. at the option of Lasdlord, servicing Tenant wife fo
    extinguishers (if and to fee extent ^ch service is protrided by' Landlord); pedestrian and vehieota- traffic direciion
    and control; all costs and expatses of cleaning and removing of rubbish, dirt, (Mrris, snow and ice; all costs and
    expenses of maintaining, planting, raplanting and ropladag flowers and Isndscapiitg; water and sewerage dtarg^;
    premiums for liabfli^- and property damage, fire, e.xtended coverage, malicious mischief, vandalism, sprinkler
    leakage, flood insuraace, rent loss, wind storoi, sink hole and worker’s compensation, einpioyer’s !y>ility. and any
    other insuraace procured by Landlord in c»tmection with the Shopping Center in such form, arnoaats and corapanii
    as Landlord shall, in ite sole judgment; wages, unemployment taxes, social sscarity ta.\es, spseki assessmaits,
    transportsion or environmantal protection taxes or le'/tes or similar taxes or levies, and parscmsl propserty’ taxes
    artrlbtitsble to fee Shipping Center, professional fees induding, but not limited to, accounting and legal fees relating
    to fc Shopping Center, required liceases and permits; all costs and expenses for sappBes and oper-ation of loud
    speakers snd any ofcer sound eqiiipinatt; ail costs and expenses incutred by Landlord in the testing, mamtaming and
    repairing of sprinkler and ofeer systems, if any, icicated is the Shof^ing Center or, at Landlord’s option, in fee
    Pranises; all chaises for the use and service of utilify services for fee Common Areas, including, but not liraited to,
    all co^ and expenses of mamtaming lighting fixtures (including fee cost of light bulbs and electric current);
    maintenance of all utility facilities not maintsined by the servicing utility company; all costs, expenses, surchaiges
    or ofeer impositions or assessments incurred fay Landlord (excluding those arising in connection with environmental
    protection legislation or regulations) k- messed a^inst or imposed on the Shopping Center or any part thereof wife
    r^ard or in oonne^ioB vrith impacts on public services, facilities or infiastrucaire; def^edation, interest and all
    other costs resulting from impovemaits ot additions imposed and required by regulatcay' ^endes; cost of
    equipment, inachinay and facilities not properly chargeable to capital: reasotsbie deprEciation of equipment,
    iRsefatnery and facilities; rents paid for the leasing ofequipment, macKinetj' and ik:igries*and finance chstges paid
     far fee porchase of equipment, madwtety and feefiities which are capita! asses and a.re used in fee qseration of fee
    -Shopping Cental and a maBagament fse (fee “Management Fee”) not exceeding m amount equal to five percant
    (5%) cf fee aantal goss revsmiK of fee Shopping Center fro® time to time; and such oths' costs as Landlord may
    reasonably daenniiiB are required for the psoparopemtiem and maintensnee of the Shopping Center.

              kfetwithstsnding the fbrego-ing, Opwming Costs shall not, however, melude (i) interest and smortizaSon cm
     mortg^s and otfier debt costs; (ii) improvements, r^&ks or alterations to spaces leased to other tenants; (Si) the
     cast of providing any service -directly to and paid, directly by, art)’ tenant; fh') cosB of items to .the extent. Landlord
     reseives reimbursement from any other tensm or Sttm insunmes proceeds or condemnation {soeeeds, sravice
     contracts or ofeerwise; ,(v) any duplicative charges or expenses; (vQ legal fees and esromissions or other ersts
     incurred is teasing or in disputes wife other tenants, (vii) capita! sxpandimres, as deined by generally secaptar!

                                                                 11
     LF $im39.7\.7Sm-9SS^4
Case 18-00916           Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                   Desc Document
                                       Continued Part 1 Page 16 of 104




      Cost Cap from Lhs fourth Opsrating Ys^rto the fifth Operating YearfLe. 1-1/2% (3Yd of 1-1G% = 4-1/7%)) Arv
      “unused poraon” o" the Operating Cost Cap (as adjusted io'4-l/2%) v¥oald continue to be applied isinst etiv
      increase in CoutrolMne C^eratitig Costs which exceed the iaitlsi 3% Operating Cost Cap until the entires of such
      ‘glased portion” has been folly appHed.] ‘•Controllafaie Opersing Costs” shaHroear, all Operating Costs, otlisr than
      0) ooste       ejqsenss for snow and ice removal and other weather-related costs and expenses; .(il) premiians .and
      rasts for insurance; (Hi) utility' costs; (iv) amortization of capita! ecpendilurcs incurred to reduce Operain® Cosh;
     aitor which arc required under any Legal Requiremefos rwt applicable to the Shopping Center as of the Date of this
      uease: (vj iman i^bor costs: and (vs) the Masagemant Fes. Subsequent to the end of each fiscal year Landtord
     sial! fumisti l enant with a statement .(the--Annual Recondliaiion Statemenr'of the actual Operating Costs paid or
      racurfed by Lanalond during sach period, and there shall be an adjustoeni benveen Landlord and^Tenam within
     thirty' (30) fe-s after delivery of such smteiristt with psvraeni to Uadford. or repavinent or credit to Tmaat fif
       Tenant is not m default hereunder) by Landtord, as the case may require, so that Landlord shall receive from Terumt
     the precise amouat of Tenant s Pro Rata Share of Operating Costs for such period. Tire .'Inrtual Rfcondiiadon
     Statement shall be considered final and binding on Tenant unless Tenant talies exception to such Annual
     RecoBcihation Statement by WTitten notice delivered to Landtord within one hundred twenty (120) days after
     Laodlord .provaes -s-jdi Annual RecoBdliKion Statement to Tenant, which notice from Tenant shall specifo the
     reasons therefor. If Tesiam deUvere such written notice to Landtord wirtiin such one hundred twenty' {120Vdaj'
     period, then. Landlord shall deliver to Tenant reasonable back-up docamentstion regarding anv item of Operatim;
     Costs referenced in such notice. If the parties are mrableto resolve any dilate as to foe cotrec&ess of such Anmai
     Reconciliation Staceniera within thirty (30) day-s fallowing such notice of objection, eifoer party amv refer the issues
     rarsed to a public accouHting f-rm^ selected by Landlo.'-d and reasonabh- siceptable to Tenant and the decision of
     such accoimaws siiai! be ccmctusively .binding upon Landlord and Tenant In connection fneravitlt Tenant and
     such accoiintartts shall e.xecute and dehvsr te Landlord a confidentiaKty agreement, in form and substance
     reasonably .satis&taoty to Landlord. vAereby stich parties agree not to disclose to aav fond party any of foe
     infertnation obtained in connection with sach revietw Tenani shall pay the fees and expets««s reMing to such
     procedure, anlcss such accoimtanls detenE.jae Ifest l.andlord overstated Operatinfi Costs in sadT Annual
     Recondiiatton Statemefil by raewe than 3%, in which case Landtord shall pay- suds fees and                       Tenant
     acknowledges that Landlord’s ^ilt^ to budget and incur expoises depends on the fmalily of suds, and Tenant
     accordingly agrees that time is of the essence vrifo respccs to Tenant's obligation. In no event shall the
     campeitsation to be paid to sudt acoountants be based on a contingenev. If Landtord maintams its books and
     records «i e calendar year, or such other fecal year as Landlord maj- from time to time detennine. Landlord shall
     have the nght, but not the oWigatioa. to adjust foe applieatior. of the Operatine Cost Cap and the method
     detetiKjnffig foe araoiint of Controllable Operating Costs to reSecl such calendar yW or other fiscal year. Tlie
     covenants of fois Section ^11 survive foe expiration or termination of this Lease due to the lapse of time or
     otherv/ise.

            _ Secticsn 5.6        Teriaafs Parking Riglsls. During the Term, and .subject to the terms and conditions set
     forth «n tnis Lease, Landlord shall prot'ide to Tenant’s members, patrons and customers, at no additional cost to
     Tenant, and so long as Tenant is operating the Premises for the Health Ciab Use; (i) free4-hcRsr non-resen-ed non-
     e.xciusrve parking, on a first-come, first-served basis, in the Main Garage, Shakespeare Lot and Shakespeare G^age
     as such garages and lot are generally depicted on the Site Plan; and (ii) during the hours of 4:45 a-m. throa^ 1 d)0
     p-m., free 90-mnjuts non-reserved, noB-exdtisive parking, on a fet-come. first-served basis in the Main Surface
     Lot, as such lot is generally shmvn or. foe Sis Plan. Tfos free paikirtg described in clauses (i) tod fit) of this Section
     5.6 IS ."efeired to in this Lease as ‘TenaHt’s Parking Rights”, and shall be subjw to, and provided'by Landlord In
     accordance vvifo. Landlord’s Parking ValidstioB Program described in &e Rules atto Regulations contsined ita
     ahMLL as may be from time to time modified; provided, however, no modificaaons of foe Rules aad Regulations
     shaU derive Tenarrl oft or materiaHy imerfere wifo. Tenant’s Parking Rights s®der this Sectioa 5.6. Upon the
     espaatiaB of the 4-hour period refer«iced .^osrc, Tenant’s members, patrons and customers shall be charged, and te
     re^onsibie for, .fee parting rates and fees foom time to time chatged by Latjdloid lo the public for foe use of tte
     Main Gar^e, Shakespeare Lot and the Shake^eare Garage, or rtny of iIict. Sd Song as Tenant is operating the
     Premises for foe Health Club Use, Tenant shBfi have foe right .to sytev/ Tenarsfs amplovses to part, .oir a non-
     resen'ed, nsn-ssciusive fels, in foe Shakespeare Lot and Shakespeare Garage in accordansre wWi, and subject to,
     the samt terns and coHdslions a^ficafale to Tenanf s Members, patrons sad ccstOHieis, including payment .far sach
     parking at the rates and fees from time tc time diarged by Landlord to the public; provided, however that, so long
     as Tenant is operating the Premises for foe Heal* Club Use. Tenant’s employees shall not be chargsi forfoeir .use
     of foe 'Shste^are Lot and Sbakespsare Garage during the hours such employees ate working on the Premises.

                                                                 15
     LP 5l42C35.7\2®.73&-?!8464
Case 18-00916         Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                Desc Document
                                     Continued Part 1 Page 17 of 104




             [For purposes of illustrating the method to be used in calculating Tenant’s Pro Rata Share of Real Estate
     taxes for each of the First Floor Sfsce and the Basement Space: Since fee Commenceaitant Date occurs in calendar
     year 2015;

                        (£)    Tenant’s obMgmon S pay Tenanfs Pro Rata Share of Real Estate Taxes wife respect to
             fits Fiist Root Space will begin in cslendar year 2015 for Rea! Estate Taxes accruing in calendar year 2015
             (psyable in calendar year 201S), with such payments to be reconciled mi aajasted pacsitant to Section -6 3
             in caiendar year 2017; and

                     (b)      Tenant’s obiigation to pay TentEnfs Pro Rata Sha^e of Real Esate Taxes with respect to
             fee Basement Space if, and to tiie &am Real Estate Taxes for any Opesating Year exceed the Rgt*- year
             Tax Amoimf will begin accming during calendar year 2016) (for Rea! Estate Taxes payable in calendar
             year 2017), with such payments to be reconciled and adjusted parsttant to Section 63" in caJereiar year
             2018|.

               S^tiofl 63       Payment »f SesI Estate Taxes, Beginaing on the Commencement Date, Tenant shall
     ^y to Landlord on sccoirat of Tenant’s Pro Rata Share of Rea! Estate Taxes equal montMv installinents on the firct
    dcy of each calendar rooath in advance, w'ithoa demand or setoff (except if, ®d to the extent, expressly rermitted
     tinder this Lease) m ati amoont estimated from riroe to time by Landlord to be Tenant’s Pro Rata Share of Real
     ^te Taxes. \Vhm the actu^ %ures for such Real Estate Taxes are known. Landlord shall fismi^ Tenant wife a
    staleraeit reconciling Tenant’s acisial Pro Rata Share of Real Estate Taxes; am* over cr under payment of Tenant’s
    Pro Raa Share of Real Estate Taxes shall be adjusted and paid or credited by Landlord to Tenani (so bmi as Tenant
     ts not m defeslt of any of Tenant’s obligations under rtiis Lease bey-ond fee anXkaWe cure period)”or paid to
    Landlord by Taiant, as applicable, to the <«her, within riiirty (30) days after delivey of sudj statement so mat
    .Landlord shall receive from Tenant the precise anioiiitt of Tenant’s Pro Rata Share of .Real Petat,. Tg^gs for such
    perioA Tenant shall also be responsible for snd shall pay a!! lease taxes or similar taxes levied on the business of
    Te«asit in fee Premises^ levied or assessed by any governmental entity' having jurisdiction over the Premises, The
    coveaats of this Section shall survive the expiration or terminadon of this Lease due to fee lapse of time or
    otherwise.

                                                      .4RTiCLE ¥.fL
                                                       iMDEMNITY

              Sertbn 7.1        TeitaaPs lEdestiity. Tenant &hali defend (with counsel reasonably satisfactoty to
    Landlord), indemnify and save Landlord, the Owners EEjtities (as herdnafter defined) hannless from ail liabBify
    Hjjiny, loss, cost, darosge and expense fmclstding, but not limited to. reasonable attorneys’ fees and expenses) wife
    re^ct of any injury to, or death of, any person, or damage, Lhefr or destruction of any propsrtv, ocoitrinc on or
    about fee Premises occasioned by any act or omissian of Tenant, Tenant’s agents, empi4>ees. contractors,
    sublessees, concessionaires, or licassees, or any other petson or erttliy claiming by, throat or under Tsiant The
    iwegoing covenants shall survive the expiration or termination of this Lease.

             Sectiony.l         Lsndlffri’s Inieismitj-. Landlord ^sll defend (with cottnsel reasonablv satisfactory to
    Tenant), indemnify and save Tenant harmless from all ItaWlitj', injury, loss, cost, damggp and tKpense (inoluding,
    but sot imited to, reasonable attomsys' fees and expenses) wife respect of any injicy to. or deafe of, any peEson, or
    danaa^ fesft or dsstniction of any property, whetbs.r or not Boemnng on or aboat the Premises or any other part of
    fee Shopping Cente occasioned by .any- asx or omission of Lradlord, Landlord’s agents, employees, or contractors or
    any other person or entity claiming b\’, tlirough or under Landlord. ITie foregoing covenants diall suarive fee
    eKpitation or lermlnstion of this Lease.

                                         AJI.TiOLll VIII
                UTrLITYSERTTCES3^H!BHE.4TIMG,-¥ENTlLATi.!^GANB.4IRCOP«BFriOMMG '                                   -...... ^

             Section £. i ^     OtIiSes. Tenani, at Tenanf s sale cost       expense, shall be solely responsible for and
    shall proi^tly pay all charges for use or consumption of sew«, watw, gas. eiectrkits.' or any other utility slices to
    the Prensises if, snd to fee extent that, any of fee foregoing are separately metered or sub-metered to the Premises.
    ITte cost or expense wife respect to any sewer, watrar, gas, electricity or any other utility services that are not

                                                             J7
    LP SI42Q3S.7\2gi30-g84S4
Case 18-00916          Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                 Desc Document
                                       Continued Part 1 Page 18 of 104




     for an Opsmxiag Year may be included in tije unused portion of the KVAC Charge             for a future Operatins Year,
     until sueh “uaused portion" of the HYAC Charge Cap is faiiy utiiizeA [Purdy as an example, and only for
     parposss. of illusIratiDg the foregoing: since the WAC Charge Cap for Ccmtroilable HVAC" Charges is three
     percent (3%), if Tenant's obiigations for ContreHable HVAC Charges incressad by                        from tlje fcjurth
     C^srafeg Year to ite           Operating Year, and by 5-i/2% from the fifth Operating Year to the sixth C^erating
     Year, then. Landlord shall have tie right to require Tenan to pay up to a 4*1/2% increase in Controllable .HVAC
     Charges from the fifth Operating Lease Year to the sixth Operating Lease Year by utilizitts the "unused portion” of
     the 3% Operating Cost Cap from the foiHth Op»atiag Year to the fifth Operating Year (leT !-l/2% (5% + 1-1/2% =
     4-1/2%) Any “unused pDittosi” of the HVAC Charge Cap (as adjusted to 4-L'2% would continue to be applied
     against any increase in Controifable HVAC Charges which exceed Ae initist 3% HVAC Charge Cap until the
     mtirstj' of sudi “unused pstion” has been fully applied]. “CoEtroliable HVAC Charges” shall mean all HV.4C
     Charges, other tnan (i) utility costs incurred by Landlord to provide bear, ventibtioa and air conefitioning » the
     Shopp-ng Center; and (ii) she amcitiaatioQ of capital expenditures incurred to reduce HYAC Charges ancifortwiab
     are required unde- any Legal Requirements not applicable to the Shopping Center as of the Date of this Lease. .After
     the end of each calendar year Landlord uses for swefa purpose. Landlord sliall famish Tenant with a statsmeirtofthe
     actifii HVAC Qtarges paid or focurred bj' Lsndiord during such period, and there shall be adjustment between
     Landlord trad Tenant within fiiitij' (30) days after delivery of such rratenient with payment to, or repsymient by (if
     Tenant is not in defentt bereuBder) Landlord, as the case may require, s) that Landlord sliall receive from Tenant fee
     precise sraount of Tenanfs Pro Rate Snare of HVAC Chisiges for such period. If Landlord rasintains its books and
     records on a calendar year, or other fiscal year as Landlord may from time to time detenn'me, Landford shall have
     the right, bat not the obligation, to adjust the application of the HVAC Qiarge Cap and fee method determining the
     amount of Controllable HVAC Qiarges” to reflets such calendar year or other fiscai year. The covenants of this
     Section sbal! smwe the extriration or terroinslioD of fets Lease due to lapse of time or otherwise.

                                                      ARTICLE tX.
                                                L4.f«DLORI>’S COVENANTS

               Section 9.1        Repairs by Landlord. Except for the rqjaiis, alteratbns, additions or replaconenls
     required in Section 16,1.7 to be performed by Tenant, Lindlord covenants at its expense to keep fee founrkrions,
               walls, concealed ptambing serving more than fee Premises, concealed wiring serving the Premises (but
     excluding any wiring installed by Tenant), the exterior of the Premises and roof of the Premises, and fee stractmal
     soundisess of exterior walls thasof(inctadiag fee stractural elements, if any, of Tenant's storefront, but, in all events
     exclading glass, plate glass md doors), in good order, repair ana condition, unless any sudi woA is required
     because of .damage caused by any act, omission or Begligatce of Tenant, any employees, agents, invitees, guests,
     crmcessioiraires, licensees, sublessees or cOTitraotors ofTenant or aay of feeir r^pective employees, agents, invitees,
     guests, concessionsires, licensees or contractors, or any person or entity claiming by, through or uiiier Tenant, in
     which event. Landlord shall make sudt repair and be reimbiffsed by Tenant for such repair, as additionsi Rent.
     Landlord shall not be required to commence any such repair uatil a reasonable time after Landlord receives written
     notice from Tenmt that the same is necessary, wbidi notio: shall specifically reference the required repair. The
     provisions of this Section 9,1 shall not apply in fee case of damage or destruction by fire or other casuaJ^^ or a
     taking tinder fee pow'er of eminent domain, in which event the obli^tfasns of Landlord shall be controlled by Article
     Xl. If Landlord's failure to perform Laadloitf’s obligations laider this Section 9.1 results in an imminent tlireat to
     the safety' of p»sons or propeny, Tenant shall have the right, after pving Landlord reasonable priw notice of such
     condttion (which nofice may be '<'erbal to Landlord or to Landlord’s property' rasiager, if any), to take reasonable
     measures to rssaediatB SBch canditioB. Landlord shsll raafaurse Tenant for the reasonable cost expended Tenant
     to remefiate .such conditirm wilhin thirQ' (36) day^ frwn fee date on which Tenant delivers to Landlord copies of
     paid Hvoiees and statsnaKS, lien waivers, canoelSed disxds and such other evidence of such costs reasonably
     requested by Latsflord. E^rept as otherwise provided in this Section 9.1, Landlord shall not be obligated to make
     .repairs, replacements or improvements of any kind wifein the Preniises, or any equijment fecilities or fixtures
      csatalued fhaeis .or which esdasivelj' serve fee Preniises, which shall be fee sole responability of Tenant as
     p.roviiied-irf this Lease.

              Section 9,2       Qniet Enjoymeat Landlord covenants and agrees feat so long as no Event of Defeuit
     fi2s occurred. Tenant’s peaceful mid quiet possssKoa of fee PreniiseE during the Term shall .not be distorbed by
     Lsstflord or by anyone claiming fay, through or under Landlord, subjea to .the terms and conditions of this Lease and


                                                                19
     LP Sl4Z®9.7\2S33S.aS«:6S
Case 18-00916              Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                              Desc Document
                                         Continued Part 1 Page 19 of 104




       tenant subtenant or other occupant (as the case may be), and thereafter, uses dilisent and good feith efforts to
       en.^rce its nghts under such lease sublease or license agreement (as tlie case may be) and to obtain Judicial Refief
       jor p^poses of this Section 9.4.4, "Juaicial Relief’ slial! mean a temporaiy restraining order, preiiminaiv
       mjtaicton order oi emion,             court order, or order resulting from an arKtraiion proceediae enjoinin- the
                               ‘ • Pra«ded, hotvever. Landlord sliall not be required to aji^eaJ any adveree d^cisfon denying


                                                          ARTICLE X.
                                            TE.^?..mT*S .ADDITIONAL C0VE.\’.4.NTS

        _         SaeioB ! 0., I Affirraatfve Cwer.sats. Tenant covenants and agrees at its sole cost and e.®ense at ail
       times dunng toe Tenn, such ftirther time as Tenant occupies the Premises or any part thereof and such further time
       Si! inaicatec. aelDw:

      A ^      ^   ’ J®                     ail of the obligations of Tenant set forth in this Lease and to pay< when due
      the Aroiuai B®e Rent, T^enant s Pro Rate Share or Operating Costs, Tenant’s Pro Rata Share of Real Estate Ta.xes
      ffld Ten^t s Pro Rate Store of HVAC Charges and any and all other Rent which by the terms of this Lease are to
      be pam by Tenant. .4il Rent       other charges to be paid by Tenant under this Lease shall te paid to Landio.ra
      vnAaat .n> setoffs or courttetems tvfeatsoever (except if and to Ae          e.xpr«sfv permitted under this Lesel
                     covenant shall survive the expiration or termination of this Lease due to the lapse of time or


               iO.lJ To occupy and use Ae Premises only for Tenant's Use described in Section I.I.16, and for no
      cdiff     Of pur^-; subject to Force Majeure (as .hereinafter defined) or any fire or other casualty of remadelba
      ot the Premi^ tor a n^onabie Guration, to contmuoiBly opetate its business in the Premises for Tenaut’s Use
      aesenfaed m SecSon [.!.t6 under Tenant’s Trade Name or another trade name as may be adopted bv Tenant from
                   so long as sucli cnanged trade name is not offensive and is consistent with the operation of Ac
      Shopping toter tn accortoce wift the operation of Comparable Properties; and to conduct its business at all times
                fn                          Tenant shall give Lrmdbnd at least ninety (90) days prior written notice (Ae
       aange of U^Notice) ifT^nt mtems to dmnge Ac use of Ae Premises to mor use constitoina OAer Penniltcd
      S^-hich m                     Retail Uses” shall mean any retail uses permitted by' applicable       Requirements,
      and wAich 0) do not viekte any restrictions recoraed against title to Ae Property, or my portion thersof-fn) do not
      vio.aK any Existing EkIusivbs (as hereinafter dstiacd).exclusive or Future Exdusive PJghts (as defined in Section
      102.4) existog as of Ae date Landlord receives Ae subject change of Use Notice; (ni) do not compete vriA anv
                          “I!,conducted by anoflier tenant of the Shopping Center as of the date LanAord received
      Ae^bj^ Otan^ of Use Notice; (iv) are not for any of Ae uses or purposes designated as “Prohibited Uses” on
      ExtotoL; ^ (v) are consistent and ta accerdanee wiA retail businesses conducted in CtoitiparaWe Properties. For
      puipses or ffits Section 10.1.2, s business of sioAer tenant in Ae Shopping Center Aall be deemed to be a
       pnmaiy business of such other teiM if, at least fifteen percent (15%) of Ae square footage of the space leased
      occupied by sum oAh- tenant is used for such business.

                ! 0.! .3   Intentionally om Aed.

      th.      It'X                 Force            any fire or oAer casualty, to initially open for business oo later than
      te date (Ae Required Opaing Date’} that is one-hnndred twenty (120) days after Ae Commencement Date, and
      to cantinaously operate st all times oenng As Terni in accordance wiA Section IQ. 1.2,

                 10.L5 p OTifonn to all rules and raga!at«ns whito Landlonl may reasonably make in Ae managefnem:
       and opersttion of Ae Shoppmg Center (a copy .of the cm roles and regulations .are attached hereto and Lde a
       part faereaf as &QitoD, and require such awfermance by Tenant’s employees, aeents, contractors,              kvitees
    - .£55^5“                                                      person or entity cimming A-, through or wider Tenaiu’ -
       prtmded, nowever (i) ^..andlord shall enforce ai^ such niies a.nd regulations against Tenant ii a non-discriininston.'
       marmer with r«pw to other similarly sifoated tenants, and (ii) no &tare roles or regulations sMl raaterialfy
       imerfere wiA the n^t ofTenan! to operate its business m Ae Premises in accordance with this Lease- to receive and
       f                  ai^tendise only fc As manner and at such times and in such areas as may bs designated by
       Lsadiord; to keep all s.ratns mside the Premises clean; and to stoic all tmh mi garbage in                containers

                                                               21
     LP S 142039,7 \ZSTJti-9S-464
Case 18-00916          Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                  Desc Document
                                       Continued Part 1 Page 20 of 104




             .            1°            ® responsibie companies approved by Lardlord, public Kabilify insurance on &&
       Prem,ises during the Tenit of this Lease, insuring Tenant as well as Landlom and is agents prowling oroperty
       ma^ement or ^vtsoo' sendees to the Shopping Center as designated by LandJord, including Landlorf's LZ
       toolteotwsiy topert)- Managers’-) and any Landiord's Mortgagee as sdditianal named insureds Aereunfe from
       S                                f                                                          ® ® amomt of not less than
                                                                ** ® ^^*c**« of no more than SI JOO and in an ainDunt
       not Lis fa SpOCJOO made bv or on baialf of any persons, 6rta or corporation, arisins from, related a or
       conn.so.eci wuh the pnduct and operation of Tenant’s basiness in the Pramises and the businssses of all of Tansnfs
      subtesees,^ coraonaires and iic«sees C-andterd sbaO have the right to iSrect Tenant to increase such antomts
       ^teaCTsr bmd ord considsB tiiem iraoequate) «id, in addition, and to like amomts. coverin.. Teoenfs contractuS
                unasr fte hold hamuess provisions contained in this Section lO.IJ; to cany like covemge against loss or
      oamage by boiler or compressor or inteotal explosioa of boilers ar compressors, if there is a boiler or OTnpressor ia
                   fte Premises; to maintain plate glass insurance covering ai! ptee glass in fa Premises; to maintain alb
        is^ iBsiirance mcMmg but not iimnsci to, fire, vandalism and malicious ntischief. water and sewe»- badcuo or
                                                   coverage, covering all of Tenants equipment, stock-m-trade, trade and
         ■Z                     toniishmgs, floor coverings and al! other kems of persDnsI property of Tenant located on or
      p!                           M of one hundred percent (100%) of their replscem^tt cost naraiiig LandlaRl,‘the
      Ropahy Manaps, and                  s Ma^agee as additional named insursds; ami at any time that anv portion of fa
        L^issi IS bime used fa ae sale, display, -distribBtkffl or serving ofaicoteiic liquors (within fa m^anme sf the
      litaois Liqaor Controf Act as or hereinafter amended) to maintain, at lasst tai (10) davs before the coramOTc-raent
      of my such acr.tviQ- ana commuoesfy fb^eatcr, liquor liability.- insaimce in fonn and substance »d wth insurer
      satisfactoiy a Landlord, wiii total Inwts ot liabfltfy fa bodily injttiy-, loss of means of support and property damage
      faeces of eaA Dccarreitoe of not less fan Tht« Million Dolters {S3,000,006.00), or such                      ammmts 'i
      Lsndbre ntry dest^ate. Such liquor Iiafelit}' insuran® shall insure Landfo.ni, Landlord’s Agent, and anv and eH
      other Owner s Errtmes ggama any and all fiabihly virtue of fa fllinois Lfcoor Contol Act, any amaidmente or
      supplemeaK testo, or any kindred                 eortceming the use, sale or giving swav -of slcobolic licpors. Dmim
     my time fat the r^uir^^ liquor ability insurance is for any reason not ki force, then, during all               arty sticb
     toes, no sm?., merohwdKing, -trartsfer, giving away, or exchange of so called '“al-coholic liquors” shall be made bv
      i m m upon or from any pm of fa Premises. Tenant shall procure and maintoin, at te expense, business
     mtemiptiOD or extra expense msurance with coverage limits not less than those earned by' a reasonably orud^-rt
     mm subject to                  approval and ntming Landlord, and Landlord^ Mcr^gee as addaional tiamed fcsur^
       ut a ae> evat less than the appEcsbie Anaual Base Rent. All insurance to be ps-ocured and maintained bv Tenant
     ptouanttofetsS^tion 10.1.9 sfaaU: © be in a form, aitdcmJed with rcsponsfole companies“S^^
     mmg or_ A or better and a financial class of VII or better assigned by A.M Best Company, Ina aateized to 2
     tetness m fa ^te m which the PremiBss are located, each satisfectoij' to Landlord and its Mortgagee; ft?) provide
     mat ®y release tram tebiitty or wan>ar of datni fa recovery entered into m writing bv the insured any zMitioml
     liKured pnor to any loss or damage shall not affect fa validity' of such policy or fa right of ^insurJTr
     addmonal insured to ne®v« teetinder; (it?) contain a waiver of subrogation clause k form and conteto satistoorv'
     to LandjOrd; W Provide th« it wit! not be subject to cancellation, non-r««yal, reduction or other diange except
     after at test        (30) days pnor wntto notice to Landlord; and (v) name Landlord, fa Property Managers and
     Landlords fart^gee as addihona! named lastirods thereuader. The policies or duly executed cerdficate^ fa fa
     same (whidi sbaf! evidence the insurer’s waiver of subrogation) togaha- with satisfectoiy evidence offa payment
     of fa premium faraon, shall be cepreited with Laadfad oa or before the Comtiient^ek Date.an4 upon rSiewals
     OT rqjfe^sats of such poIiciK, nert less than thirty (30) days prior to Kpication of fa tena of suck covarage If
                                        "«l®rotBents, Landlord may (but shall have no oWigstien to) ofafan such m^mce
     ^ k«p fa same m effect, and Tenant shall pay Landlord as additional Rent due hereunder fa premium cost


                             Landlord and fa other Owner’s Entities shall not be liable for, and Tenant shall not be
     ®.itted to an ateteent of rent .in respea of, and, to fa extent petmissihle by state latv. Tenant waives aii claims for
     damage to tenant s pr^erty. sustenedTenant or any peF««r-^fadaiiitar by,- throna or under Tenant
     resalrmg from my saidemor occurrence in er upon the Premises or fa kffikg of which fay shall be a part, or
     any ojner ito ope Stopping Center, fatodlng, bat sot limited to; (a) .any equipment or appurtenants hJZmm
     out o, t^ac; fb) Lansiord’s felure to keep stidi toiMing or fa Premises in rqiair, (c) injicy^one or occasioned to
     wfa, tvater or other aatoral dement, (c) :aHy defect in or faiure of plumWng, hestog, ventifetmg or air condition^
     equipment, decinc v'lring or mstoltecn fesraof, gas, water »d steam pipes, stairs, railings, elevaora, escalators o“


     LP 3142C3?.7\2gT30-»64
Case 18-00916             Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                   Desc Document
                                         Continued Part 1 Page 21 of 104




      A-ven.iK, aad (ii) replace or reaovaK the existing monument sign at the Clyboum Avenue entrance of me Shopping
      Ceate-. Tenant shall have tlie right, subject to stgaage codes and ordinances and ail other applicable Lea^
      Requirements (but shall not be obligated) to hst/e (1) id^iScation pise] on each of such sians. Tenant shall
      raimburse Lanciord, as additional Rent, for          perceat (50%) of the costs mcutred by LanJonl to replace or
      renovate sjch exisdag signs; provided, however, Tenare: sh^l not be obilgated to reimburse Lfflidlord for such costs
      if„ immediately prior to sacli replacement or renovation. Tenant does not have an identification panel on the sitm
      »*ich is being replaced or renovated. Tenant shall pay sud; reimbusscnient to Landlord within thirty (30) days from
      fee date Landlord delivers to Tenant reasonable evidence of fee costs so incBrred by Landioro. In the evair that
      Landiord erects a moaunifisst or pylon sign In addition to the easting pylon sign at the Clybojam entrance of the
      Shopping Casar, or if Landlord replaces such existing pylon sign with a pyten or other sign that provides for more
    ‘ tenant signage space or panels fean such exis&ig pylon sign, fera, Temnt sltali be allowed, darins the terra of feis
      Lease, to maintain one sign p®iel on such additional monument or pylon si^t, or such rqslacement of the existing
      pyfos sign, as the case may be. Tlis exact size and location of sudi panel sliall be determined by Landiord in
      Landlord's sole discretion. Tenant shall only be allowed to advertise the trade name of its business as identiiferrir
      Section 1,1.6 herem on its sign panel. UpaaLEiidtord'sreceiptandapprovalofTer.snfs-‘copy”for feesi2npa»iei,
      Landlord shall be responsible for instaOiag fee sign panel on the pylon sign. Landlord shall thereafter be responsible
      tbs ongoing maintenance and repair of said panel, subject to reimbursement as Operating Costs as orovided in
      Section 5,3.

                10.1.17 Tfflian! adaiowiedges fear TkibhI has elected not to instali soundproofing between the Premises
     and adjofamg space ia the Shoppii^ Ceatsr. Tertam covenants to keep and operate fee Premises, and all eqotpment
     tecated k fee Premises: (1) free of vihmtis® which may be transmitted bwond fee Premises; anti (ii) free of am-
     souads^st a level esc^ding SS decibels (dBs) provide however, if, at'any time, Lartdicffd notifies Tenant of
     cosBfrfatas aboifi the intrusion of vitefoi? or sosind or noise enanating or trassfecring from fee Premises exceeding
     50 dedWs from ofeer tarants ir. fee Shopping Center feen. Tenant shall either immediately cease all activ]ti.a
     gmsrmng ssy such vibratioa, scKind or noise, or, at Tenaars sole cost and expense, iosQH or otherwise utilize in the
     PsKiiisas such lasolatbii, sotrad isolation or sound atteniEtion applications as necessary to ^gotfc ay «teh
     objectionable vibrations or noise, and to prevent such objectioaabte vibrations or sound or noise at a !evd exceeding
     60 decibels (dBs) from beiag emanated or teansfetred from fee Premises. In addition, Ten^ acknowledges th^
     loud music m other bud neisss may «nanate from adjoining space into the Premises, and Landiord simll have no
     liability to Tenant because of same.

               ^ Section 10.2     Negative Covenasnes. Tmant covenants and agrees at ail times during the Term and sudi
     fiirther time as TeiKSit occtipies the Premises or any part fea-eof:

                  iO’.l^ Not to injure, overioad, dsfece, or othenvise harm fee Ptsnises or the Shoppiag Center; nor
       commit any miisance; nor unreasonably annoy owners or occupants of neighboring property; norm^the Premises
       Kff say -extea-bazstiotis pmpjse or in any manuer that will suspend, void or make inoperative or mc-rease fee cost of
       any policy' of insurance maintained by Landlmd on fee Slopping Center^ nor bum any trafe or refuse w'ifein fee
       Shewing Center; nor sell, displg', distribute or give away any akohoiic liquor or beverages (provided however If
       fee Premises is being operated for fee Health Qub Use. then, Tenant shall have the right to sell, dispiay.'distributeor
                    alcoholic liquor or beverages to patrons of fee hsslfe club fediily i t and so long as, © Tenant maintains
       liqm- iiabi% instance in accordance wife and as required by. Section 10.!.9, and (ii) fee sale or distribution of
       alcoholic liquor or beverages does not violate ;any Existing Exclusives); ms perair or cause odors to smsnsle or be
      ^dispelled from fee Premises; nor solicit business in fee CominDn Areas nor disSfoate advertisine matEria! to, in or
       upon any Common Areas; nor s;!!, distnTjate or give away asry product or service which             to CTsate z nuisance in
       fee Cominon Areas; nor make any use of fee Premises trttich is improp^, offensive or coabm' ts :aHj' Legal
      ReqairemaiSs n<r conduct or pamit any liquidation, going-oat-of-buainess, bar&njptcy, ftre,« sictisR sates in fee
      .Promises; nor use any advertising medium sudi as handbills, flawing lights, searAIights, s^s, loud-speakers,
    ...pfeonographs, sound ati^lifisrs or ®idio video recsiving equipment in a marmss- to be seeB_ert«j.ortside.,of fee
       Fremises ofest fean Tenant's agn approved by Landlord: nor load, imksatf or paifc any tok or other delivert''
       vehids in any area of fee Shopping Center ether femi fee ttrea desipiated therefore by Landlord; nor use any
       vestibuie « entry of fee Premises, sidewalks, v/allcwai^ or Cohhbob Areas of fee Sbof^ing Center for’the storage or
       dis|Ma! of .trash or rcfese or the keying or dispiayit^ of any roerchaadise or other object, including, buC not
       Iraiited to, the use of any .ofthe foregoing for any neivsstand, cigar :sand, sidewalk shop or any business osteupation
       a- urtdatokiBg (sneh uses .of such areas bang ressv®! to Landlord and its designees); nor operate any tegtmg or


     LP 5*4a:.j9.7',.2E730-Si464
Case 18-00916             Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                  Desc Document
                                          Continued Part 1 Page 22 of 104




        assignment and subJetting, or the acceptance of the assigriee, subtenant or occupant as tenant, or a release of Tenant
        fram the complete performance by Tenant of the terms, covenants and conditions of this Lease. Kotwithstandine
        anything contained in this Lease to the contrary, no transfer, assignment or subletting, inclusive of a Permitted
        Transfer {as hereinafter defined), whether or not coB.sented to by Lsndiord, sbaJt: (x) relieve Tenant of its obiisatiM
        hereunder, and Tenant shall continue to be liable as a principal and n« as a guarantor or surety, to the
        though no transfer, assignment or sublease had teen made, or (>') relieve Gusrantor of its objigatSisimdes- the
        Guaranty' (as hereiaafter dafined).

        biorsvi-hstanding anything to the contrary contairsed in tiiis Section iO.2.3. Tenant sitail have the rigin, at any tone
        diLring the Term without Ae consent of Landlord to;

                                    (f)      assign this Lease or sabist the Premises to.: (i) any subsidiary', parent or
                           EfFBiated cxBporation of Tenant: (2) any entity' resulting from the reorganisation, merger or
                           cossolidatioH affsedng Taiant; or (3) any parson, finH or corporation acquiring substantially^all of
                           Tenant* stock or assets;

                                      (tf}    assip Ibis Lease or sublet the aitirstj' of Ae Premises to an affiliated enti^ or
                           third part}^ who intends to operate die Premises as a health dub feciftfy: or

                                     (01)   sufaicasi up to 5,000 square feet of the Premises, provided that Tenant's right to
                           sobiease up to such square footage pursuant to this clause (Til) shall be stejeci to the foifovving
                           requirertsents:

                                            (A)      if the subleased space is to be separtstdy demised ftoro the babnee of
                                    the Pranises, such separate demise is performed and maintained in accotiance wiA
                                    Legal Requirements,

                                             (B)     the u.se of tlie subiessei space by the sublessee is related to tite
                                    operation of Tenant’s business in Ae balance of the Premises for the HealA Ciufa Use.

        Any transfer under clauses (i), (11) or (ffl) above shall be referred So as “Psmtitted Transfer*" and, in die event of a
        Permitted Transfer, Tenant shall promptly notify Landlord of such assignment or subletting (as the case may be),
        and provide Landlord with copies of the ^plicabie transfer documents.

                  10-24 Not to operate or use, or peamit or siifFsr to be operatol or used, all or any part of ftc Premises for
        any of Ae uses or purpo^ designaed as "Prohibited Uses” on Exhifaft L. or any other use or purpose other than
        Tenant’s Use penjiitted hereunder nor any other use or parpo^ vriiidi is inconsistent with the image and standard of
        quality of the Shopping Cento, it being mutually aektiowiadged that Ae Shopping Center is to be operated as a first
        ckss shopping cento. Tenant agrees that Tenant shall not violate; (i) any exclusive rights which have been granted
        to other tenants of tiie Shopping Center as of the Date of this Lease (fee “Existing Exclusives”), whidi Existing
        Exclusives are so designalad on Exhibit L, or (ii) any future exclusive ri^ts granted to other tenmts of the Shopping
        Center (‘‘Future Exclusive Rights”) provided that, and so long as, Tenait is given written notice of such Futsjre
        Exclusive Rights; provided, however, no Future Exclusive Rights shall resirici Tenant from operating the Premises
        for the HealA C!ob Use,

                    1032.5 Not to suffer any mechanics’, laborers’ or materialroesi’s Bens to be filed against Ite Premises <r
          the Shopping Center or any interest therein fay reason of aig' work, labor, savlces perfonited at, a-
          furnished to, or claimed to have been performed sd, or fiiniiAed to, Ae Premises, bj', or M Ae direction or safferttnee
          of. Tenant, or anyaie holding Ae Premises or any pttrtion Aereof, throu^ or under the Tenant: provided, however.
          Ihas if any such liens shall, at any tmie, be filed or ciaimed. Tenant shall have Ae right to contest, in good faitfa and
  ' '****‘%taftBasai!SbIe'diiigence, atft' and s!l such lists, provided security reasonably satisfeaory to Landionl is depostted
          wiA Landlord'ttestsiire-payment-thereof tagdber wilh all interest atd oAes- costs mociated As-e-with, and to
          prevent any sale, foreclosure or forfeitoe of the Premises or the Shopping Coiter by .reasem of nonpaymant thereof.
          On niml determination of the Hen or claim for lien. Tenant shall immediately pay any judgmeift rendered, with all
          proper costs and charges, and shall have &s lien released of record and any Judgment satisfied. If Tenant shall fail


                                                                    27
        LP 5M2-3S.7i3S7?l>-9Mi4
Case 18-00916                 Doc 9-1          Filed 12/11/18 Entered 12/11/18 14:46:28                       Desc Document
                                               Continued Part 1 Page 23 of 104




     sha!! repair such damsge. In no event shall Landiorc be required to repair or replace T^aiant’s stock-in-tr^e^
     fixtures, furniture, ftimishings, floor coverings, equipment and ail other improvements to the Premises.^--''-" " ”

               1I..12 la tte event of asy such damage and (i) Landlord is not reqBjtBd'lorepair as hereinabove
     pmvidei or (1i) fc Praitiises shall be damaged to the eaeni of fifty psEoent'(5§%) or more of the cost of
     replacaneat or (iii) the building of tvhich the Premises are a part is damaged to the eKtmt of twenty-five pgrcsnt
     (25%) or more of the cost of replacement, or (iv) the buildings (taken in the"aggregate) in the Shoppina Center shall
     be damaged te &e extent of more than ttvanry-five percent (25%) of the a^egate cost of replacement. Landlord
     may eiact eifear to repair or to rebuild the Pranises or the building or buildings, or to terminate this l        upon
     giving notice of such election in %T!tisg to the Tenant within ninety (90) days afiar the occurrence of fee event
     causing such damage. If Landicrd elects to terminate tilts Lease, such termination shall be efikttive ftirty (30) days
     after such notice and, subject to Section 11.! .3, T«iant sfasil pw any ana all cent and ether charges dus hereunder op
     to &e dsE of such dtanage with an appropriate refund by Laiiord of such rent or other charg^ as mav have been
     paid in advance for any' period subsequent to the date of such damage.

                i 1.13 Anyt-Hing otntained in this Lease to the contrary, in the event that (i) twenty-five percent (25%) or
     more of the Premises are damaged by fire, explosion or other casualty--; (ii) as a result of such damage. Tenant is
     unabk to reasonably operate its business in the Preraises in the manaer of eperation iramediateSy^prior to the
     occurrencB of the destruotioH and damEfe: and (iii) the Premises cannot be repaired or restored wifcin thr<y hundred
     slxty-five (365) days folow-ing the cccurrence of such damage or destmetion as reasonably determined by Laridlord
     in 2 wriaen nttice (*e ‘^Repair Estimation Notice”) which Landlord shall proviifc to Tsitmt within sixty (60) days
     following tte occarraics, then. Tenant shall have the right to csttcel and terminate this Lease as of fne'dare of fite
     occarraice of such destnKrtion or damage by aeliva-y of writist notice thereof to Lasdlord within th!t% (30) days
     afiar the ttoe cm which Lendlord gave Tenant fee Repair Estimation Notice.

               11.1,4 Nalwithslanding anything to the contraiy contained fa this Lease, if the casualty, repairfas or
     rebuilding shall reodM- the Premises untasantabie, in whole or in part, a proportions ^teromt of fee Annual Base
     Rkic,       payments wife respect to Operating Costs; Real Estate Taxes and HVAC Charges for the applicable
     Operating Yeaifs) shall be allowed from feedaie when the damage occuned until fee date feat is the earlier of<i) the
     date chat is one hundred twenty- (120) daj-s from fee date on vfetesh landlord substantially cornpfetM the woric in the
     Premises pursuant to this Section md (ii) the date on which Tet^nt reopens for business in any portion of the
     Premises, such proportion to be computed on the basis of the reistion which the gross square fexst area of fee space
     ic»eknna>»cea^                  Waa****                        -   1^1 __________ t t...   'f   t..                .




     and eqaipme.nt and, if Tenant has closed, Tenant shall promptly reopen for business upon Landlord’s completion of
     its repair of fee Premises.

               11.1.5 Except as provided in Section 11.1.4, Tenant svaives any right to cancel or tetroinate this Lease as
     a result of dairsge to the Premises because of fire or other casual^ pursuant to any presently existing staaits, any
     satute that may be enacted in the folure, or any other law.

                      Section 11.2         EtaiseBt BcinaiE.

              n .2.1 If the whole of the Premises shall be taken by any public authority by the exercise, or under the
     threat of the KBicise, of fee power of eminent domain, this Lease shall terminate as of fee day fee ri^t to
     possession shafl be taken by such public authority and Teoant shall      ssjy and all rent and other charges due
     hereunder up to such date wife an appropriate re&od by Landlord of sudiVstit as may have best paid fa advance fir
     any period sobsegBent to the date the right to possessfon is taken.

               i L22 if less than all -of fee fioM- .area of the Premises shall be so taken, fee Term shall cease only on fee
     parts so t^&i as of fee day ffirnpt'fo'pos^sror! ■shal^befoken by such pablic authority, and Tenant sWlp^r stiy .
     and all rent and other charges due heretmder up to .such day with appropriate refund by Lmdiffifi of such rent as may
     have bean paid « advance on the portion of fee floor area so taken for am- pKiod .subsequent to fee date fee right to
     possessioa' is taken and thersafrer the Araiaai Base Rent aid .any and a!! other charges due hereonds- for the
     remaining C^seratiig Years, or portions thereof, shall be eqihtabfy adjusted, lassai upon, the square footage of fee
     Premises rcmslismg. Landlord shall st its stpense, malce all neoessary repairs or alterations to tbs basic buSding

                                                               2f
     LV 5142039.712E3MS464
Case 18-00916          Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                   Desc Document
                                      Continued Part 1 Page 24 of 104




                       (e)      Except as othanvise specified in this Section 12.1, Tenant fails to perform in a complete
             mpmer any other terra, covenaiS or coadition of Tenant in this Lease and unless it is expresslv provided in
             this Lease that a specifitd act or omission by Tenant constitutes a default hereunder withom notice from
             Landlord, such failure ooatinaes for thip-y (30) days after written notice thereof (or if sud*. default is of the
             Bature ftat k cannot be cured within thir^- (30) days, then an Event of Default shall not occur if Tenant
             cosnniatces efforts to cure tn-e default promptly after re-ceipt of iwitten notice thereof, and conftraas to
             mligaitly lo prosecute all action necesssjy to core saob default wTthin a reasonable time, not to exceed
             ninety' (90) days after the notice of default);

                       (f)      a receiver or similar officer becomes entitisd to Tenant’s interest in this leasehold;

                      (g)    TecaaJ’s snteres! in tlsis Lease is taken by eKscotion or other process of law in any action
             against Tensat;

                       (h)      Tenant’s interest in Premises are levied upon by any revenue officer or similar officer;

                      (i)     tenant docs, or permits to be done, any act which creates a rriechanic's iien or claim
             sgakst the Premises or the land or building of which the Premises mt a part nm Tenant does not promptlv
             amtply with the provisions hereunder with respect Aereto;

                  __ _ 0)       Tenartt fails to proairs or maintain fee tosaraaoe required pursuant to Section 10.1.9, and
             such fallare is not cured vnthin five (5) days after write! notice thereof; or

                     (k)      Tenant hes submittal any intentiDtiaily fraudulent r^ort required to be fumiAed
             hereimdar or breaches any representation or wsrrsnty made ha-sainder,

              S-eodon 12.2      TcraswatioH Upon Defsalt Upon rite occurrence of any Event of Default Landlord
    may, in addition to all other rights aird remedies it msy have, terminate this Lease by ^vins written notice to Terrant
    Eifeer tefore or after sudi terroination of this Lease, Landlore may reenter the Premises, with or vvitteut process of
    law, using sudi force as may fae necessary, to remove all persons, fixtures and chattels feerefrom and at Landlord’s
    option to store the same at Tenant's e:ipen^, Traant shaS pay to Landlord on demand, ss dmnsges and not as a
    penally', Ae smn of (1) an}’ ®id all renB and other chsffges dye and payable by Tenant as of the date of termination,
    plus (2) the imamortized cost to Lcndlord, computed in accordance with generally accepted accounting principles, of
    iisproveffleats to the Prwnises, if any, provided by Landlord ^ its e-xpense or otherwise paid for by' Landlord, pW
    (3) 8 sum of moaey equal to fee then present value, using an annua! discount rate of three DOT;«it (3%) of (i) the
    Amual^Base Real Ter^nt’s Pro Rata Sliare of Ojerafeig Costs, Tenant’s Pro Rata Stare of Rea! Estate Taxes, and
    Tettaafs Pro Rata Share of ITVAC Charges and. ii other chs'ges provided herein to be paid by Tenant to Landlord
    for fee remainder of the Tetm, less (ii) the fair rental value of fee Premise for said paiod (net of the cost of
    rdettiRg the Premises), plus (4) rite cost of perfomting any other covmants to be perfonned by Tenant for the
    remainder of fee Tern, plus (5) an}' other damages stisteined by Landlord due to any Event of Defauli including,
    but not limited to, reasonable attorneys’ fees and court costs. 'Nofekig contained herein fell limit or prejudice the
    right of Landlord to prove and ohtain as damages, by reason of such Event of Dgiault, an mnoant equal to the
    nsaximam allowed by aay statute or rale of law in effiect at the time when, and governing the proceedings in which,
    such damages are to -be proved, vvhether or not such amount be greater, .equal to, or less fean fee amount referred to
    above. Tne rights and remedies of Landlord under this Article XiL. shall survive the termination of this

              Section 12J       Repessession Upon Defaalt. Upon the occurrence of any Event of Default, Landlord
    liiay repossess .fee Premises by forcible enti}', d^foer suit or otherwise, without dsnand or notice of any kind to
    Tenant (except as ofeeruise expressly provided for) and vritbout tennirsating this Lease, In which event Landlord
    may froa time to tsine, but shall be under no obiigstion to, relet all or any part of the Premises for sudirent and
    upon SBch,.terps Es^ sh^l be satisfactory' to Landlord (inciafigTSe riglit to relet fee fftmlses for a taro greater or
    lesser than feat remaining under fee Teem, the right to relet the Premises as a part of s la^er area, and the right to
    change fee charocter or use of the Premises). Per the purpose of such reletting, Landlord           decorae and make
    any r^sirs, changes, alterations or aiditicjits in or to fee Premises that may be nscsssarj' or convenient. Whether or
    not fee Preamses or any part are relet, Tenant shall pay to Landlord on detisand any and all rents and othtr charges
    payable 1^ Tenant ss of the date Landlord repossesses the Premises. Tenant shall fae liable for and shei! p^' from

                                                               31
    LP 5!42Q35.-?\2S730-9&46t
Case 18-00916           Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                                 Desc Document
                                      Continued Part 1 Page 25 of 104




     States or of ajiv state, a pedticm in bankraptcj' or insolvency or for reorganization or for the appointment of a
     receiver or tre^ee of all or a portion of Tenant’s or any such guarantor’s propeny-. which petition is not dismissed
     Within tlsifty (30) days, or if Tenant or any such gua-antor makes an assistnment for the benefit of creditors or
     psUfions for or enters into aa an-angsment, then the occurrence of any one of such events shall constitute an Event of
     pefeult and Landiord may exercise any of the rsraedies For an Event of Default provided herein or provided at law
     in eqtiitj' or by statute and, in addition tihareto, Landiord shai! have the immediate riaht of reentrv and may >-e!nove
     ali persons and property &om the Premises and such property- may be removed and iored in a public warehouse or
     elscwhsre ai fee cost o£ end for llie account of Tenant, all without ssn-ice of notice or resan to lemil process and
     vp.aut bring deemed guilty- of trespass, or bscoming liable for any loss or daroaae which may be occasioned
     thereby.

                Section i2.6      lateresi mti Late Ciiarge         Lste PsymeBt. if. on more than one occasion m any
     nvelv^e (I2)-fflonlh period. Rent or other charges to be paid hereunder by Tenant \tfeidi shall not be paid within ten
     (10) days from the date due shall bear iaierest at the lesser or; (>) tte msKmum rate then psaroi tted under appBcafale
     stete lavy, or, (ii) the gre^ of the Corporate Base Rate as announced from time to time by fP Morgan Chase (or a
     sitnilar institaricn designated by Landlord) at the time of fee Event of Default plus five percent (5%) or fee rate of
     eighteen percent (18%) par aarmnt, from tiic date when fee saine is due and payable under die tenas of this Lease
     until the s^e shall be paid (ttte “Default Rate’"}. In additicHi, if on more than one occaiion in any tw-e!ve (12)-
     month period, TiKsant fails to pay Rest or any other chaige withk ten (10) days from fee date whit due, Tenant
     shall pay Landlord, as additional Rent a late payment sendee cha^e coverim; asintinistrative and overhead expenses
     epa! to fee greaterJ3f (i) Five Hunfeed Dollars ($500) or (ii) three percent (3%) of fee ov-erdue amount. Tettaot
     shaO pay a T-wenn'-Five Dollar ($25) charge for any checks written to Laidlord and returned for insQfficieat lands.

       ^      Section i.2.7      Holdover by Tesaat, Aoy hoMing ova by Tenant of the Premises after fee rapration
     Oi fee Terra or temtination of this Lease shall operate and he catstaed to be a tenancy from manfe-to-man* onlv
     at a renal rate equal to         of fee Mcrntbiy Base Rent and any and all other charges pavabie hereuader at the
     expiratioB of the Term or tennination of this Lease. If Tenant holds over after a w-ritten demand bv Landtarcl for
     possession at tlie expiration of fee Term or after temiinalion of this Lease bv either pam- of a month-«Kmotife
     tenancy created pursuant to tliis Section, or after termination of fee Lease or of Tenant’s right to possession pursuant
     to Section 12J or Section 12.5, Tenant ±aii pay mootlify rent at a rate equal to 150% of the Monfely Base Rent
     payable immediately prior to the expiraiita or other termination of this Lease or Tenant’s right to possession In
     addition, Tenant shall remain liable for any' other charges payahie hereandcr. Nothing in feis Section shall be
     cons^ed to give Tenant the right to hold over after the expiration or terramatioa of this~Lease, and Landted sav
     exercise any and aO remedies at law or in equity to recover possession of the Premises.                               '

               Section 12-8     Landlord’s Rigfcf to Cure Defantts. Landlord may, bat shall not be obligated to, at any
     time, folbwing ten (10) daj-s wtten notice with right to cure (excluding for emergency situations in whidi case
     Landlord shall hsv-e the right to take all reasonable measures, as determined bv Landlord, to cure anv safe
     emergent situation), cure any default by Tenant under this Lease, and whenever Landlord so elects, all costs and
     expenses paid by Landlord in smring such de&ult, including, without limitation, reasonable attorneys’ fees and
     expenses, Shall be so much additional rent immediately due and payable upon dereand, tog^er with interest (except
     in the case of aaomeys’ fees) at fee Defeult Rate.

                Section 12.9      Effect of Waiver of Befaak; Vateafioa Laws. No consent or vraiver, expressed or
      implied, by Landlord to or of any breach of any term, covenant or condition of this Lease shall be construed as a
      consent or vs-aiver to or of any oiier breach of the same or aoy ofes- tarn, covenant or condition. No payroenl by
      Tenant nor receipt from Landlord of a lesser amount than fee rent or other charge due hereunda shall be i»»i»Tr.*»d to
      be other than on account of fee eteliest unpaid rent or other charges due hereondo-, nor shall any endorsemait or
      smtement on any check or any letter accompanying any check or p^ment be deemed an accord ®d satisfection, and
      Landlord shall accept sudi check for payment wifeout prejudice to La,ndlord's right to recover fee balance of such
      rent or other charge or pursue any other remedy available to Landlord. Any tscovctv under this Artick XII shall be
    ■ without relief from any valuation and appfessneat laws now or hereafter enacted.        ’ .. ' ‘        '

               Section 12. lO     Remedies Csimicfatwe. No remedy herein or ofesrwke conferred upon or reserved to
     Landlon! shall be consids-ed to exclude or saspend any other remedy but fee same shall be cumulative and shall be
     in addition to every- other remedy given teewider, or now orhereate existing at law or in equity or by statute, and

                                                               33
     t-F 5t42S3S,7v2S73B-?£-i64
Case 18-00916           Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                   Desc Document
                                       Continued Part 1 Page 26 of 104




              rhe Pretntsss and surrendered possession thereof to the Landlord at the expiration of tiie Tena or anj-
              extension or renewal thereof as prowded herein;

                        (f)     that Landlord, oa behsif of itself and its successors, resen^es the rigltf, at its sole optiori.
              to return to Tenant the Secnr% Deposit or what may dien remain thereof, at any time prior to the date whan
              Landiord, or te successors, is obligated hereunder to return the same, bat such return shalf not in aw
              marater be deemed to be a waH'er of any default by the Tenant hereunder then existing nor to limit or
              extinguish any iiahilitj' of Tenant hereunder,

                     ^ (g)       that if Tenant shall fail to feithfiiliy fulfill, keep, perform or observe any of Toianf s
              obligafions, covenants, conditions or agreesients heremder, Landiord shall have the riglit, but not the
              obligsdon, to apply the Security Deposit or any portion thereof, to cure such feilure (but LandlorfTnghtT
              shall nec be Inaited to the Security iSeposit); and

                        (h)      ttowitetanding anything to the coHCrary’ contained m this Section 12.12. provided that no
              Evertt of Default (i) then exists under this Lease, and (ii) there has not been more than two (2) Events of
              De&ult bj> Traimt in &e payment of Base Rent hereunder for which Landlord has provided written notice
              ofdefanlL in the previous twelve {12)-month period, even if such Events ofDefaHit have been cured, then,
              cm each Reduction Date (as hereinafter defined), the Security Deposit {either flie remaining cash deposit ot
              the lette- of credk, as applicabie), rfiail be reduced by Two Hundred Thousand Dollars (5200,000!. M
              used herein, a Redu^on Date shall mean; (i) the last ds^- of the IS'" fell calendar monfc of the Term, (ii)
              the las day' of tte 3Cr foil calendar month of fee Term, (Si) the last day ofthe 42®* fail ralendsr month of
              the Term, and (w) the Iasi day of the 54“ fall calendar mentli of fee Tenti so that, imroediately following
              the last day of the 54'-'’ calenda* roonih of Ak Term, and so bng as the fwe^oing eonditions for &e
              reduction of the Security Deposit lav'e been satisfied, the entire SecariPv' Decosit shall equal, arid be no less
              than, Two Hundred Thousand Dollars ($200,000). Prorided that no Event of Default then e,x!sts under this
              Lme, and there has iwt been more fan two (2) Events ofDefaalt by Tenant in the payment of Base Rent
              for whid) Landlord has provided wriKen notice of default, in the previous ^»^eive (!2)-mantb period, (even
              if sHch Events of Default has been curof), then, on the date immediately following the tejith {10®’)
              Operating Year, Laadterd shall rd^e to Twismt the entire SecuriQ* Deposit {eitha- the remaisiing ca^i
                       or the Istte of credit, as applicable) or any fan remaming amount with .respect to the Parity
              D^sh.

              The SscuriSy Deposit may not be used as Rent

                1:112.2 ^ter of Credit Notwitlistandiiig anything set forth to fa contray in this Lease, in lieu of fee
     cash deposit described m Section 12.12 of this Lease, Tenant may, within ten (10) days after the Date of this 1
     deiivw or cause to be delivered to Landlord, a dean, unconditfonai, iirevocabte letter of credit, in fee anount of the'
     Sectirisj' Deposit, issued to Landlord, and in compliance with the terms and condtt!o.f»s of Section S2.12 (includinE,
     butnot limited to. Sedion 12.12 (a) - (h), as ^plicable) and this Section 12.12.1. Upon an Event of Default under
     this L^se, Landlord may draw oc fee letter of credit to cure such default and/or to reirobtffse Lsradlord for
     Laotflord’s damages inairred as a tesult of such Event of Default Such letter of credit shall be: (i) in form and
     substance sutetantially as s« forfe in EMubitF (wife fee following criteria at a miaimim); (ii) in fee required
     amcjunt of the Secority Deposit (iti) issued by s comraerdal bank accqjteble to Landiord from -time to time with
     offices located in Chicago, Illinois for fa account of Tenant, and its permitted successors and assigns under this
     Lease; (iv) made payable to, mi eK|ressly transferable and assignable one or mors times at bo charge bj', the ov.mer
     from time to time ofthe Storing Cente- or a Mortgagee (whitfe transferiasagtiment sliall be condition^ only iipon
     fee execMtion of a r^onsbie std customsy' written dooiment in ootin^aion theTevv!th),wb«her or not the origteal
     account pany of fa letter of credit C0ntsnues to fa fee Tenant under this Lease by virtue of a cfeange k name or
     sSructure, meigK', sssipiment, transfs' or ofeerwise; (v) p^mble at sight upmi presentment to a Chicaso. Olinois
     branch of fee issuer of a staple sight drafi stating only feat Landlord is pennitted to draw on fee lettm- of credit
     tiader the tmns of fee Lease sad setting forth the amount that Landlord is drawing; (vt) of a tens not less than one
     year and shall oi: its face state feat the same siiall be t'Siewed aBtomatically, without fee need for ®ty fiirther written
     Rctice or araendment, for successive minimam one ye» periods, unless the issuer notifies Landlord in writing, at
     imt ffidy (d») days prior to fee expiration date thereof, feat such issuer has elected not to renew fee istter of credit
     (which will thereafter entitle Landlord to draw on the letter of crecit and bold same -as a cash security' deposit); and

                                                                 35
     LP 5!42C>35.7^2|73.0-9£464
Case 18-00916          Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                               Desc Document
                                      Continued Part 1 Page 27 of 104




                                                  ARTICLE XIII.
                                            AMERICANS V»'fTK MSABILITIES

              The parties hereto acknowledge tiiat the Affidrioans With Disabilities Act of 199D (4? s C gnjoi a
     seq.) aae replatiom and gnidelines promulgated thereunder, as ail of the same may be amended or Wppkm-nted
     from time to time (coll^ivdy referred to as "ADA”) establish requirements for fasiness operations, accessibility
     Md b^ier removar, and that such requirements may or may not apply to the Premises                the Sboppin^ Center
     depending OF^ among other things: (a) rAefher Tenaifs business is deemed a -public sc«,mmid5Dn”‘or
       »inmerctal faality% (b) whether such reqairements tre ‘Y^dily acbiey'able”, and (c) whether a aiven alteration
     affects a ■ pnman- mnetm area’- or triggers -path of teveP reauirements. The psties hereby^'seree that- (i)
     Landfero'shall be respassifele for .ADA Title !il complance in the Common Areas, except as provided bdowtVM
      tenant      oe respmsibk for ADA Title Hi complianee k the Premises, including any leasehold imaroyements or
     other work tol^perfonBed in ffie Pramises under or in connection with this Lease, and (iii) Landlord aiav perform
     or require that iensnt perfonn, and Tenant shai! be resnonsifale for Ae cost of 40A Titk lEl -padi^of trarteP
     tequiremeats triggered fay zlterarions In the Premises after Ae Delivety' Date. Tenant shall be solelv responsible for
     requreineate under t itie 1. o f the ADA relating to Tenant’s employees.

                                                    ARTICLE .XIV.
                                                LA„NDLORD*S IKSURAKCE
              Landlord agrees to maintain insitrance in at least the following coverage amounts:

              P)       Property insunace for the Shopping Cents (excluding Tenants fcasehold improvementsl a-ainst
     toss ST damage from sach causes af toss as are ^braced by insurance policies of &e type now knowm as TAH Risk”
     prqjerty insurance on t rt^lacemem cost basis in an amount not less than one hundred percent (100%) of ftie then
     mil replacement cost of the build ings located in the Shopping Carter, and

        .4            Comma-cial HaWiisy insorance insuring against claims for personal injury (mciudina bodily injm'
     or death), pra|^’ ^lage, liability- and such other loss or damage from such causes of losses are embraced by
     msurance policies oi the type nenv known as ’‘coinmercial graera! liability” insurmice.

     Upon i^ue« from Tenant Undiord shall famish Tenaat with certificates for its insurance. Landlord shall not be
     i^aircd to insure Tenant’s equipment, trade fixtes or personal property. Alf amounts' caid bv Landlorf for
     obtaining the msurance reqaired hoek sM be inctoded in Operating rncfg

                                                  ARTICLE XV.
                                            MISCELLANEOUS PROVISIONS

                Section IS.l    Mutsial %¥aiver of Ckiws and Subrogatjon. Whenev-er (i) any toss, cos, damage or
     expense resutong from nre, explosion or any other casualty or ocemrenoe is incurred by either of the parties to this
     L^e or anyone claiming by, through or under them m mmsc^m with the Premises and (il) such party' is thoi
     e^er covered in wMe or m          by insurance with respect to such loss, cost, damage or expense, or required tinder
     fas Lease to be so insured, then the party so insured (or so required) h^eby releases the other pato- from anv
     liabiliQ- the ofter party may have on scooimt of sach toss, cost, damage or expense to the extent of otv smourit
     recover^ by reason of sach msurance (or which could teve been recovered had insurance been carried as so
     required) and waives any right of subroptioB wWdi might ofoerwise exist is or accrue to anv psrsosi on scaoust
     ftereo^ provided that such release of lability and waiver of the right of sobrogatian shall not' be operatwe in am-
     c^ where the effect is to fav-aiidate such insarmce coverage or increase fee cost thereof (provided that m the case
     of mta-e^d cosL the other party disD have the rigist, vrifliin Ainj- (30) days foUov.-ing written notice, to pay arch
     mers^ cost, ferarooii keeping sach release and waiver in fiiB force sad effect), if the party released from
     faWify hereundET is tbs Landlord, saW term “Lsudlord” for &e purpose of ftis Section onlv, shall include the ofrer
     Owner s Etrtities.                                                                         ''                       ‘

                    152     Notices. .Any notice or dematM from Landlord to Tenant or from Tenant to Landlord
     shall be m wntmg and shall be seat by a nationally reco^zed air courier, sudi as, but not limited to Federal


                                                              37
     LF 5S42{E5.7\2S750-9S4£4
Case 18-00916         Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                 Desc Document
                                      Continued Part 1 Page 28 of 104




     3.5, or (in) be required to pay any amounts to Tenant arising under the Lease prior to such successor landlord taking
     possession. Tenant acknowledges that this Lease has been assigned to Mortgagee as coiktaral security for the
     performance by Landlord of Landlord’s obligation urrdcr its Mortgage and otherloan documents with Moit^gee.

              Section 15.7      Estoppel CertlScates. At any time, and from time to time. Tenant agrees, upon reepest



     force and effect as modified and statmg the inodifications), the dates a which the Monthly Bass Reat and any and
     al! other chsiges have been paid, the absence of any defeuh or any ckim or offset bv Tenant against Landlord (or
     verifying any such default, claim or offeet) ajid maidrig such other accome cartiffcations'as La.ndIord.’such
     Mortgagee cr such j»tfflta! purchase- m%' reasonahiy -eqoire. At Landlord’s election, failure to deliver such
     ^tement toJ.and!ord within ten (10) days from the date of Tenant’s receipt of Landlord's request therefore shall be
     deemed an bvent of Defealt At any time, ana from time to time. Landlord agrees, upon recfuast in writing from
     Tesiant, to execute, acfcnowled^ and deliver to Tenant a ststernerit in writing in form reasonably satisfactory' to
     Tenant, oertilyiEig to Tenant or any potential assignee of this Lease or sublessee of foe Premises that this Lease is
     unmodified and in fall force and effect (or if there have been modifications, that foe sa.me is in &!] fo.rce and effect


                                                                                 sy reasonably
               SsetioR !S.8     AppiicEble Law astd Coitstruction. The laws of the state in w'hish foe Premises are
     bcaced shall govern the validity, pa-fonnance and enforcement of this Lesjsc. The invaiiditj' or tinenforcsability' of
     any provision of this Lease (ofoer thaa those provisions relating to the payment of rent or oAa- char^) shatf not
     affect or impair any ofoerprovisfon. The headings of foe Articles and Sections contaised herein .are for“convsjienca
     only and do sot define, limit or construe foe contents of such artiefe, saitions or subsections. Whenever a ansular
     term is used herein, foe s^ne shall include fog pluraL Whsnaver the .masculine gender is iised herein. foe saaestoH
     mclude the feminine and neuter ^dtsrs.

              Sectioa 15.9      Time of .the Essence. Time is of fos essence in this L.ease.

               Section 15.10    Esecatioo of Lease by LaBdlofd. The aibtnission of this doctsnea for examination and
     n^odation does not constitute an offer to lease, or a reservation of, or option for. foe Prem'ises. WTien executed and
     dciivsred to Landlord, this Lease shall be considered sn irrevocable offer by Tenant which shall remain open for a
     period of fourtmi (14) days from the date of deliveiy. Upon e.xecut!on by Landlord, this Lease shall be deemed
     made as of the date of sudj execution, and an executed copy of this Lease shall be sent to Tenant In foe event
     Tenant’s offer is not accepted within said fourteen (14) day pa-iod, .Landtoid may cmisirfer Tenant’s offer to be a
     continuing offer, whidi si^ be accepted at any time prior to Landlord’s receipt of a written revocation of said offer
     from Tenant AH negotiations, considerations, representations atd understandings between Landlord and Teiant are
     incorporated herein and may be modified or altered ortly by agreement in WTiting between Landlord and Tenant, and
     no act or omission of any employee or otlier agent of Landlord or Leasing Broker(s) shall altsa-, change or ratify
     any of foe provisions hereof. This Irease constitutes the entire .Agreement between .Landlord and Tenant and there
     are no .representations, warranties, promises., agreement, conditions or underlakings, ora! or wri.aen, between
     Landlord andjenant oiha- than those sot forth herein. Ajc& subsequent dmnge. addition or alterstion to this |
     shali not be bisidmg i^on Landlord or Tenant untes io writing and signed by both parties.

               Section 15.11     BiodIng Effect of Le^e. The terms, covenants, agreements, dbiigatioits and conditions
     contained hwefe, except as othem'ise specifically provided, shall e-vtend to, bind and inure to the benefit of foe
     parties hereto and their respective persoital representatives, heiis, successors and assigns subject to foe tights of
     Landlord under Stibsectian lOiS above. Landlord, .at            time and from time to time, msy make an alignment of
     its interest in this Lease anti, in foe .esvent of such •assigniHai.t and foe assumption by the assipiec .of the tsms.
     cDvsEianis and conditions to be performed by Landlord herein arisiag oa-or after the date of .stcli sHsipmsnt’
     Landloixl and its successors and assigns (ofher than the asMgnae of this Lease) s’aall be released from any and sli
     isshility hereuEder with respect to terms, covenants, agreeinrats, obligations and conditions to be perfoimed bv
     Landlord. Landlord or its assignee or successor shali give Tenant written, notice of the occuirence of any susi
     assignmeat of this Lease.

                                                               39
Case 18-00916          Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                  Desc Document
                                       Continued Part 1 Page 29 of 104




               Section 15.18      LarsitaSioB of Lnt.billSj', Notivithstanding 2in\i:biTig to tite coatran' contsined in titis
     Lease, it is specifically understood and agr«d feat the liability of Landlord hereunder shall be limited to the interest---
     of Landlord in the Shopping Caiter in the event of a bread-, by Landlord of any ©f the bbitos, covenmitr'and
     conditioK of fcis Lease to be performed by Landteni, Tenant ixereby agrees that any judgment it may ojjtalfmainst
     Landlord shall be enforceable-solely against Landlord's owmerAip interest in cite Shopping Center,-'^

               Section 15.J 9    PerscsEal Property Tsixes. Tenarit sitall pay before delmqueRq' any personal properij'
     taxes aitribiitable to Ae furaiture. fcrures. merchandise, equipment or ofoer petsonai property situated in or on the
     Premises. If any such personal property^ exes are levied agaiast Landlord or Laodiord’s’propert}', and if LEndlord
     pays the same {ttftich Landlord shall have the right, but not the dbiigation, to do) or‘-if the assessed value of
     Landlord’s property -is increased by the indusion of a value placed on Tenant’s property., end if Landlord pays the
     taxes based an such increased assessment (which Landlord shall have the right, but not the obligation, to do), fenari
     upon demand siaO repay to Landlora the tEtes levied against the Landlord or the proportion of such taxes resukins
     froin any increase in the assessment o.n Landlord’s propaty.

             Section 15.2fi    Ea.ssssents. Landterc shall have the right to grant any easements on, over, under and
     above the Premises for such purposes as Lmtdlord aacemiines, provided such easements will not materiaily interfere
     with Tenant’s Use.

              Section 15.21     Gerpsrste Aiatlierity. Taiaat represents and warrants ttat it has fuil corporate or
     piumersMp power and authority, as the case may be, to enter into this Lease atd has talceti all cotporste or
     parmarship action, as the case may be, necessary' to canj' oat the transaction cemtempfatea herein, so that when
     excoated this Lease consrittaes a %'aiid atid binding obligation enforceable in accorda.nce with its terms, if Tasant Is
     a corporation. Tenant steli .provide Landlord with a corporate resolution in a form acceptable to Landlord,
     authorizing gxecffiba of the Lease at the time of such exotarion.

               Sscsion 15.22   Laadtord CoascBts. Except as provided in Section 5.L Section 5.2 and Section 5.3
     gfeov'e, whenever Landlord’s consent, approval or agreement is required in this Lease, such consent, approval or
     agreement ^11 not be unreasonably delayed or withheld.

               Section 15.23    Legal ReEialrereeats. As used in .this Lease, “Legal Requirements" shall mean any or all
     statutes, ordinances, codes, rules, regulations and other requirements of aay one or more of tlie federal, state and
     local go-vernxBsntal or quasi-govemtnentsl body or bodies isaviag jurisdiction st any time or from time to time
     during the Tetra of this Lease over the Premises or the Shopping Center.

              Section b.24     Guarsnty of Completion. Tenant’s obligations under this Lease with respect to the
     construction of Tenant’s work dtall be guaranteed by Guarantor pursua-nt to the terms of the Guaiantj' of
     CompletiDn (the ‘'Guaranty") attached hereto as Exhibit J.



                           {Remamder ofpage Intentiomlly left blank; signature pagefs) mfolknv]




                                                                41
     LP .SH2C39.7\2S735-9S‘I64
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28                       Desc Document
                          Continued Part 1 Page 30 of 104




                              ISIGNATURE PAGE TO LEASEj

                                                        l-LACe. SM-3, L.L.G,,j a Deiavrare limited
                                              ' 5' coHipsny            , ' i


                                       By: ___________________ _
                                       Name:. iGf           k
                                                  Autltorized STirtaton'



                                       WEBSTER PLACE SK4, L.t£., a Odau'are limited
                                       kabilitj'company   - } '■


                                       By; —
                                       Name: G, \ ., y
                                       its;       Autflorizeii Signatrer



                                       WEBSTER PLACE SM                          i Delaware limited
                                       iiabilitj' company
                                                                                     y
                                                                     . f Aitr/
                                      Sy: _____________________
                                      Name:if^n      U.- ni. r, ■ .G
                                      Its;      Authorize Si^atory



                                      WEBSTER PLACE SM-6, L.LC:;/a Dela..arc limited
                                      itabilitj’conipanv


                                      By:       -        _________ iT-y          ___________
                                      Name: J{yh,- - y      ff.-o'.r, '          ~           ~
                                      its:          AuthorizSsignaSy



                                      WEBSTER PLACE SM-7, L.L.C., ,a ,-DAware Omited
                                      hafaility company               -/"T
                                                                           /7 i' /
                                                                          r/ee/'
                                      By: ____          __________         y/
                                      Hams: Jfu A, r/ A'.-t
                                      Its:        Auftorizki S^atoi>>

                          [SIGNATUEES COMTIKOEDNEXT PaGEI




                                         43
    LT smm9.i\2^m-nm
Case 18-00916           Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28                 Desc Document
                                   Continued Part 1 Page 31 of 104




                                       [Signature page to lease]
                                                ¥i'EBSTEil PLACE SM-I3, L.L.C., 4 Cfelsware Ikniteii
                                                iiabiiitj' tompsny         , , /;


                                                     _______ _          ..
                                                Name:.-J ft.y-yj.A ,',-•/ A
                                                Its:    Autfaoriied Sialiitorv'



                                                Vs'EbSTER place SM-14, L.L,C„ ,,a?,Delaware limited
                                                liability company           A. /             "


                                                By:_^___________
                                                Hmeii I!                 Sf
                                                Its:     .Authorfed Signatory

                                                                                  collectively “Landbrcr*



                                   {SIGNATURES CONTINUED NEXT PAGE]




                                                  45
     LP 5! 42039.7 \2E"Jt-9Ei|64
Case 18-00916          Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                Desc Document
                                      Continued Part 1 Page 32 of 104




                                                          EXHlBlfA

                                              :.IST 0¥ LA?®LORI) ENTITIES



               Webster Place SEC fnv^ors, LiLAi Delsu-are limited liabiHtj' campany

     Websfer. Place MM, L.L.C., s. Delators. Jimifed iiabsifc- mmpany

     WebsSsr Place SM-1, .Li,C., & Bskware-limsted Iktriliiy cotapany       '             ........

     Webster place SMrl, L.L.C., a Delaware limrted.liabilitj^ bomijany

     Webster Place SM"3, L.L.C., a Delawabs limited iiaoili^ company

     Webster Place;lS.M-4,. L.L.C^ a DCiawarfe- iimited       ajmpany                                      ........

     Webste Place. SM'0.,L,L.C,, a Dekvvare limted liability ctropany                                                 (

     Webster Place .SM-fi, L.L.C., a Delaware limited' ]iabil% cajmpsny

    Webste^•pla£K.gM-^7.:L.L.C., a Delawaire limited Babili'ly campany

     WebsiEr Place SM-8, L.L;C, a Deia%-are limttei li&ility company
     Waster Place SM-g,           a'Dete\«te Tiraited liability company

     ^dbster Pktc^ SM“I0»'L.L-C.;*-g: I3&war& isBited lisbllity doiispany

    pkfaster PlaceSM-J l,.L.L.C^.aDelaware'!H»itEd liafailify coniDany          ..................................

     WebSer PlaceSM-12, Li-C., a-Delaware-limfed liability company

    Webster-Place SM-13, Li.C,- a Delaware limsted liability company                         ........ ..........1

    Webstfe- Place SM<-l'4v L.L.€., a Delaware limked {iabllity company.




                                                            A-f
    0> Si42B3P;7S2g73B‘SS464
Case 18-00916             Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                                    Continued Part 1 Page 33 of 104




                                                  Era I BIT c

                                     SITE PLAN OF THE SHOPPING CENTER


                  W;KA»|liRP,-iCE.!j3T                          'A’.-’-v.
                  X'V MAW"awes       £/         ,i‘ ‘ V           '%TT.
          T                               afi?vru^r^\n”^"rL'
              \                                                      -T-—"'




              Crt)taEQ,(!.Lt«3E




                                                     C-1
     LP 5!42039.7\2mr.-C>g46A
Case 18-00916          Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                                  Continued Part 1 Page 34 of 104




                                             EXHIBIT P-2

                                  FLOOR PLAN'-OF THE BASEMENT'SPACE




                                                E-2-1
     U>-$ 142039.712ST3&-PS4i54
Case 18-00916          Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                                 Continued Part 1 Page 35 of 104




                                             EXHIBIT F

                                     PORM OF'LETTEIi OF CREDIT
     [SEE ATTACHED]




                                               F-1
     LP 5142K?.n2£730-S!S46i|
Case 18-00916         Doc 9-1               Filed 12/11/18 Entered 12/11/18 14:46:28                                                     Desc Document
                                            Continued Part 1 Page 36 of 104




                            rets DRtFTlC -S PROVIDED 70 fOU AT YOUR REQliEST       TOERE tS NO
                       OBUGWiOM OK OUR PART DSPrTE OUft ASSISTANCE W ¥H= PREPARATION Of ~K’$
                       DFIAFTLC. THE BSAFT LC IS fsOTTO BECOfiSSTRUED AS MOgWCe OFCClMSrtfThSEKT
                                      OS-; OUR PART TO ISSUE SUCH LC'S m Tffi FUTURE.

                                                               DRAfT DA.TH) BECEMBER 1,2ul4
                      Page Two
                      L/Crto.RAXXXX

                            TKs L^ar d Credit nay tss be t-tirtsferre!} Eo .ar^' persaa      wisora U S
                     psfSKB 3f€ prohibfted fronj doing fetsiftess. t«Sef U.S, foreian assets control requtafore
                     or oSner appBcaMe U.S. feire and reguiafions.

                               In addlon, pny.iiea ftat you iwe nat provided us vnft wiittai notice of
                               r»*V            • •-.,4-..-—U-i^. _   .._f______________ }   .....            .....       ...



                          ----------- ----------- ----------                                  usitoiv iusr               i^^easea
                     ftittoir; aniandn>ent in accordance with toe ioitoidnq schsdute as set forth and coEt«fUJsa
                     S3 follows less sry snxsinti&i p-e-nffusH' dra/.n;

                     Effective Date of dscreass                 An»unt decreased                             Aggr^ate felanc
                     Decsntoer 31,2016                          USD20i.000.CO                                USDSQO.roO.OO
                     Decefftoer 31.2017                         !JSO200,00Q.0u                               USlBDQ.OOO.OE
                     DsceBte3t.2O10                             USD20Q.DOO.OEt                               ■USD4QO,O.OO.Oa
                     DecaiEte-3I.2<}19                          USD20Q.000.03                                USD23Q.OOO.OO
                             Pattid and nwitif^e d-sivitt-gs are          and the avaiable arroont ef this
                     Lefrer of Crecfit shal be reduced Lv all tsytatenls matfe hereunder.

                             Wb mgsge with you that dssftisi drawn under and in ccmioSiaice wtti the temic
                     ano-crxrdibCMSDf this Letter of Cretflwfll be dtivtonorsJuDon orasenatior. and
                     delfvery-rf cbaa«e.its. as spsdfed. elibier by facsimEs to 2 i2-82 f-6707. ASeritioa
                     Leite of Creal S^.-ices, fQltov/ed by Originate sent by overroght couier tr fast by
                     Onenrals to toe Wb'Aing address. UBS Rnancia Services, frtc.. 299 Park Avenue >5’’
                     Roar. New Vortc. fter*- Yart 10! 7 i Atin.; Leder of Credit Sewices, on or before
                     Decerrtoer 30..2D15, or as aj.omsticariy extended in accordance hsein           dale of
                     pfesentment of aw draw shall be ths date □ copy of the sight rfrtrt md dravv statement
                     are feed fram Ben^ar/ to UBS Rnandal Services Inc., or, if earfier to® date of our
                     recast of tie ordinal sight dfah. drsv,' statsmenl and this ieiier of Cre^L Pawnents wfli
                     be effected by we transfer in accordance v.ith your-.vrittsn instiucfions.

                            The oiigina! of this Letter of Credit must be presented tagetoar a*h the above
                     dCK:u^lS^ts in order to enctocse the rimouni cf eacli drawir^ on Iha reverse side and v.Yi


                     of toss ester of CrBarl ants any aTr«r>dr«ent(s3, must be r^umsrf to us accomnsnied bv a
                     datM and signed letter issued an 1h.e fstterhead of th« Benefidap/ which r^uests its
                     canceliafian.

                             This Letter rf Credit s#.s'in fc*1h in W ttie terms of ow undertaUrg and such
                     uadertal-tirsg s.hdl not in any woy iis modified, amsaded, ampffied. or faiite! fay anv
                     document, nstrumem, sr j^smant rrfeired to hersm, -m-m which tois letter if Cresa is
                     retired to, or to which this Letter of Cteefii relates: and r» sttdi saersnes shat be
                     osemed to mesrporats tereto bv refererjcte anv such docume.nt insmjm=nt or
                     igreemsiit.
                                                                                                             Co.-8iat«id on Page Three




                                                                                F-3
     LP SiC03S.7\7SJ3C«S-164
Case 18-00916          Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                   Desc Document
                                      Continued Part 1 Page 37 of 104




                                                             EXmBlTG

                                                         SIGM CRITERIA

              The purpose of *e sign eritep pramulgated by owners sad the. managanenl is to create a arapiitc
     em'iroriment that ts individual and distincsive in identih' for She jnerchant and also casapatlbfe '.vife otliff signs
     wkhm the Shopping Canter. TTie ta&l concept should give an impression of quaiirv and Drofessionalistn and inJali
     a good business image.

              TenanL at Tenant’s sob cost snd espsise, shail design, fiiraish snc bstal! one (I) jilumtnaed sip above
     the storefront of ti» Prembes and o.ne (1) blade sign identifying the Premises, ai! with Tenant’s Trade 'Niane
     Tenmfs sign dasip ^11 be the tnaximii.m siore-iront signage allowed bv mmidDai approvals subias to
     Lanaiord's Approval Procaiure (set forfii belc-w) snd must conform with the following criteria;

               1.       The wanimg on the sign shall be limited to Tenant’.s Trade Name «ilv and shall not include anv
     logos, pictures or dkgrams,

              2.       T5»c length of the illuminated storefi-on; sign is iimited to 70% of the width of the Prembes and
     shall be centred horizontaliy snd shall be limited to 24” ir, .height, T!ie placement and size of*e blade skc shall be
     cotisistew with other toiiant spaces ai the Shopping Center.                '

              j.       The illufiMnated sto.refrcHit ,sigii sliall be of indiviauai ifttemalfy illummated letters and connected
     tojenanfs electric service with an autonmiic timer, 'Hie internal Isanps shall be conained and coirceaied wiioliv
     within the depth structore of flte letters.                                                                             ^

              _ 4.       The face of all sign letters shall be in a color approved by Landlord. Ail ofher portio.ns of the sism
     {e.g., eoge of letters, raceway-) shall be paiM«l to match PITTSBURGH PAINT: Cameo Black #475!.

              0.        All tetters shall have concealed attachment devices, clips, wiring rod transformers. No expoasl
     raceway's, faalbst bo.’tes or electrical traasformer.s will be permitted except as required by .-Me

              6.       The sign shall be fabricated and installed in compliance with all applicable building and electrical
     codes.

              THE FOLLOW-ING ARE NOT PERMITTED;

                       a.       Roof or box signs.

                       b.       Cloth signs.

                       c.        Exposed seam tubing,

                       li       .Animated or moving components.

                       e.        intsnnittent or flashing iilutninatian.

                       f.        Iridescent painted signs.

                       g.        Letter mounted or painted on illuminated panels.

                       h.       Signs or letters painted dirKaly- on my surface, except as pronded ha-eia,

                       L               signs of a,ny type,

                       j.       The tMiine and/or stamp of the sign contractor.


     LP SK203A7t28730-984&4
Case 18-00916        Doc 9-1     Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                                 Continued Part 1 Page 38 of 104




                                              EXKtFUT H

                              SIGH RENDERING Vi'fTH Alf>ROVED LETTERING




                                               CURREMI




                                                 H-I
     LP 51420».7\28BD-9S464
Case 18-00916           Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                                     Desc Document
                                       Continued Part 1 Page 39 of 104




                                                             EXHIBIT I

                                           RULES OF flEGULATiONS OFTHE
                                          WEBSTER PLACE SHOPPING CENTER

               1.      IniemionalJy Om Itted.

              2.        Tenaai nittst keep tne inside and outside of sll glass and windows of the Premises dean.

                       Ail store wmdows sisall be hi wMi incatidescea! tights oniy. Said incandescent liahis roust be ten
     on during business and non-business ham each md ix'ery day of fee year u.ndl the later of iElvfidniahi or 30
     minutes after die conciusten of the last .scbedaled movie at the movk theatre. Fluorescent tights may be iRsiaHed'in
     the balance of the store, but shall be used cmiy during business boars and must be turned off darini? a!i natt-fausmess
     hours..

               4,       Tenant, at its vm expense, masl maintain the Premises and the areas immedistely adjoifsitsg the
     Premises in the enclosed mall, at the aatn' of the Premises and at the rear of the Premises, k a dean, iderfv and
     -sanitan' condition.

              5-       Tenant must not place, ethibit or display any merchandise or other articles on Em- exterior
     sidew'alks or elsewhere outside of ibe pFcmises. No sale of njerchandise by tenf sale, track load safe or the like, will
     be pgiTOSced on die parking lot or other Common .Arras.

              6.      Tenant must not use or permit the use of any objecSonabie advertising medium, mciuding but nm
     limited to loadspeakers,^ phonographs, public address systems, flashing «vises or sound amplifiers, within ijc
     Shopping Center and which are » any manner audible or visible outside tfee Premises.

              7.        Tenant must not cause or permit objectionable odors to emanate or be dispelled from flw Premises.

             5,       Tenant mus not solicit bushiess or distribute any hanabilk or other sdvertisina mstter or hold
     demonstrations in the Shoppmg Center, parkkg lot or other Cosnmon .Areas.

              9.       Except for small paxe! packages, no deliva-ks will be psmiiaed through the fiont of tiic Pranises
     unless^the Teasnt does not have a rear service door, in sudi event, prior arrangements must be mad? with the
     popping Cfflifer Manago- for delivery at such premises. .Merebandise being received shall immediately be moved
     into the Premises and not be left in the service or receiving areas or othenvise outside the Premises.

              10.      Tetsmt most not, in or on any part of the Conunon Area;

              (a)       Vend, peddle, or soBcit orders for sals w dtsfributiem of any merchandise, deidce, service.
     periodical, book, pamphlet or other roatter whatsoever.

             <b)        Exhibit any sign, pkeard, banner, notice or omsr -written material, except for activities as aonroved
     by Landlord.

             (c)      Distribute any circular, booklet, handbill, placard or other matersai, exce^ for activities as
     approved 1^' Landlord.

              (d)       HoM or permit any dsroonsiratioiB, rally, meeting or the iSte.

              W         Solicit iBeiabsrship in aitj' organ izariou, groift cs- Essociadoit or contributians for any ptspose.

              m         Create a nuisance.




     LF 5i«2C‘39.7\2!;T3GTr46-i
Case 18-00916           Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                                   Continued Part 1 Page 40 of 104




                                                ExmnvT j
                                 Cp.WPL£TIO-K APfD RERFORM.4NCE GUARAnTY

                                             ISEB ATTA-CSEDl




                                                   i-1
    LP 5i 42030.7 \26B0-SS«fti
Case 18-00916         Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                       Desc Document
                                   Continued Part 1 Page 41 of 104




                       (H)     If «ny mechanic s or matenalman’s lien or ciaim is filed aaainst the Premises or
                              the Shoppmg Center, or any other portion tiiereof as a rssuil of *e coastmction
                              of the Tenmt s Wore and Tenant fails to remove or bond or insure m'er the same
                              as required under Section 10.2.5 of die Lease, then, to cau.se the removsi af any
                              such mechanic'E or materialman’s Jieas or claim, or to insure over atiy such
                              mecnarae s or matanalman's ibns or ciaim. or to obtain, pay for and file, as
                              required by applicable law. a surety' bond to bond arouad anv such mechanic’s or
                              matenalman-s hens or claim, within tw’enrj' one (21) days after Guarantor
                              receives notice of ienant's railurc to timely sodress such mechanic's or
                              matenalman s liens or claim in compliance with the Lease.
     s!mF terSLt^                                                                Conaructioa Obliixations
     s.ul, tenmmato upon the Iiea-rree compleison or construction of Tenant’s Work in accordance with
     tenns hereof and fee Lease by July 25,20 i 5.                                    ^-orc..nce wun hi,

      , ,            Un^nditional Guaranty. Subiect to Secttons ifa) and ifb) above. Guarantor herebv
     absolutely trreveeably and wioondkionally covenants anci agrees that Guarantor is liable, coikctiveivand
                    'T*'’                 ^ligsiions IS . prim^. „Wig„. „d
     pemm, act mi                    and pmvsra hersof. Thi, Gmow is a m»-ans of pa.TO.t «d
     performance and not of collection.                                          “                        uno

                                          ‘demand by Landlord tn accordance wife Section 1(a) above
     Gam .had fed to commence payment and perfarmance of Tenanfs Constmetion ObliitL= and
     diligently pursue OMpletioR of the same as proyWed in the Sectioa l{a) hereof, and Gtiarator fails to

    if such default by Guarantor cannot reasonably be ctired within feirtv' (30) days, if Guarantor fails to
    commence curmg wifen ^ch initkl feim- (50) day period or thereafter faJm dOigTnTy proSme
    TOmpleaon of such core), feen, in addition to any orho- nglits and remedies hereunder or under tL Lease,
    Landlord ma^^ witliout further notice to or demand on Guarantor, pay and/or perform Tetanf^
    Cons^uction Obligations itself, throagli an agent, or fay entmng into contracts with third patties m
    accordance wife (1) the Pl^s and Specificadoits, (2) all Legal Requirements, and (3) the teims ana
    o£atSns°f                                        Landlord pays and/or perfomis Tenant’s Constroction


             _ r        » _t       ,          — .......                               stJOKDce, togemer wim
    mt^st thereon irom the date such costs were incurred until repaid at the default rate per amiimt provided
    CoS’)        ' '                                                     collectively, as fee “Reimbursable


     Ifa) abave’^STaniS ?                         Tenant’s Constmetion Obligations as provided in Section
    ^                   ^      feereaner commences exercising the remedies provided in this Section i(d),
            f f-        . ? obligattoo to thereafter accept any offer of payment and/br per&maoee by
    2             ?      I Construction Obligations at any time, and no such ofifer shall conSmte a defense
    to Landlord s claims for damages against Guarantor, GUARANTOR EXPRI^'SSLY ArrNmvr PnrP!:
    TOAT -TOE MEASURE OF DAM.4GES FOR BREACH (i Sfs GUSM ? i
    CALCULATED AS PROVIDED IN THIS SECTION 1(d). A,ND NOT AS TO THE EXTENT TO
                              CQNSTRUC110H OBLIGATIONS


                                                   . G^^arantor guarantees feat Tenant’s ConstructioB
    Obligations shall be paid and performed stnaly m aceoKiaace with fee terms of the requiremeitts listed to

                                                       J-3
    LP 5K2039"\2R7.tO-9$464
Case 18-00916         Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                            Desc Document
                                    Continued Part 1 Page 42 of 104




     been paid in full the araouni shall be held in trust for tlie benefit of Landlord and shall be promptly paid
     to Landlord to be credited and applied to Tenant's Construction Obligatioiis.

              Section 6.       BsoresentalionsailWarranties. Guarsnior repnesents mi tvarrants that (i) this
     Guaranty (w) has been aathorized by al! necessary- action; (x) does not violate any aEreemen» insimment
      law, regulariott or order appHcable to Guarantor; (yj does not require the consem or approval of any
     person or entity, inciiKlmg but not limited to any governmental authoriim, or anv fiiin£ or resrfstraibn of
     any kind, that bas not been obtained or made; and (z) is the legal 'valid and binding obligation of
     Caaraiitor ermofrceaale agaiast Guarantor in accordance with its terms, except to fe erient te
     enforcement maj' fae limited by applicable bankraptty, insolvency and other similar laws affsctfotr
     cr^itors* rights generally; and (ii) in executing and delivering this Gaarantv. Guarantor has fw) withoin
     reliance on Landlord or any information received from Landlord and based upon such documents and
     information it deems appropriate, made an independent itivestigation of the transactions contemplated
     hereby and Tenant, Tenants business, assets, operations, prospects and condition, financiai or otherwise,
     and aiy circumstmtces which may bear upon such transactions. Tenant or the obligations and risks
     undertaken herein with respect to Tenant’s Constmctton Obligations; (x) ade-auate means to chain from
     Tenant on a coniiniimg basis informatioa concerning Tenant; (y) fufl and ccmolete access to die Lease
     and any o&er dociHneats executed in conaecrion with the Lease; and (g) not relied cad will nst relv upon
     atsy representations or warranties of Landlord not embodied heroin or anv acts bereiofaro or haeafter
     taken by Landlord (includiisg but not limited to any revdnv by Landlord; and (m) Recfels A and C to tlib
     Guaranty are true and correct in all material respects.

             Section 7.      E-gPIgclies, Gepjrally. Tlte remedies provided Ln this GuaraRW are cumulative and
     not exclusive of any i^nedles provided by law.

             Section 8.       EsSMlisS- Guarantor wrasves presentineHt, demand, notice of dishonor, protest,
     notice of acceptance of this Guaranty or incurrence of any of Tenant’s Constaiction Obilaatlons and any
     other fotmaiity with respect to any of the Tenant’s Construction Obligations or ftis Guaranty,

              Section 9.       A.me.tidrnent5 and Waivers. No amendment or waiver of sny provision of this
     GusrMty. nor consent to any departure by Guarantor tba-efrora, shall be effeedve unless it is in writin*’
     and signed by Landlord, and then the waiver or consent shall be effective only in the specific instance and
     for the specific purpose for whidi given. No failure on the part of Landlord to e.\ercise, and no delay in
     exercising, any right under this Guaranty shall operate as a waiver or preclude anv other or farther
     exercise thereof or the exercise of any otlier right.

              Section 10.     Expenses. Guarantor shall reimburse Landlord on demand for all out-of-pocket
     costs, eiqpenses and charges (Including without limitation reasonable fees and charses of extemai lec-a!
     couasel^for Landlord and costs allocated by its iateraaf legal department) incused by Landlord'in
     connection with enforcement of fnis Guaranty. Hie obligatbns of Guarantor under this Section shall
     survive the tensination of this Guaranty.

                Section II.       Assignment This Gaaranty shall be binding on, and shall inure to the benefit of
      Guarantor, Landlord and their respective successors and assigas; provided that Guarantor may not assign
      or transfer its rights or obltgatiQ-ns under this Guaranty. Without limiting tfie generaiity- of the foregoing;
      (a) the ofafigatioBs of any GuJiramor under this Gmraity shat! continue in fiilT force and effect and sliali
    - he Msding on its successor and assigns; and (b) Landlord may assign, sell or otherwise transfer its rights
      under the Lease to any other person or entity and the other person or entity shal l then become vested with
      al! the rights .granted to Landlord in this Guaranty or otherwise.



     LP 5!42fl3O7V2g730-SS454
Case 18-00916           Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                    Desc Document
                                       Continued Part 1 Page 43 of 104




    unenforceable provision or by its severance from this Guaranty, iinkss such continued effectiveness of
    this Guaranty', s$ modified, would be contrary to the basic understandings and intentions of the parties as
    expressed herein.

           Section 16. EKTfRE'nf  THIS GUARAKTf EAfBODlES THE FINAL. ENTIRE
    AGREElvltNi OF GUARANTOR. AND L,4NDL0RD WITH RESPECT TO THE SUBJECT
    IviATTER. HEREOF AND THEREOF AND SUPERSEDES ANY AKD AiX PRIOR COMMITMENTS
    AGREEMENTS, REPRESENTATiCNS, .AND UNDERSTANDINGS, WHETiiER WRITTEN OR
    ORAL, RiELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THIS GUARANrs'’ IS
    rNTENDED BY LANDLORD AS A FIH.AL .AND COKLPLETE EXPRESSION OF THE TERMS
    HEREOF AKD THEREOF, AND NO COURSE OF DEALING AMONG GUARANTOR AND
    LANDLORD, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVsDENCE
    OF PRIOR. CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
    OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT
    VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARAKTIL THERE ARE HO OR.Af’
    AGREEMENTS BETMEEN GUARANTOR. .AND L.4NDLORD

              Section 17.         Inteodonafly Omitted

             Section 1S,     C-oimteroarts. This Guamnty' may be executai 'm counterparts, eacii of whbii
    shall be deeausi an original.

          S«^ion 19. WAIVER OF RIGHT TO TRIAL BY JURY. GU.4R.4NT0R .4ND. BY ITS
    .ACCEPTANCE HEREOF, LANDLORD HEREBY WAIVES, TO THE FULLEST EXTENT
    PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY" HAVE TO A TRIAL BY .TURY IN
    .ANY LEGAL PROCEED^'G DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
    THIS GUARANTY OR lYIE TRANSACTfOHS CONTEMPLATED HEREBY (WHETHER BASED
    ON CONTRACT, TORT OR ANY OTHER THEORY). GUARANTOR AND, BY ITS ACCEFFANCE
    HEREOF, LANDLORD (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
    OF THE OTHER P.4RTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE. THAT SUCH
    OTHER PARTY^ WOULD NOT, IH THE EVENT OF LITIGATION. SEEK TO ENFORCE THE
    FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE
    BEEN INDUCED TO EXECUTE OR ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS
    THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

                                            [SIGNATL'RE PAGE FOLLOWS]




                                                         JO
    LP SI4203S,7">:37je-98iffr!
Case 18-00916         Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                              Desc Document
                                    Continued Part 1 Page 44 of 104




     STATEDF                                   )
                                                   3' ss-i
     ■COUNTY OP                                ■)

             On the____-day of___________ ^ 20l4, bef!3fe me oame'EauTence H..W£iner, to me known,
     who, being by:me duly .sworn, did depose. ahd;ssy that he/she .resides at _____ _____________ ;.ths.r
        is the indiyidtol described 'in and wliich executed the foregoing'.testrument, :fmd that he signed his
     name thereto in.sach capacity.

                                                             Notary Public




     STATE OF                                      )
                                                   >s.:
     COUNTY OF                                     )

            Or tbe      _day of___________ j 2'6I4, before me canie Gerald L. Nudo, to me kn.EJwn, who, beaig
      by IBS' duly' Ewora, did d^ose and say that ha^she resides at_______________                  ■; that h'e is th'e
     'individual described, in. and which e-Kedated the-foregoing, instratnent and, that he signed his name liferefo
      itt',such capacity.

                                                             ■Notaiy' Public




     STATEDF                                        )
                                                    )es.:
     COUNTY OF                                      )

         Oh the       , day of___________ ,.21)1-4, before me chrae Patrick Curmtn^iacn, to me .jaiown, who,
     being by me duty sworn, did depose' and saj' that- he/she resides at ___ _________________ ; that he is
     the indhidual. described in 4nd wh'i'o’n executed foe 'foregoiiig Instrament; and .tot he .signed !iis name
     theretb-in such capacity.

                                                             Notarv Public




        ■SK2(0S."\2S75C>-9»64
Case 18-00916                  Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                            Desc Document
                                               Continued Part 1 Page 45 of 104




                                                               EXHIBIT K

                                                 STATEMEOT'AS to REMEASUREMENT
                 It is hereby agreed-among the parties to a certain Lease dated,                        20 M for Score        in
        \Vebster Plats -Shopping Center (ths'.rtLease”) besveen ____________                     . C'Tenanf’X and those entifles
        specified aaBkhibitA-rtereto (“Tandiord”) feart

                 1 he square footage of the Premises’Has be5a.»easurecl by Tenant’s arcfaifeci parsuani tp,.and.i,n accordance
        with, Secfion 2.6 of. the Lease,, and, as a ’.result of such -measrirEraenL ’the squsre footage of the Presifises is
        determined to differ tom flie square footage-set-forth in Seetiaii 11,-6.
                    Acoordmgiy;

             i. The PTeroisas, for ail purposes, of the Lease, 'shai! be deemed to consist bf’               , square feet
            -2, ArtBuaj Base Re.ut .msatis the fislibwing:

                    PRIMARY TERM

          Operating                       First Floor Space               Basement Space               1      Total
           Year                                                                                        1

                1          i $0.00 psf                            $0.00 psf
              2-S              S27.O0 psf                         $J6.J0’psf
             7-11.             S29.03' psf                        ■-$.17120 psf
             12-16:            $3J20psf                           S18.’49 psf
                    nRST OPTfO-N TERM;

          Operathi’g                      First Floor Space                Basement Space,                    Total
            Year
           17-21               $33.54             O’              $19.8:8 psf

                    SECpyiD OPTIOMTERM:

           Operating       ■              First Floor Space,              Ba'sement Space                     Total
            Year
            2-2-26             S36.05                             S2i.37psf

                    THIRD OPTfQ'N TERM:

          ■ Operating                     First Floor Spacs               Basement .Space                     Total
    i        Year
    !        27-31             ■$3-8.75                           122.9-7-psf




                                                                  K-l
Case 18-00916            Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                                  Desc Document
                                      Continued Part 1 Page 46 of 104




                                                           EXHIBIT L-

                                       EXI'STING EXCLtiSfVES/PgOHIBITED USES
     Existing Exclusives:

          1. Sale^of viramijs and n.utfitiorialmpplematits in tnore tfian- 50% of a tenant’s premises.

          2. Sate ofijutdoor .sport,and fitness goods^-feyaks andEoating.accessories, cfimbmg equioaKr!t..n}of.storage
             »Acks ^ travel related accessorise and other items cusrotitte-ity found in adventure trawl and-'outfitttee
             stJB-es.

         3. Bauldirg and. financial ^ices, including she operation of automafc teller madiiries (ATMs) or s savings^
            and. loan, banki crsdil union or other ■ffeanclarinsti'ttition,                          ’

         4. Bowitrig alley, catering establishment, discotheqiie-or riight cldb,. or resteiit^ gieiUer tima ] 0,000 s.f.

          5. Nti premises.%«lhm 200 feet af tlje-movle.lkeatre to be used fcr sale-of poirant in tegs.w bsxes^ £»-soda
             for offifiieinises consumption.

         6. Any store selBng ^displaying fqr.sak or .rsmtal books,- books on ts?3e,.jnagazine$, peri'odicais, rscortted
            •roustc, video tapes or disks (“Competing ltejm”X biit esqjressly iexcluding from the fotegoina vkieo-gams,
            comptteer siftware or computer- ^mes; s cpfee bar of-cofee Midp. Ttse lacidentel Sale of so* Competing
            .Items in cannedidii with Uie.oversil bsisiness-of.anodier.operator ortenaa{..-sltail- not be deemed a violation.
            ‘'Tncidental .Sale” MtalLmean less than 0% (50} linear feet ofshdfspace (t.e., lO-shsives, each S feet'm
            ten^fe) of such operator^ or tenant's display, area is-devotEd, in tee ^repte, tetee sale tbH/or dispto of
            the sfore^id Competing {tents.

          7. For a children’s fites^s center which primarily provides'physical and.early leamirig programs for efiiltken
             and the-parents (t.e., together with their thiiarenj ages 6 weeks to 13 years old.

          %. Retail sale ofpet food, supplies and related items-.
     ‘Prohibited Uses:

          1. howling alley;

         2. ’catering establi^Bnent;

         3. Miy arcade;

         4. 'sny-tav:taiorbar,

         $: rasfEaraiit;.

         6. night ctiifa or cKscotheque;

         7. sscopd band store;

         - 8.- ipoblie home paric or trahsr cost;

         9. dumpiag, hisptising, incineration or leducriors or garbage .(esciusfee of appsximately sa-eened dumpsters
            located fatbe rear ofany building); -


                                                               L-I
     LP' 04zm j CS73r.*W«e4
Case 18-00916          Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                        Desc Document
                                       Continued Part 1 Page 47 of 104




                                                              EXKFBCT M

                                                     PRE-EXISriKG LEASES

                 Barnes & Kobfe



                           iL                                                                              “• ■>«« •<
                  camputsr software ssfi carapmar gamas         varbas                                        Sanes,
                  marchandise tyf^aHy sold in Tanant's othsr Ja-M Etoras -.r,-' o'S-ohandwe iftedontal {heraco, asto
                  opar«a         the             grant a con«s"5.^; fa™                             ?*r
                  EOTST qpsrstioa providing its csistoraers with ca»fee t--     wr s coffee fear « cottee shap'ar
                  snscfcs mi a&mr pr»^r^area er pa;^^ (U<S m                                   P^striw. sanifewshss.
                  thereto, prouaSad sucfe oporaSon docs not irvaiva jsnv ®          f*     ** wwBhsmiise iftaESantal
                  .^.w.ve. Ten.« shafnot heve                                          I"*"               *'«- - *
                   seme is opcrsEsd by Brss i^etioual BBnk or its sosceseor.                              Premfeas wifes


                Chase


                   1,1.14         CSEt Banking ttna financial services te-r ^A-,y
                                  rSSafsSf        o=«SSfciaR of aatjoEsafcic telleV ^.r-:??^lf
                                                         ancxllsrr «se^, HD .?op. ho o.SS


                Life Springs

                   u.n



            ■Moaseiatv

              1.J.I7




             Wv Svm


                    .           use         s,« tias She rreai* soSdy fora chflte's gff,o» cower lAkh prmaah wavife
               piyssai e^Sy iearaipg asi tKhcr prasi-iBS for diSto     6 «este lo 13 yars oW which m^- ketaac
                            r«P»rc_or tiwkc adr* pmUpt&m i&t “Srimaiy- Use”). AaivMcr aad presrsms io cccaoaioa
                               Usc^incUide: pimstt & me dissas (whidt iocludepsenis and sdadran m she seme e4«w tesXlj
               not rndi^ d»es fer psrwis oIwb). gysaassfi®. twthiay paties. seasteal ad hefifey parties, fcaai. eaS
                         mWBcno^ an ci^ and er«5vc |fej-. fc mkm to primarj- rfviucs astoc^cJwife fcfS
               U« to K a smtoyjmif totenfe eon^oto. ssfcg (a) actns for di«drer,. including to not iito22
               totos^p^l. to shuts, sports               wto teite Bid aiher spojfing a^oipmei#, acosames, audk, tideo
                                             iS'' ? "f^ “'T                    *■               W ««“' *'°r
               pieists toot « fe®n« wab im My Gyro logo anifer choraaets, itoudint bbi mi limsad to- lec
                                                                                                                     ®s
                                                                                                                   soo-ts
               bap, waier baltks me otherssortiaE equipment videos, m^Qs ead CDs. Esccpi es pioridcd in m Scclion'! r IS
               lB^rSB«i.H0TUSE1^ PiaaScS rOE AKV 0TK3. PXm’Ozi
               Has End oeatpaasf of fe Premise.! sad the Common Atrar (arbetsirafiH- dermed} otitie SSwppinj Cen^sM! he




                                                                  M-I
     LP 5142!B&.7\2gBD-9S464
Case 18-00916        Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28                 Desc Document
                                Continued Part 1 Page 48 of 104




             Per Sublease:


        l.i.ie          OSE: Hcv'ie chea.t:rs, “ogetfaar ’arich any asid all ctistiosary and
                        standard ases of the motion piocirre exJiibifcion industry
                        incidental thereto which Swhtsnsnt may elect to make use oE
                        ■tlie Premises for frots ttma to time {»hich cses shall include
                        but not ha limited to the uses beiac- made of the Other Theatre
                        Premises as of the date of this Sidslease [said uses as of the
                        dace of this Siislsase, the "Existinc O'ses’*!}, together with
                        siicAi ether lises for which Subtenarit tua-y elect to make of the
                        Prstnises troro time tc tiitRC, provided Ci5 such other t:sss are
                        customary and standard in the motioa picture exhibition
                        Industry or for arttertaijcnieiic centers replacing or axisEiidiEcr
                        ths mediair. o£ tiie raotior. picture exhibition industry as they
                        are then consticutsd, (li) Guarsittar's net worth is saowt to
                        Chen be in excass cf S125< OOD, DDC, {iiii such other uses do
                        «oc x'iclats any other sublease for other prssisfes in the
                        Shopping Canter as cf the date such other use is cccsesiced.
                         Civ> such oCfaar uses are corapatible witfa the caaractar,
                        cualicy and Subcenast mix c£ the Sheppiag Cester, and !v5 sutb
                        other uses will sot be disruptive Co Sub-tenastts cf space bslcv
                        Che Premises all as rsasccably determined by SubLandlord.
                        Subiandlord reprasasts and warrants ^to Subtenant that the
                        Existing 0ses do rsat ffisd shall not violate any ochar lease for
                        premises in the Stepping Center.            i-fithout limitiRg the
                        iramadiately precediag ceiitesce, wichia tea !10) dal's after
                        wriccers, request frogs Subtenant from time to time, Siiblandlord
                        shall notify Subtanartc whether a proposed other use of the
                         ^reraises vwuld violate any other lease tor other prestises in
                         Che Shoj^iag Center or wcsuld satisfy the conditions set forth
                        above. ”f Stiblandlord fails cc rasporsd to such request within
                         said ten ilOS day period, it shall be conclusively nresuoed
                         chat the proposed other use does not violate any other lease
                         far other premises at tbs Shopping Center and satisfies the
                         conditions set forth above.       In the sveut the Use is ocher
                         than the Existing Uses and as a condition to Sublaadlorc's
                         decertainatian as providad above, the Percentage Sect Hate,
                         Gross Box Office Income and Asaual Gross Box Office Income
                         Base shall be recdustitutsd based upon Che indtscry
                         iafcrciacion for such new Cse and dasigaed to pay Sublandlord
                         Percenesge Beat eq«ii\>-alent to the average of the preceding
                         three CJperacing Years or if not practicable the Monthly Base
                         Beat shall be increased to iacltee such Percentage Rest.


       Vertical BRnds

          IJ ,L5' USE: Tils sale and rnaunractore of vmiQW treatmenU, AND FOE. NO OTHER. PURPOSE.




                                                   M-i
      LP i)42tB9.7 \2EBD-9£4W
Case 18-00916              Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                                          Desc Document
                                        Continued Part 1 Page 49 of 104




                                                         IXlllBTT A

                                            LAST OF LANDLORD' ENTITIES



             'A'ebraer Piacc t,EC inyastors. L.L.C,, a Delaware titnrlsd Ihbnity company

                        L-L-C-, 3 Dcl^wtiTv bfiiucd uDDliitY cornpsny

   'h o>-E*c; : ace &M-1, L.L.u., a Dcisware limited liabiliEy companv

   Webster idace sM-2, L.l.C,, e Dc few are iimited liab’lio- company          ""                                   ----------

   VV-b.'.ar Ploce SM-3,          a Doiaware hm sted iiabsliry coinDanv                                                 .......

   A-eoster Place S[t>I-4,L.L.C-, a Delaware lire Red fiafcility company        .....                           '                 i

           ilsce SM-5.L..L,.w--, d Defaw^e f^rriiica liability' cornpanv                                                          •

   Aebstcr Place Sirf-6, L-L.t,., a Oelawtirc bmiisc nafailtlv company                                                  .......

   W CDster Place SM-7. L.L.C., a Defeevare limiied iiabilit)' company                     "       ..........

   t. fibster Place SM-S, Li.C., a Delaware lUmaec luiinlity company

  ft coster Place SM-9. L..L.C^ a Dsimvare limiicd liabitity company                    ........                    ‘             i.

   .Veostci Place SM-IO,           a beisvt'are Krnitco lishilih* company

  VVeb-Stor Place SM-i 1, L.L.C.,T! Delaware fnnited liabiliry company

   Webster Place SM-12, L.L.C-, a Delaware iimitsa liability' ootnpsny                                                            1

  Websici Place SM-1        L,L.C„ a Delaware iimited liability company

  ftebs'er Place SM-'u, L.Uw., a Ddaw'ars Lmlted ItabHiti' company
Case 18-00916               Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28                 Desc Document
                                      Continued Part 1 Page 50 of 104




            IN WITNESS whereof, the unciei-signed have executed this Amcndraeni as of the date and
   year tirsi v/nttejt above.

                                                    W EESfER dLACE'SEC.JNV''ESTORS, 1..L.C.. a Delaware
                                                    iimilsd liability comply'


                                                   By:      ^     _____ ___ _______
                                                   Name:__ /.y_                     .y
                                                   Its;       Aulhorizod Signatoty'



                                                   WEBSTER PLACE                         a Dslaware limiiod
                                                   liafaiiUy company          Wy .*


                                                                      _______________
                                                   N Wtc:------_______________________1
                                                   te-‘         Aulitorized SiEnaion'



                                                   WEBSTER PLACE SM-ir .L.LX‘., a Ociawssie limited




                                                   Name:.                    .X<T
                                                   Its:       Autherixe-d Signatory''



                                                   WEBSTER PLACE                         a Delaware iimited
                                                   iiabilkv aompauy

                                                   ^               ’w-7   t   /■/
                                                   By: ________ ./ n__ y-t'
                                                   Namc:_   ----^■nd::^,Tht'r-i ::-Nc pk tv"
                                                   Its;      Auma-ized Signatory



                                      jSfG.NATURES CONTINUED NEXT PACE|




   Li> 5g78S62.i V 2£730-!>E!4f.4
Case 18-00916          Doc 9-1     Filed 12/11/18 Entered 12/11/18 14:46:28                         Desc Document
                                   Continued Part 1 Page 51 of 104




                                                 February__,2017

    V/ebster Place Athletic Club LLC
    c/o Marc Realty
    55 East Jackson Boulevard, Suite 500
    Chicago, rilirtois 60604
    AUsntion: Laurence Weiner


          Re;    Sliopplag Center Lease Gated as of December S, 2014 {the “Original Lease*’), as
   amended by First AmeEdment to Shopping Cenler Lease dated as of jEHaar)' 28. 2815 (tbe “First
   Ainendmwrt” and, together witli tire Original Lease, the “Lease”), between Webster Place Atiiietic
   Cftib LLC, an Illinois limited fisblBty company (“TenaRC*), and Chicago Title Land Trost
   Company, as Tra.stee tiwder trust agreement dared May 19,2015 (as amended*), and known as Tntst
   No, 8002368233 (“Lsadiord”).

   Ladies and GeaOemca:

          Please refer to the above-referenced Lease. Terms used but n-c defmsd in this letter shall have
   the meanings given to them in the Lease.

            This letter slrali confErm that Landlord shall provide to Tenant an additional tenant impiovernent
   allowance in the amount of $375,000, payable to Tenant on the dale of the sale of the Webster Place
   Shopping Center from Landlord to RAMCO Property Acquisitions, LLC, Dr its afSiiate, vvbich is
   scheduled to occur on or around Febmarj^ 22, 2017 (the '‘Closing”). Such tenarit improvement allowance
   shall be paid to Tenant via wire transfer to the account speci.Ftsd in Schedule A, attached hweto, from the
   Closing escrow, in the event the Closing does not occur. Landlord shall pay such tenant improvement
   allowance to Tenant no kter than March 15, 2017.

            Notwithstanding anything to the contrarj-- contained in the Lease, Landlord agrees that Tenant has
   the right to nori-resenfe4 non-exclusive parking, on a first-come, first-served basis, in the Main Surface
   Lot, as such lot is generally depicted on the Site Plan attached to the Lease, for a period oot to exceed fo^ur
   (4) ho-urs per ychicle parked, at no additional charge to Tenant. Furthermore, any reference in the Lease
   to restticting the time of day of 7'enant’s right to use the Main Surface Lot shall be deleted.

              Landlord hereby acb-i&wledges that Tenant’s oblsgations under the Lease with respect to the
   constraction of Tecant’s Work has been fuifsiled and .satisfied, and that the Guarantors under the
   Completion and Periormancs Guaranty attached to the L«ase are hereby discharged and relieved of any
   Jxirtfacr ob'ligxitiori tbsrexiDder.




   LP U87t*j6,4 !,2gTS}Wi8D7l
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 52 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 53 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 54 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 55 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 56 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 57 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 58 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 59 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 60 of 104
Case 18-00916           Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28                   Desc Document
                                  Continued Part 1 Page 61 of 104




   ■■:     'w             ^-r.    r..
                                                           '» .. • "d"'' ', '   ,   ' -'■'    1. •-.   ,




         . -    - t:-
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 62 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 63 of 104
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 64 of 104
Case 18-00916        Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                       Desc Document
                                   Continued Part 1 Page 65 of 104




   new memberships in 2017 were more than 35% less than in 2016; our other seven clubs all experienced
   growth of new memberships in the same time-period. Cancellations also grew in 2017, as compared to
   decreased cancelations at our other clubs. As a result, our membership at Webster Place has not onlv
   not grown, as compared to our other clubs, but is on a downv/ard trajectory. As a benchmark
   comparison, all our other dubs maintain their memberships at between 4,500 and 7,500 membe.'-s, as
   compared to Webster Place which is under 2,000 members, much less than half of any other club. The
   reason for this is the failure of ownership to address the above issues, which has directly led to the loss
   of members and our inability to attract new members.

   We would prefer to remain committed to V7ebster Place, tn order to achieve success, we will need your
   help, and in a:n effort to create an arrangement that could be acceptable to both parties we are
   prepared to work together with you, starting with getting on a conference call to discuss these issues
   andgo over the reports at your earliest opportunity.




   Respectfuily,




   Steve
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 66 of 104
Case 18-00916      Doc 9-1     Filed 12/11/18 Entered 12/11/18 14:46:28                Desc Document
                               Continued Part 1 Page 67 of 104




   Stevea B. Luxenberg. Esq.
   Director of Lease Administration
   MARC REALTY
   55 East Jackson Boulevard, Suite 500
   Chicago, Illinois 60604

   fax: 312.884.5375
   direct extension: 312.884.5393
   e-mail: sluxeaberg@marcrealA'.com

   The information transmitted in this e-mail message and attachments, if any, may be attorney-
   client information, including privileged and confidential matter, or otherw-ise exempt from
   disclosure under applicable law and is protected by the Electronic Communications Privacy
   Act 18 U.S.C. Sections 2510-2522, and is intended only for the use of the individual or entity
   named above. Distribution to, or review by, unauthorized persons is prohibited. All personal
   messages express \dews solely of the sender, which are not to be attributed to Marc
   Realty. If you have received this transmission in error, immediately notify us and permanently
   delete this transmission including attachments, if any.
Case 18-00916      Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                 Desc Document
                                Continued Part 1 Page 68 of 104




   Steven B. Luxenberg, Esq.
   Director of Lease Admiaistration
   MARC REALTY
   55 East Jaclcson Boulevard, Suite 500
   Chicago, Illinois 60604

   fax: 312.884.5375
   direct ejctension: 312.884.5393
   e-mail: s]uxenberg@marcrealb,'.com

   'The information transmitted in this e-mail message and attachments, if any, may be attorney-
   client mformation, including privileged and confidential matter, or othersdse exempt from
   disclosure under applicable k'w and is protected by the Electronic Communications Privacy
   Act, 18 U.S.C. Sections 2510-2522, and is intended only for the use of the individual or entity
   named above. Distribution to, or review by, unauthorized persons is prohibited. All personal
   messages express views solely of the sender, which are not to be attributed to Marc
   Realt)'. If you have received this transmission in error, immediately notify us and permanently
   delete this transmission including attachments, if any.
Case 18-00916        Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                Desc Document
                                   Continued Part 1 Page 69 of 104


                                                                                          c=3


                                                                                          -T5
                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLII^OIS ^
                        CHANCERY DIVISION - COUNTY DEPARTMENT      c!n

    WEBSTER PLACE ATHLETIC CLUB                                                            us
                                                                                           ro
    LLC, an Illinois limited liability company,                                   i   '
                                                                                            o
                                     Plaintiff,                No. 2018-CH-4248

                              V.                               Judge Anna H. Demacopoulos

    RAMCO-WEBSTER PLACE, LLC, a                                Calendar 13
    Delaware limited liability company
    registered to do business in Illinois,

                                     Defendant.

                                                   NOTICE MOTION

   To:      See Certificate of Service

           PLEASE TAKE NOTICE that on April                    2018 , at h     C^./p.m., or as soon
   thereafter as counsel may be heard, the undersigned shall appear before the Honorable Judge Anna
   H. Demacopoulos, or any judge sitting in her stead, in Room 2502 at the Richard J. Daley Center,
   Chicago, Illinois, and shall then and there present the attached PlaintifTs Motion to Escrow Rent
   with the Clerk of the Court, a true and correct copy of which are attached.

                                            Respectfully submitted,

                                            WEBSTER PLACE ATHLETIC CLUB, LLC


                                            By:.
                                                     One of its Attorneys


    Aaron H. Stanton {astanton@burkelaw.com)
    Gerry D. Ring {gring@burkelaw.com)
    Madeleine W, Milan {mmilan@burkelaw.com)
    Burke, Warren, Mackay & Serritella, P.C.
    330 N. Wabash Ave., 22"^ Floor
    Chicago, IL 60611
    (312) 840-7000
    (312) 840-7900 (facsimile)
    Attorney No. 41704




   16556\00005\4830-0208-7264.vl
Case 18-00916        Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28         Desc Document
                                    Continued Part 1 Page 70 of 104




                                       CERTIFICATE OF SERVICE

           The undersigned, an attorney representing Plaintiff, Webster Place Athletic Club," LLC,

   hereby certifies that true and correct copies of the foregoing Plaintiff s Motion to Escrow Rent

   with the Clerk of the Court, was served upon the address(es) below as indicated via messenger
   before 5:00 p.m. on April B, 2018.

                    VIA MESSNEGER
                    Ramco-Webster Place, LLC
                    c/o CT Corporation, Registered Agent
                    208 S. LaSalle Street
                    Suite 814
                    Chicago, IL 60604




                                                       Madeleine W. Milan




   16556\00005\4830-0208-7264. V1
Case 18-00916         Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                           Desc Document
                                    Continued Part 1 Page 71 of 104




                                                                                                             CO

                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                              7X3
                        CHANCERY DIVISION - COUNTY DEPARTMENT      1                                            I
                                                                                                                           r''
                                                                                                              ai
    WEBSTER PLACE ATHLETIC CLUB                                                                                ■3:        ■r.-X
    LLC, an lUinois limited liability company,
                                                                                                               rs*
                                                                                                                o
                                        Plaintiff,                  No. 2018-CH-4248                              CO


                               V.


    RAMCO-WEBSTER PLACE, LLC, a
    Delaware limited liability company
    registered to do business in Illinois,

                                        Defendant              )

                        PLAINTIFF’S MOTION TO ESCROW
             CONTESTED WITHHELD RENT WITH THE CLERK OF THE COURT

           Plaintiff, Webster Place Athletic Club, LLC (the "Tenant'), by and through its attorneys,

   Burke, Warren, MacKay & Serritella, P.C., respectfully requests - pending resolution of the

   underlying dispute arising out of a "Shopping Center Lease" (the "Lease") between Tenant and

   Defendant, Ramco-Webster Place LLC (the "Landlord") - that this Court order the Landlord to

   escrow with the Clerk of the Court all contested rent that Landlord claims is due under the Lease

   to the extent that Landlord subsequently draws the amount of the contested rent from an

   "Irrevocable Standby Letter of Credit," (the "LOC'), which Tenant put up as security under the

   Lease. ^ In support of this Motion, Tenant states as follows:




   ' With respect to Tenant's pro-rata share of tax or operating costs for the Shopping Center, Tenant agrees that upon
   approval by this Court of reasonable expenses, that such funds should be released to Landlord from the escrow to pay
   these tax or operating costs.
Case 18-00916         Doc 9-1       Filed 12/11/18 Entered 12/11/18 14:46:28                         Desc Document
                                    Continued Part 1 Page 72 of 104




                                       PRELIMINARY STATEMENT

           1.       By this Motion, Tenant, which operates a full-service health club in the Premises^

  at the Shopping Center, seeks to have the Landlord deposit withheld rent into escrow with the

  Clerk of the Court while this Court adljudicates Tenant's Complaint that it be excused from

  performance under the Lease (including the payment of rent) due to Landlord's repeated, material

  breaches of the Lease and refusal to cure such breaches - particularly Landlord's failure to provide

  free parking to Tenant's members, resulting in the substantial loss of members and revenue.

           2.       As detailed below, the Lease permits the Tenant to cure the Landlord's failure to

   "perform or observe any agreement or observe any agreement or condition" in the Lease and allows

   the Tenant to then offset these cure costs by reducing its rent due under the Lease.

           3.       The Tenant, however, has been unable to cure the Landlord's multiple breaches

   because these breaches relate to common areas at the Shopping Center controlled by the Landlord,

   which Tenant cannot cure. For example, the repeated failure of Landlord's parking lot validation

   exit system for the entire Shopping Center is something that only the Landlord, not the Tenant,

   can cure. If the Tenant had been able to cure these breaches, it would have done so imder the

   Lease and reduced its rent by the costs to cure these breaches, as permitted under the Lease.

           4.       The Landlord, even though it has materially and repeatedly breached the Lease and

   refused to cme its breaches, has nevertheless demanded full rent payments. To force the Landlord

   to cure these breaches, the Tenant has withheld the payment rent for several months (the " Withheld

   Rent"). The Landlord, however, has refused to take any action to cure these breaches.




   ^ Capitalized terms not defined herein are defined as set forth in the Verified Complaint for Declaratory and Other
   Relief (the "Complaint'), which is incorporated herein by reference and which is provided to the Court with this
   Motion.
Case 18-00916        Doc 9-1          Filed 12/11/18 Entered 12/11/18 14:46:28            Desc Document
                                      Continued Part 1 Page 73 of 104




           5.      Realizing that it has been in material breach, the Landlord did not send the Tenant

   a default notice for the Withheld Rent until after the filing of this Complaint, months after the

   Tenant began withholding rent.

           6.      Upon receiving the default notice and notice that the Landlord intends to draw the

   amount of the Withheld Rent ($295,136.43) fi-om the LOC, the Tenant immediately filed this

   Motion.

                                              BACKGROUND

           7.      Tenant operates a 32,000 square foot full-service athletic club in Premises it leases

   fi-om Landlord in the Shopping Center located at Webster and Clyboum in Chicago in what is

   sometimes referred to as the "Clyboum Corridor." Traffic is very congested in the Clyboum

   Corridor, and parking, particularly free parking, is extremely limited and very valuable to the local

   retailers. Most of Tenant's members commute to its athletic club by automobile. Tenant executed

   the Lease to operate an athletic club at the Shopping Center because Landlord promised to provide

   up to four (4) hours of fiee parking for Tenant's members. But for the Landlord's parking promise.

   Tenant would not have entered the Lease.

           8.       Landlord has, as detailed in the Complaint, failed to perform its obligations under

   the Lease to provide fiee parking to Tenant's customers and maintain the stmctural elements of the

   Premises, including the roof and exterior walls, which has led to standing water and mold problems

   throughout the athletic club and made portions of the Premises unusable. (Compl. ff30-44.)

   Landlord has also failed to provide an adequate HVAC system, cmcial to maintaining members'

   comfort. {Id., 11^45-49.) The HVAC problems have led to widely fluctuating temperatures inside

   the athletic club. {Id., *[|47.)

           9.       Even though the athletic club is m the busy and popular Clyboum Corridor,

   membership in the athletic club, which is operated by Tenant's parent Chicago Athletic Clubs, has
Case 18-00916       Doc 9-1     Filed 12/11/18 Entered 12/11/18 14:46:28                 Desc Document
                                Continued Part 1 Page 74 of 104




   declined, while at the same time, membership at the other seven clubs also operated by Chicago

   Athletic Clubs in Chicago, has increased. {Id., P4.) This decrease in membership is directly

   attributable to the Landlord's repeated material breaches of the Lease. {Id.)

           10.    The monthly base rent under the Lease is currently more than $65,000 a month.

   {Id., fl7.) Tenant also provided a LOC as security under the Lease (Exh. 1(F) to Compl.), which

   Landlord may draw upon only after an "Event of Default," which includes failure to pay "Rent"

   due under the Lease within ten (10) days after receiving proper written notice from Landlord. {See

   Lease, attached to Complaint as Exh. 1, §12.12.2.)

           11.    Under the Lease, Tenant may cure Landlord's breaches only where such breaches

   are contained within the Premises. However, "in no event shall Tenant have the right to exercise

   Tenant's right to cure m regard to the premises of any other tenant in the Shopping Center." {Id.,

   §12.13.) Here, as the breaches detailed above relate to portions of the Shopping Center not under

   Tenant's control - the parking lots and parking equipment, the roof and structural elements, and

   the HVAC systems - Tenant cannot avail itself of the Lease's self-help provisions and off-set its

   rent.

           12.    Asa result. Tenant's obligations under the Lease should be excused, and the Lease

   rescinded, based upon Landlord's multiple, ongoing material breaches of the Lease; however,

   Tenant's requested relief must first be adjudicated by the Court. Tenant does not want to, nor

   should it be forced to, jeopardize the status quo during the pendency of this case, so it seeks the

   right to place rent into escrow to protect both parties during the litigation.

           13.     Protecting the status quo is particularly important here given the current make up

   of the Shopping Center and the long-term viability of the Landlord, which is very tenuous. As

   reflected in Exh. M to the Lease, attached to the Complaint as Exh. 1, the other main tenants at the
Case 18-00916       Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                  Desc Document
                                 Continued Part 1 Page 75 of 104




   Shopping Center are a Bames & Noble bookstore, a company whose declining financial condition

   has been publicly well documented over the years (see Exh. A. hereto) as well as a movie theatre,

   also part of a declining industry, which is part of Regal Entertainment Group, which itself has been

   reported profitability issues. (See Exh.B. hereto.) Furthermore, the Clyboum Corridor generally has

   been reported to have softened for retail landlords, with heightened vacancy rates. (See Exh. C.)

   Also, as detailed by the photographs attached as Exhs. 3 and 4 to the Complaint, the Landlord failed

   to properly maintain the Shopping Center. Accordingly, there is a distinct possibility that if fimds

   are not put in escrow such funds will not exist at the conclusion of this case.

           14.     If the Tenant is permitted to deposit rent with the Court, or otherwise escrow it, the

   prevailing party will be assured that it will recover the rent. Moreover, Landlord will not be

   prejudiced because Tenant agrees, subject to Court approval, that the Landlord may access portions

   of escrowed rent to satisfy Tenant's pro-rata share of tax or operating costs necessary to operate

   the Shopping Center.

                                              CONCLUSION

           WHEREFORE, Plaintiff, Webster Place Athletic Club, LLC, respectfully requests -

   pending resolution of the underlying dispute arising out of the Lease - that this Court order the

   Landlord to escrow with the Clerk of the Court the Withheld Rent that Landlord subsequently

   draws fi'om the LOC.
Case 18-00916       Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                              Continued Part 1 Page 76 of 104




                                                  WEBSTER ATHLETIC CLUB, LLC,




   Aaron H. Stanton (astanton(a).burkelaw. com)
   Geny D. Ring (srins{B.burkelcrw.com)
   Madeleine W. Milan (mmilan(a).burkelaw. com)
   Burke, Warren, MacKay & Serritella, P.C.
   330 North Wabash Avenue, 22nd Floor
   Chicago, Illinois 60611-3607
   Telephone: (312) 840-7000
   Firm ID No. 41704
   4833-8311-3568
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 77 of 104




                    EXHIBIT A
      Case 18-00916                     Doc 9-1             Filed 12/11/18 Entered 12/11/18 14:46:28                                        Desc Document
                                                            Continued Part 1 Page 78 of 104
4/.wniA                                                    Ram«R A NaWa              rimnrwl onlinA «nH in RtnrA nvAr hnlirtawR Kinrk hit



          Barnes & Noble shares plunge in wake of bleak holiday
          report
           Chariste Jones. USA TODAY           PubUahed 2:54 p.m. ET Jan. 5,2018 | Updated 3 J3 p-m. ET Jan S, 2018


                                                    Shares of Barnes & Noble stock plunged in the wake of a report that the one-time book store titan's sales
                                                    dipped 6.4% during the crucial holiday season.

                                                    Barnes & Noble's stock price was down 14.15% to $5.58 a share in afternoon trading. Sales overall amounted
                                                    to $953 million, but fewer visitors to the retailer’s stores led to sales at locations open at least a year dropping
                                                    6.4% as compared to that same period in 2016. E-commerce sales were also listless, dipping 4.5%.


           (Photo: Scott Olson, Scott Olson,        More: Barnes & Noble urged to sell itself f/storv/monev/2017/07/25/bames-noble-urqed-sell-it5elf/507766001A
           Ge«y Images)
                                                    More: Barnes & Noble Education shares piunoe on earnings miss (/storv/monevf2017/08/30/bames-noble-
 education-shares-Dlunoe-eaminas-mlss/615691001/t

 Book sales, the retailer’s bread and butter, dropped 4.5%, but flie chain's other offerings didn't fare much better, with sales of DVDs, music and gifts
 declining as well.

 That bleak holiday performance has led Barnes & Noble to forecast that store sales for the full year will be down in the mid single-digit range.

 The retailer says that it will continue to get costs under control as part of a turnaround strategy to revive its revenue at a time when shoppers increasingly
 turn to Amazon to purchase what they read.                           __________________________________________________


                                                  Subscribe for only
                                                  $9.”/month
                                                       Start My Subscription
                                                    (https://offers.usatoday.conji /specialoffer?
                                                                 gps-
                                                    source=BEAZ999EN&utnn_rTiiiedium=onsite&utm_source=BEAZ&utm_campaign=BE




  Read or Share this story: https;//usat.ly/2IZLc5D




 niips:rrwww.usaroaay.com/siory/money/zuits/ui/ua/Bames-noDi6-snares-piunge-\¥aKe-DieaK-noiiaay-reponnuuD/usuui/
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 79 of 104




                    EXHIBIT B
     Case 18-00916                      Doc 9-1           Filed 12/11/18 Entered 12/11/18 14:46:28                                    Desc Document
                                                          Continued Part 1 Page 80 of 104
                                                              Th«at«rs; takinn hitR frnm mnvla viawinn at hnma waak hnv



           Theaters taking hits from movie viewing at home, weak
           box office
           Mike Snider. USA TODAY         Published 5:03 p.ai. ET Aug. 2,2017 | Updated 8:05 p-m. ET Aug. 2, 2017


                                                  Is Netflix killing the multiplex? Wall Street apparently thinks so.

                                                 Shares of AMC Entertainment (                                                                ) shares fell 27%
                                                 to $15.18 Wednesday — hitting an all-time low of $15.15 at one point — after the nation's largest movie theater
                                                  chain said it would report a net loss for the Apiil-June period of between $174.5 million and $178.5 million,
                                                  compared to profit of $24 miliion during the same period a year ago.


           (Photo: Sony Pictures Animation,       Other movie chains' shares also took hits Wednesday. Shares of the nation's second-largest chain, Regal
           AP)

                                                  $18.19. Cinemark fCNK fhttDs:/Avww.usatodav.com/monev/lookup/stocks/CNK/11 saw rts shares fall 5% to
$37.B2. while IMAX (                                                                    ) shares dipped 8% to $20.27.

There are concerns that box office attendance is declining, both as a result of weaker than expected performance of some releases but perhaps more
importantly because of less interest in movie-going by consumers," said Christopher Vollmer, global entertainment and media analyst with consulting firm
Pricewaterhouse Coopers.

And a weak summer box office lineup isnt helping.

Compared to moviegoing, consumers last year spent even more (an estimated $11.9 billion) on subscription streaming services such as Netflix and digital
movies delivered on demand via services such as Apple's iTunes and Google Play, PwC estimates. This year, consumer spending on Net video Is
projected to hit $13.6 billion, surpassing box office by more than $2 billion, PwC estimates.



•Because of their heavy emphasis on high quality, original video entertainment, the growth of (streaming) SVOD services is having an impact on all the
traditional video businesses: pay TV, home video/DVD, and theatrical," Vollmer said.

The biggest problem, says Michael Pachter, analyst with Wedbush Securities, is 2017's slate of films has not matched the record pace of last year's,


billion.

For instance, June's highest-grossing film. Wonder Woman, has taken in about $360 million in just over its first month, white Finding Dory grossed about
$450 million over about the same period last year, according to BoxOfficeMojo.com. And Spider-Man: Homecoming, at $282.5 million in July, has fallen
short of last July's The Secret Life of Pets, with $308 million over its first four weeks.

Poor performing films are driving AMC's dour forecasts, the company says. The U.S. box office for Aptil-June fell 4,4%, compared to the same quarter of
the year in 2016. And AMC expects a "challenging" environment in the current July-September third quarter, it said in an announcement Tuesday,

 To address long-term concerns, Hollywood and theater owners have been discussing a shortening of ttie traditional three-month "window" between a
 film's theatrical release and its availability for on-demand purchase at home. "We said many times that if there is an arrangement that Impacts a change
 in windows that grows the overall pie and provides us long-term financial protection then that is something we would be willing to participate in," said
 Regal CEO Amy Miles last week during the company's earnings call. Regal is also expecting a weaker third-quarter box office.

 AMC said it would cut costs into 2018 through strategic pricing, promotional incentives, adjusting scheduling practices, reductions in operating hours and
 better staffing.




nnps:/A/vww.usaiooay.corTusiory/money;Dusiness/;iui rruo/u-i/movie-tneaters-gening-pincneo-siuggisn-Dox-oitioe-movieswiewing-nome/ouzzoouur/
     Case 18-00916                    Doc 9-1           Filed 12/11/18 Entered 12/11/18 14:46:28                                               Desc Document
                                                        Continued Part 1 Page 81 of 104
                                                                                               ax/jovA/inf^st   hr>mA u/A«W Jv^v nffirA




          Even the bOTStWe hh film -Wonder Woman,- hasn-t been able to help the 2017 box office keep pace with last year's reowd box office high of $11J7 billion. (Photo; Warner
          Bros.)



       U.S. ENTiRTAINMiNT SPENDING
       Actual and projected consumer spending on
       theater movies. Internet videos (in millions);
       # CINEMA’ # INTERNET^
                                                                                                $18.8
        $20
                   $10.7




                    12 ^'13 ' 14...15 ' 16                       17      18 19 '20                    ’21
                                                                        PROJECTED

         1 _ Gt-reiTio tiguies inckioe tcx oRice orsd cir'emo advertlsinc
         2 - Net video Ndudas streaming subscriptio--; oner digital ctownoacb
         SOURCE Price.vva'tsrho’.JS'sCoofsgrs                              ^        j»-v#
         Geoige Patras. USA TODAY                                          ^ USA TODAY


 Also to entice more into the theaters, movie chains have added recliner seats, better screens and sound, and improved menus with food and alcohol to
 increase revenue from those in attendance.

 Wall Street's reaction to cinema stocks is a wrong-headed bear ttiesis "that no one is ever going to go to the movies again," Pachter says. "Being down
 4% from an all-time record box office is just not a big deal."

 More: 'Dunkiilc' conquers 'Emoii.' 'Atomic Blonde' to too box office for a second weekBad_(/stpry/lite/mpviesffi.fi.1.7/Q7/30/di,inkirk-gQngMer$-emoii-atorriis-
  btonde-tOP-box-office-aaain/5237120011)
nttps://www.usaxoaay.com/siory/money/Dusiness/x:ui /;uo/u//movie-tneaters-gening-pincneo-siuggisn-oox-omce-movies-viewing-nomerojzz3ouun/
      Case 18-00916                 Doc 9-1         Filed 12/11/18 Entered 12/11/18 14:46:28                                Desc Document
                                                    Continued Part 1 Page 82 of 104
A/.wniA                                                 ThAatftrs talfinn hits fmm mr»vHA viAwinn at hnmA wAak hnv nffina
 More: Bsgue One.'. M!aBels...D!isDfiy tp hteteric $U


 Follow USA TODAY reporter Mike Snider on Twitter &.MikeSnider fhttDYAwitter.com/MikeSnider).

 Read or Share this story. https://usat.ly/2vuzWW7




https ://www.usatoday.ex)m/story/money/business/2017/08/02/movie-tiieaters-9etting-pinched-sluggish-box-ofTioe-movies-viewing-home/532256001/
Case 18-00916   Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                          Continued Part 1 Page 83 of 104




                    EXHIBIT C
      Case 18-00916                 Doc 9-1        Filed 12/11/18 Entered 12/11/18 14:46:28                               Desc Document
                                                   Continued Part 1 Page 84 of 104
4/5/2018                                                                        Print Story




       CRAINSCMICA&O »VSlliitSS.
                                                     Print Story                          Printed from ChicagoBusiness.com



           Clybourn Corridor holds up amid shaky retail market
           By Alby Gallon March 14,2018
           The business of owning retail real estate keeps getting tougher, but it could be worse for landlords with store
           space in the city’s second-largest shopping district.

           After rising for two years, the retail vacancy rate for the Clybourn Conidor fell to 10.3 percent last year, down
           from 10.9 percent in 2016, according to a survey by Stone Real Estate, a Chicago-based retail brokerage.

           While it has become harder to find chains that want to open more stores, the area, which is surrounded by
           some of tfie wealthiest residential neighborhoods in the city, still offers the density and demographics that make
           retailers drool.

           There's still decent activity but a tot of people are being picktor," said Stone Principal Jason Gustaveson.

           Many retailers are retrenching as they adjust to life in the Amazon era. With more shoppers buying online, the
           outlook for brick-and-mortar retail space is dimming, forcing many landlords to adapt by filling their space
           with tenants less vulnerable to the e-commerce threat.

           Many national retail diains have closed stores by the dozens, a trend that's expected to continue with the likely
           liquidation of Toys R Us and expected bankaiptcy of Claire's Stores.

           But in a Darvrinian market, dense and wealthy urban submarkets like the Clybourn Conidor \mII continue to
           attract retailers. The shopping district, which extends out from the intersection of North and Clybourn avenues,
           encompasses 2.6 million square feet of retail space, second only to North Michigan Avenue, the area’s biggest
           retail destination, at 3.0 million square feet. But unlike the Magnificent Mile, which attracts tourists, the Clybourn
           Corridor mainly caters to shoppers who live nearby, Gustaveson said.

           The Clybourn Conidor’s 2017 vacancy rate was still elevated, up from 10.1 percent in 2015 and 6.4 percent in
           2014, according to Stone. And dealmaking slowed considerably: Retailers signed just five leases there last
           year, down from 13 in 2016 and 20 in 2015, according to Stone. Net asking rents for the area were flat, at
           $48.85 per square foot.

           "Ifs kind of spotty and in certain segments,* Gustaveson said of the market.

           More:

           Clyboum Corridor rents on rise in 2016

           Retail landlords tread water in rough seas

           Want to build a shopping center? Good luck with that


           As apparel retailers have struggled, discount chains like Nordstrom Rack, DSW and Saks Off-Fifth have moved
           in to North and Clyboum. Landlords have also filled their empty space with restaurants and service retailers like
           My Eye Doc and Club Pilates. Service businesses have accounted for nearly half the leases signed In the area
           the past two years, according to Stone.

           More shifts could be in store for the next year or so. More than 100,000 square feet of occupied retail space in
           the corridor is currently being marketed for lease, much of it occupied by fashion and apparel retailers,
           according to Stone. The available space includes a 12,100-square-foot Express store in the North Avenue
           Collection, 913-949 W. North Ave.


 http:/A«ww.chicagobusiness.com/rea)estate/20180314/CRED03/180319960?template=printart                                                    1/2
       Case 18-00916                   Doc 9-1     Filed 12/11/18 Entered 12/11/18 14:46:28                             Desc Document
                                                   Continued Part 1 Page 85 of 104
4/5/2018                                                                      Print Story
           Some of the tenants may be balking at renewing their leases at high rents, betting they may be able to get a
           better deal if they wait.

           They probably do good volume there, but they’re probably not making a lot of money due to high rents,"
           Gustaveson said. They're saying 'Landlord, if you think you can get that rent, then I think I'm going to let my
           term expire.""

           The Clyboum Corridor has filled in with stores over the past few decades, drawing retailers that want to be
           close to high-income residents of Lincoln Park, Bucktown, Old Town and other North Side neighborhoods. The
           most recent big retail project, NewCity, a 360,000-square-foot development anchored by a Mariano's grocery
           store, opened in 2016.

           But Gustaveson doesnl expect a lot of retail construction in the neighborhood in the near future, good news for
           landlords.
           There's enough existing space on the market that people are able to backfill other space," he said. At the same
           time, “rents are not spiking where new development makes a lot of sense."

           Longer term, retailers and landlords will be paying attention to the bigger development trends unfolding in the
           area. To the south, the city is the process of selling parcels where the notorious Cabrini-Green housing project
           once stood. In February 2017, dty officials picked a development team to build 482 units of mixed-income
           housing on a 6.9-acre site at Larrabee Street and Clyboum Avenue.

           To the west, developers are quickly gobbling up land along the Chicago River with plans to build new office and
           residential towers in the longtime industrial corridor. With more people living and working in the area, more
           retailers will want to be there too—even in the Amazon era.




  http;//www.diicagobusiness.com/realestate/20180314/CRED03/180319960?template=prtntart                                                 2/2
        Case 18-00916        Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28      Desc Document
                                       Continued Part 1 Page 86 of 104
Order                                                                            (Rev. 02/24/05) CCG N0Q2

                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS



                      'e f                u
                             V.                                No.


    gman-mefcs-fey Placj>,ci<L
                                                   ORDER      ^                                        ,
                 ■0                                to Iojo               o^/\^jj)
                                                                     CM<Jk                        .V




(a) (pyi-'V.Jji-'rA^ JiAUs 2r                                /o o2gty«/y



                                                                        i        ■ £ . ■ of
(-A,J ■/i        a-A-A-A-   A^ -^'•3 -                                   ?S , 7ol?atM'
                                                                            /.   ■    ^   ^




 cAj,) cS-<-AAj:gAM                 ! -   - ■ '                             , /'/

   S-0ia£30>y V0y<_


Attorney No.:   A/7gV
Name         /tmt- (iSly                                  ENTERED:
Atty.for:           ^
Address: 39 ^ /!/. (dhltMSh , dk I/O)

City/State/Zip: C4iMjX£^^ /t-4#4//

Telephone:      ?/2 i 7g-



          DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Case 18-00916       Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28       Desc Document
                              Continued Part 1 Page 87 of 104


Firml.D. 59917


               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                  CHANCERY DIVISION - COUNTY DEPARTMENT

WEBSTER PLACE ATHLETIC CLUB                   )
LLC, an Illinois limited liability company,

                      Plaintiff,

               V.                                 Case No. 2018-CH-04248

RAMCO-WEBSTER PLACE, LLC, a                       Honorable Anna H. Demacopoulos
Delaware limited liability company                Calendar 13
Registered to do business in Illinois,

                      Defendant.

                                         APPEARANCE

        Honigman Miller Schwartz and Cohn LLP hereby appears as attorneys for Defendant

Ramco-Webster Place, LLC.


 Dated; May 7, 2018                               Respectfully submitted.



                                                  One of the Attorheys for Defendant Ramco-
                                                  Webster Place, LLC

                                                  William B. Bemdt
                                                  wbemdt@honigman.com
                                                  Helen M. Hapner
                                                  hhapner@,honigman.com             5
                                                  Honigman Miller                AND«©OHfjLLP
                                                  155 N. Wacker Drive, 3 U‘ Fi      "O
                                                  Chicago, Illinois 60606           ■x
                                                                                    sr
                                                                                         O
                                                  Tel: (312) 701-9300
                                                  Fax: (312) 701-9335




27598833.1
Case 18-00916     Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28           Desc Document
                             Continued Part 1 Page 88 of 104


                               CERTIFICATE OF SERVICE

       I, Helen M. Hapner, an attorney, hereby certify that I caused a copy of the foregoing

Appearance to be served by e-mail and U.S. Mail, postage prepaid, on May 7, 2018 upon the

following:


                         Aaron H. Stanton
                         (astanton@burkelaw.com)
                         Madeleine W. Milan
                         (mmilan@burkelaw.com)
                         Burke, Warren, MacKay & Serritella, P.C.
                         330 North Wabash Avenue, 22"*^ Floor
                         Chicago, Illinois 60611-7000
                         Telephone: (312) 840-7000




                                            Helen M. Hapner
Case 18-00916           Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28                  Desc Document
                                   Continued Part 1 Page 89 of 104
Firml.D. 59917
                                                                           fi      i f   f
                                                                      '   :-r' '              7

                   IN THE CIRCUIT COURT OF COOK COy|S|Y, ILLINOIS
                      CHANCERY DIVISION - COUNTY nitlciTMlFl^f 3: 1+0

WEBSTER PLACE ATHLETIC CLUB                         )
LLC, an Illinois limited liability company,         )                     -^n       n r i v V-
                                                    )
                           Plaintiff,

                   V.                                      Case No. 2018-CH-04248

RAMCO-WEBSTER PLACE, LLC, a                                Honorable Anna H. Demacopoulos
Delaware limited liability company                         Calendar 13
Registered to do business in Illinois,

                          Defendant.

                                            NOTICE OF MOTION

 To:         See Attached Certificate of Service

                   On I'hj              , 2018, at fP   _^^'p.m., or as soon thereafter as counsel

may be heard, the undersigned will appear before the Honorable Anna H. Demacopoulos, or any

judge sitting in her stead, in Room 2502 of the Richard J. Daley Center, Chicago, Illinois, and

shall then and there present Defendant’s Motion to Dismiss Plaintiffs Complaint Pursuant to

735 ILCS 5/2-615, a copy of which is attached hereto and hereby served upon you.


 Dated: May 7, 2018                                       Respectfully submitted,


                                                          One of the Attorneys for Defendant Ramco-
                                                          Webster Place, LLC

                                                          William B. Berndt
                                                          wbemdt@honigman.com
                                                          Helen M. Hapner
                                                          hhapner@honigman.com
                                                          Honigman Miller Schwartz And Cohn LLP
                                                          155 N. Wacker Drive, 3L* Floor
                                                          Chicago, Illinois 60606
                                                          Tel: (312)701-9300
                                                          Fax: (312)701-9335


27599290.1
Case 18-00916     Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28            Desc Document
                             Continued Part 1 Page 90 of 104




                               CERTIFICATE OF SERVICE

       I, Helen M. Hapner, an attorney, hereby certify that I caused a copy of the foregoing

Notice of Motion to be served by e-mail and U.S. Mail, postage prepaid, on May 7, 2018 upon

the following;


                         Aaron H. Stanton
                         ( astanton@burkelaw.com)
                         Madeleine W. Milan
                         (mmilan@burkelaw.com)
                         Burke, Warren, MacKay & Serritella, P.C.
                         330 North Wabash Avenue, 22"‘* Floor
                         Chicago, Illinois 60611-7000
                         Telephone: (312) 840-7000




                                            Helen M. Hapner
Case 18-00916        Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28                      Desc Document
                               Continued Part 1 Page 91 of 104
Firml.D. 59917                                                       ■ I j
                                                                      I                ^ W l""1
                                                                                    r-iPf''!'; F r-p



                IN THE CIRCUIT COURT OF COOK COUNm^Ll^..
                   CHANCERY DIVISION-COUNTY D#‘MTlviENf'"

WEBSTER PLACE ATHLETIC CLUB                 )                             ^ ,.
LLC, an Illinois limited liability company, )                                .< ,
                                              )
                       Plaintiff,

                V.                                   Case No. 2018-CH-04248

RAMCO-WEBSTER PLACE, LLC, a                          Honorable Anna H. Demacopoulos
Delaware limited liability company                   Calendar 13
Registered to do business in Illinois,

                       Defendant.

                       DEFENDANT’S MOTION TO DISMISS
               PLAINTIFF’S COMPLAINT PURSUANT TO 735 ILCS 5/2-615

         In its Complaint, Plaintiff Webster Place Athletic Club (“WPAC”) wrongly complains

that Defendant Ramco-Webster Place, LLC (“Ramco”) has breached its obligations under the

terms of a commercial lease. WPAC’s Complaint does not mention that WPAC is hundreds of

thousands of dollars behind in its rent payments to Ramco and is wrongfully occupying and

operating its leased premises rent-free. That is the real reason that WPAC brought this lawsuit

and seeks rescission of the Lease - WPAC’s complaints about “breaches” by Ramco are a

pretext for WPAC to vitiate the Lease, and avoid its debts.

         WPAC has brought two claims: (1) declaratory judgment; and (2) rescission. Of course,

the “claims” brought by WPAC are actually remedies that are available if WPAC could allege

and prove a breach of contract claim. By seeking only remedies - and not actually bringing a

breach of contract claim - WPAC tried to hide its inability to plead an essential element of a

breach of contract claim: that the plaintiff has performed its obligations under the Lease.




27560380.2
Case 18-00916       Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28               Desc Document
                               Continued Part 1 Page 92 of 104


        WPAC’s attempt to artfully plead around its failure to pay rent fails as a matter of law.

WPAC’s failure to allege that it has performed its obligations under the Lease dooms its

declaratory judgment claim.

       WPAC’s claim for rescission is equally deficient because WPAC fails to allege that it

will repay all past due rent owed to Ramco if the Lease is rescinded. Under Illinois law, a

plaintiff seeking rescission of a contract must allege that it stands ready to pay for all benefits it

received under that contract, including paying for its use and occupancy of the leased premises

for the past four months. And, since WPAC does not allege that it will pay for its past use and

occupancy of the leased premises, which, as of April 1, 2018, totaled almost $400,000, WPAC’s

claim for rescission fails to state a claim on which relief can be granted.

       The Court should dismiss WPAC’s Complaint in its entirety.

                                       LEGAL STANDARD

       735 ILCS § 5/2-615(a) provides for the dismissal of an action where the pleading or a

portion thereof is “substantially insufficient in law.” Motions to dismiss under this section attack

the legal sufficiency of a pleading as a result of defects apparent on the face of the pleading. See

Johnson v. Matrix Fin. Svcs. Corp., 354 Ill. App. 3d 684, 688 (1st Dist. 2004). Because Illinois

is a fact-pleading jurisdiction, “[a] pleading is subject to challenge under Section 2-615 where it

fails to allege facts that identify the essential elements of a cause of action.” Vernon v. Schuster,

179 Ill. 2d 338, 344 (1997) (affirming dismissal of claim by the Circuit Court, holding “[a]

plaintiff must allege facts sufficient to bring his or her claim within the scope of the cause of

action asserted”); see also Urbaitis v. Commonwealth Edison, 143 Ill. 2d 458, 475 (1991)

(affirming dismissal by Circuit Court where pleading demonstrated the plaintiff could not

establish essential elements of cause of action).
Case 18-00916         Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                     Desc Document
                                   Continued Part 1 Page 93 of 104



                                                 ARGUMENT

I.       WPAC DOES NOT STATE A CLAIM FOR DECLARATORY JUDGMENT.

         WPAC’s claim for “declaratory judgmenf’ is a disguised claim for breach of contract, but

WPAC has not alleged the elements of that claim. As a result, WPAC’s declaratory judgment

claim must be dismissed as a matter of law.

         “Declaratory judgment actions are used in contract disputes to determine parties’ rights

under a contract before the contract is claimed to have been breached."' Brainerd & Bridges v.

WeingeroffEnterprises, Inc., No. 85 C 493, 1985 WL 2543, at *3 (N.D. Ill. Sept. 16, 1985)

(emphasis added). The Brainerd court explained that a declaratory judgment count is not

appropriate when a party alleges that a contract has been breached. Id. Rather, those claims

amount to breach of contract. ’

         Here, WPAC alleges, again and again, that Ramco has already breached the Lease. {See

generally Compl.). Accordingly, its claims sound in breach of contract, not declaratory

judgment.

        Moreover, WPAC has not alleged, and cannot allege, the essential elements of a breach

of contract claim, because it has not alleged performance of its obligations under the contract.

See Golbeckv. Johnson Blumberg &Assocs., LLC, No. 16-CV-6788, 2017 WL 3070868, at *5-7

(N.D. Ill. July 19, 2017) (granting defendant’s motion to dismiss breach of contract claim where

plaintiff did not plead substantial performance under the contract). WPAC cannot make this

allegation - as it is months behind in its rent payments and has been using the premises rent-free

since January 2018.



           ^ See also Eyman v, McDonough Dist. Hasp., 245 111. App. 3d 394, 396 (3d Dist. 1993) (granting motion to
dismiss declaratory judgment action where plaintiff sought nonliability for past breach of contract); Bryant v.
Jackson Nat. Life Distributors, LLC, No. 12 C 9391,2013 WL 1819927, at *1 (N.D. Ill. Apr. 30, 2013) (applying
Illinois law) (finding declaratory judgment action improper where the alleged breach of contract already occurred).
Case 18-00916         Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28             Desc Document
                                Continued Part 1 Page 94 of 104



        In response, WPAC may assert that it is merely asking for an interpretation of its

obligations under the Lease, which would be the proper subject of a declaratory judgment action.

But, that argument would contradict the allegations of WPAC’s own Complaint. Count I, for

declaratory judgment, seeks a Declaration that the Lease is terminated due to past breaches of

contract by Ramco. (Compl.        51 -54).

        WPAC cannot avoid the pleading requirements for a breach of contract claim by

recharacterizing its claim as seeking a declaratory judgment. Illinois courts have explained that

“[b]y filing suit for a declaratory judgment, one does not obviate the need for setting forth

sufficient facts as will establish a cause of action. A declaratory judgment action is strictly

procedural in itself and does not serve to create any new substantive rights.” McDonald v. Cty.

Bd. ofKendall Cty., 146 Ill. App. 3d 1051, 1054 (2d Dist. 1986). Accordingly, because WPAC’s

declaratory judgment claim seeks relief based on a contractual breach, it must establish a

substantive basis to those rights, and plead all of the elements necessary to support a claim for

breach of contract.

        In order to establish a breach of contract claim, WPAC must allege and establish that it

has performed its obligations under the Lease. WPAC has not alleged such facts, and thus has

not properly alleged that it is entitled to the relief it seeks through a declaratory judgment. Id. at

1054 (party seeking declaratory judgment must “allege facts that, if proved, would entitle

petitioner to relief’).

        The Court should dismiss Count I of the Complaint as a matter of law.

II-     WPAC DOES NOT STATE A CLAIM FOR RESCISSION.

        In its rescission claim, WPAC yet again tries to avoid its obligation to pay rent, and fails

again to allege the essential elements of its claim. Under Illinois law, “[a] party seeking

rescission must restore the other party to the status quo existing at the time the contract was

                                                   4
Case 18-00916       Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28            Desc Document
                               Continued Part 1 Page 95 of 104



made.” Horwitz v. Sonnenschein Nath & Rosenthal LLP, 399 Ill. App. 3d 965, 974 (1st Dist.

2010). “Restoration of the status quo ... requires the rescinding party to account for any benefits

received from the other party under the contract.” Id. at 974-75 (noting that the plaintiff had

properly alleged that “he was ‘ready, willing and able’ to restore defendant’s consideration,

including retirement benefits”).

        WPAC has not alleged facts that demonstrate rescission will restore the status quo prior

to the entry of the Lease, because WPAC has failed to commit to pay for the past-due rent it

owes to Ramco for its use and occupancy of the leased premises since January 2018, which, as of

April 2018, totaled almost $400,000. WPAC admits that it has occupied the premises since

August 1, 2015 (Compl. f 18), and is continuing to occupy the premises (Compl. ^ 1). Yet, in

seeking rescission, WPAC fails to commit to “account for any benefits” received by WPAC

under the Lease, including the use of the premises, in seeking rescission. Rather, WPAC

wrongly suggests that “the status quo can be restored if rescission is granted because Tenant will

vacate the Premises and restore possession of the Premises to Landlord.” (Compl. f 65.) That is

incorrect as a matter of law - as WPAC remains in the Premises, and has not been paying rent.

WPAC has not alleged that it is “ready, willing and able” to pay for all benefits it has accepted

under the Lease, and thus its claim for rescission fails.

       This Court should dismiss Count II, for rescission, as a matter of law.

                                          CONCLUSION

       For the reasons stated above, Ramco respectfully requests that this Court dismiss

WPACs’ Complaint for failure to state a claim.
Case 18-00916    Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28   Desc Document
                           Continued Part 1 Page 96 of 104


Dated; May 7, 2018                    Respectfully submitted.


                                      One of the Attompys for Defendant Ramco-Webster
                                      Place, LLC

                                      William B. Bemdt
                                      wberndt@,honi gman.com
                                      Helen M. Hapner
                                      hhapner@honi gman. com
                                      HONIGMAN MILLER SCHWARTZ and COHN LLP
                                      One South Wacker Drive, 28* Floor
                                      Chicago, Illinois 60606
                                      Tel: (312)701-9300
                                      Fax: (312) 701-9335
Case 18-00916     Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28           Desc Document
                             Continued Part 1 Page 97 of 104




                                CERTIFICATE OF SERVICE

       I, Helen M. Hapner, an attorney, hereby certify that I caused a copy of the foregoing

Defendant’s Motion to Dismiss Plaintiffs Complaint Pursuant to 735 ILCS 5/2-615 to be

served by e-mail and U.S. Mail, postage prepaid, on May 7, 2018 upon the following:


                         Aaron H. Stanton
                         fastanton@,burkelaw.com)
                         Madeleine W. Milan
                         (mmilan@burkelaw.com)
                         Burke, Warren, MacKay & Serritella, P.C.
                         330 North Wabash Avenue, 22"‘* Floor
                         Chicago, Illinois 60611-7000
                         Telephone: (312) 840-7000



                                                        .
                                            Helen M. Hapner
Case 18-00916        Doc 9-1   Filed 12/11/18 Entered 12/11/18 14:46:28      Desc Document
                               Continued Part 1 Page 98 of 104




  Firml.D. 59917


                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    CHANCERY DIVISION - COUNTY DEPARTMENT

  WEBSTER PLACE ATHLETIC CLUB                 )
  LLC, an Illinois limited liability company, )
                                              )
                        Plaintiff,            )

                V.                                Case No. 2018-CH-04248

  RAMCO-WEBSTER PLACE, LLC, a                     Honorable Anna H. Demacopoulos
  Delaware limited liability company              Calendar 13
  Registered to do business in Illinois,

                         Defendant.

                                           APPEARANCE

          Honigman Miller Schwartz and Cohn LLP hereby appears as attorneys for Defendant

  Ramco-Webster Place, LLC.


   Dated: May 7, 2018                             Respectfully submitted.



                                                  One of the Attorneys for Defen^nt Ramco-
                                                  Webster Place, LLC

                                                  William B. Bemdt
                                                  wberndt@honigman.corn
                                                  Helen M. Hapner
                                                                            ol
                                                  hhapner@.honi gman.com    o
                                                                                            iHnSvP
                                                                                 r.AND
                                                                            Fi            r
                                                                                         -a      r
                                                  Chicago, Illinois 60606    m           -o      m
                                                  Tel: (312)701-9300                             a
                                                  Fax: (312)701-9335         Ip          att ■


                                                                                  50
                                                                                         m




  27598833.1
Case 18-00916      Doc 9-1     Filed 12/11/18 Entered 12/11/18 14:46:28              Desc Document
                               Continued Part 1 Page 99 of 104




                                 CF.RTTFTCATE OF SERVICE

         I, Helen M. Hapner, an attorney, hereby certify that I caused a copy of the foregoing

  Appearance to be served by e-mail and U.S. Mail, postage prepaid, on May 7, 2018 upon the

  following:


                           Aaron H. Stanton
                           tastanton@.burkelaw.com)
                           Madeleine W. Milan
                           f mmil an@,burkelaw. com)
                           Burke, Warren, MacKay & Serritella, P.C.
                           330 North Wabash Avenue, 22"'* Floor
                           Chicago, Illinois 60611-7000
                           Telephone: (312) 840-7000




                                               Helen M. Hapner
f'.4:                  Case 18-00916                  Doc 9-1      Filed 12/11/18 Entered 12/11/18 14:46:28                                                                                Desc Document
                                                                  Continued Part 1 Page 100 of 104
        liOjtaei:::

                                                      :IM :THE CIRCUIT'GQUpr 'OF'CQOK^eCKJlCl^' lEMMOlS:




                                                          X.,
                                                      ■V.':




                                                                                                      "©»©ER'

                                                                           Xyr^hmX'XpU pXy^XX^
                                                                          ' '' '''    •'' :' ■'   '     ' ''.   ‘.''t'                '   ''   ''   '   ' '   '   ',     ''■ ,   , ' ■ '    ,'„ ',,'




            ru t'e                                     73 y /47 5 • S/L i*S \rh o hjin fc biimK ^
                                          4t>“5V fe^//t,;; :X#f/,
                       3:0/ ir} 3ijU! /i:0;; nj/tiM ^atiiJ '/ 4* X 3 4T -tAji,                                                                                                                            X3

                                    ^ /3'l^f ;M^7|x0rt7i
                                                                                                                                   7 ;'.",,, . ' '",7 o'-'^

                                                                                                                                   ' bjcb ITt"'
             :::           pXioXX (ScJ                                    0S|                         A4/i?d3t:,'
        3          ,       ’              .           -r : vl                                                                      ■x
              Pipo.0 d 3 #4                                                          o ': ''■' 7''37 ''f'XVdo ■' "

                                                                                 P' r ¥:
                                                                                                                              y.          _ 5/7^30^.;
                                                                                                                                                                                                 t
                       ' '■ ^       '                  v;^: ^of73.:0,^4,i3 ,                                               Pr?3f          P|::):pl7&
            '■O’ '¥/■!■■¥¥/
                                        /fe:   7J«¥A:7^;3 p/fi;f:«373 :^::/
                                                '77;^::::;7,;¥A
                                                                                                            .4-7-/; , /..A 3: , ;/':: '7:;;A7<77/33: ^4                                                ;: to:
                        3:)^
                                                                                                                              4X" 33;3p3»:;j74A3, o
                                                                           i ■        '               t:.

                                               1473                733:
                                                                                                                                                                       3^;3: 3" 3::’7'
                                                                                                                                                                   ^^744J3^|33cS73'
                          3*4|34%d^,


        ' Atforfley: 3Mo.-3 377/4'
            Natne,: 3|f A M                         7:|At3l1"                                                            ^ENTERED;:
        Afp/foro                    _________
            Address:            ^        '/>   '   ^ ' v____ , - ■                                                       E'ated:
                                                       """ ' '' ' ' '
        'Gity7State72ip:43:/ fitM                         ,
            'relephidiie:               A3i'a;3<e3A3'pt7P^'^
                                                                                                                           3jiidge:                                                                             ¥s3No.:




                                DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Case 18-00916            Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28           Desc Document
                                   Continued Part 1 Page 101 of 104
  Firm I.D. 59917


                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                        COUNTY DEPARTMENT-CHANCERSCDII^rONPH v, ^3
  WEBSTER PLACE ATHLETIC CLUB                 )                   "T ' 7                 ' ■
  EEC, an Illinois limited liability company, )                     t    : ci: ;;

                            Plaintiff;          )                        -     .   .    r
                                                )
                    V-                          )     Case No. 2018-CH-04248
                                                )
 RAMCO-WEBSTER PLACE, EEC, a                    )     Honorable Anna H. Demacopoulos
 Delaware limited liability company                   Calendar 13
 Registered to do business in Illinois,

                           Defendant.

                                         NOTICE OF FILING

             PLEASE TAKE NOTICE that on May 22, 2018, we fded with the Clerk of the Circuit

 Court of Cook County, Illinois, County Department, Chancery Division, Ramco-Webster Place,

 LLC’s Response to Plaintiffs Motion to Escrow Contested Withheld Rent with the Clerk

 of the Court, a copy of which is attached and hereby served upon you.


  Dated: May 22, 2018                                Respectfully submitted,


                                                     One of the Att/meys for Defendant Ramco-
                                                     Webster Place, EEC

                                                     William B. Bemdt
                                                     wberndt@honigman.com
                                                     Helen M. Hapner
                                                     hhapner@,honi gman.com
                                                     Honigman Miller Schwartz And Cohn LLP
                                                     155 N. Wacker Drive, 3U‘ Floor
                                                     Chicago, Illinois 60606
                                                     Tel: (312) 701-9300
                                                     Fax: (312) 701-9335




27758489.1
Case 18-00916     Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28            Desc Document
                            Continued Part 1 Page 102 of 104



                                CERTIFICATE OF SERVICE

       I, Helen M. Hapner, an attorney, hereby certify that I caused a copy of the foregoing

Notice of Filing and Ramco-Webster Place, EEC’s Response to Plaintiffs Motion to Escrow

Contested Withheld Rent with the Clerk of the Court to be served by e-mail and U.S. Mail,

postage prepaid, on May 22, 2018 upon the following;


                         Aaron H. Stanton
                         (astanton@,burkelaw.com)
                         Madeleine W. Milan
                         (mmilanfolburkelaw.com)
                         Burke, Warren, MacKay & Serritella, P.C.
                         330 North Wabash Avenue, 22"^* Floor
                         Chicago, Illinois 60611-7000




                                            Helen M. Hapne
Case 18-00916        Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28                 Desc Document
                               Continued Part 1 Page 103 of 104
 Firml.D. 59917


                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    CHANCERY DIVISION - COUNTY DEPAIUTMENT^ n
                                                                      4- -v- * - ‘   ‘



WEBSTER PLACE ATHLETIC CLUB                    )
LLC, an Illinois limited liability company,

                        Plaintiff,

                V.                                    Case No. 2018-CH-04248

RAMCO-WEBSTER PLACE, LLC, a                           Honorable Anna H. Demacopoulos
Delaware limited liability company                    Calendar 13
Registered to do business in Illinois,

                        Defendant.             )

    RAMCO-WEBSTER PLACE, EEC’S RESPONSE TO PLAINTIFF’S MOTION TO
   ESCROW CONTESTED WITHHELD RENT WITH THE CLERK OF THE COURT

         Webster Place Athletic Club LLC’s (“WPAC”) Motion to Escrow Rent with the Clerk of

the Court (“Motion”) must be denied for three reasons.

         First, WPAC’s Motion fails because the relief it seeks is completely inconsistent with the

relief WPAC seeks through its Complaint. Through its Motion, WPAC asks the Court to allow

WPAC to pay rent due to Defendant Ramco-Webster Place, LLC (“Ramco”) into escrow.

WPAC’s Motion implies that it has asserted some right to recover those payments from escrow

at the end of this lawsuit. However, WPAC is still occupying the premises owned by Ramco,

and has not brought a claim for damages in this lawsuit. Rather, WPAC has only brought

claims for declaratory judgment and rescission. As a result, there is no circumstance, based on

the Complaint that WPAC filed, where WPAC would have the right to withhold or recover the

rent to he escrowed. WPAC thus lacks standing to seek a mandatory injunction requiring Ramco

to escrow rent to be paid by WPAC.

        Second, WPAC’s Motion fails to offer any support for the extraordinary relief it seeks.

The Illinois Supreme Court has held that a tenant seeking an Order requiring the escrow of rent


27680976.3
Case 18-00916       Doc 9-1    Filed 12/11/18 Entered 12/11/18 14:46:28              Desc Document
                              Continued Part 1 Page 104 of 104



must demonstrate irreparable harm will occur if the rent is not placed in escrow. Kanter &

Eisenberg v. Madison Assocs., 116 Ill. 2d 506, 516 (1987). WPAC’s Motion ignores that legal

standard. Indeed, WPAC fails to cite a single case in support of its position.

        Third, WPAC fails to offer any competent evidence supporting its Motion. Rather,

WPAC’s Motion is based on the false premise that the long-term viability of Ramco is

“tenuous.” (Mot. at 4.) WPAC does not support that allegation with evidence of any kind.

Instead, WPAC’s Motion cites three news articles that do not even mention WPAC or the

Webster Place Shopping Center (“Shopping Center”), when WPAC rents space from Ramco -

let alone have any bearing whatsoever on the financial stability of Ramco. WPAC fails to offer a

shred of evidence that demonstrates irreparable harm.

        Both the law and the facts demonstrate that WPAC’s Motion is baseless. This Court

should deny WPAC’s Motion in its entirety.

                                            ARGUMENT

I.      WPAC Has Not Articulated Any Basis To Withhold Rent From Ramco.

        WPAC Motion is nonsensical - as it requests relief that it is not entitled to under the

claims asserted in its Complaint. WPAC is in possession of the leased premises, and offers no

excuse why rent should be withheld from Ramco while this lawsuit proceeds.

       The premise of WPAC’s Motion - that Ramco has breached the lease, and thus WPAC is

not required to pay rent - is directly contrary to Illinois law. Even if a landlord fails to make

repairs or otherwise breaches a lease, the tenant must pay rent while it is in possession of the

premises. See Poulos v. Reda, 165 Ill. App. 3d 793, 798-99 (1st Dist. 1987) (“The general rule

in Illinois is that the obligation to pay the rent and the covenant to make repairs are separate and

independent covenants and that the failure to make the promised repairs does not discharge the

obligation to pay rent”). WPAC’s Complaint does not articulate any reason the Court should

                                                  2
